Exhibit 10.1

Execution Version

PLEDGE AND SECURITY AGREEMENT

dated as of March 12, 2018

among

J. C. PENNEY CORPORATION, INC.,

J. C. PENNEY COMPANY, INC.,

EACH OF THE OTHER GRANTORS PARTY HERETO

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

          PAGE  

SECTION 1. DEFINITIONS; GRANT OF SECURITY

     1           1.1    General Definitions      1           1.2    Definitions;
Interpretation      7  

SECTION 2. GRANT OF SECURITY

     8           2.1    Grant of Security      8           2.2    Certain
Limited Exclusions      9  

SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

     10           3.1    Security for Obligations      10           3.2   
Continuing Liability Under Collateral      10  

SECTION 4. CERTAIN PERFECTION REQUIREMENTS

     11           4.1    Delivery Requirements      11           4.2    No
Control Agreements Required      11           4.3    Intellectual Property
Recording Requirements      11           4.4    Other Actions      12  
        4.5    Timing and Notice      12  

SECTION 5. REPRESENTATIONS AND WARRANTIES

     12           5.1    [Reserved.]      12           5.2    Collateral
Identification, Special Collateral      12           5.3    Ownership of
Collateral and Absence of Other Liens      12           5.4    Status of
Security Interest      13           5.5    Goods      14           5.6   
Pledged Equity Interests, Investment Related Property      14           5.7   
Intellectual Property      14  

SECTION 6. COVENANTS AND AGREEMENTS

     15           6.1    Grantor Information and Status      15           6.2   
Commercial Tort Claims      16           6.3    Ownership of Collateral and
Absence of Other Liens      16           6.4    Status of Security Interest     
16           6.5    Goods and Receivables      16           6.6    Pledged
Equity Interests, Investment Related Property      17           6.7   
Intellectual Property      18           6.8    Insurance      18  

SECTION 7. FURTHER ASSURANCES; ADDITIONAL GRANTORS

     19           7.1    Further Assurances      19           7.2    Additional
Grantors      20  

 

-i-



--------------------------------------------------------------------------------

SECTION 8. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT      20           8.1   
Power of Attorney      20           8.2    No Duty on the Part of Collateral
Agent or Secured Parties      21           8.3    Appointment Pursuant to the
Second Priority Pari Passu Intercreditor Agreement      22   SECTION 9. REMEDIES
     22           9.1    Generally      22           9.2    Application of
Proceeds      24           9.3    Sales on Credit      24           9.4   
Investment Related Property      24           9.5    Grant of Intellectual
Property License      24           9.6    Intellectual Property      25  
        9.7    [Reserved]      26   SECTION 10. COLLATERAL AGENT      26  
SECTION 11. CONTINUING SECURITY INTEREST      27   SECTION 12. STANDARD OF CARE;
COLLATERAL AGENT MAY PERFORM      27   SECTION 13. MISCELLANEOUS      28  

 

SCHEDULE 5.2

   —     

COLLATERAL IDENTIFICATION

SCHEDULE 5.4

   —     

FINANCING STATEMENTS

SCHEDULE 5.5

   —     

LOCATION OF EQUIPMENT AND INVENTORY

EXHIBIT A

   —     

PLEDGE SUPPLEMENT

EXHIBIT B

   —     

TRADEMARK SECURITY AGREEMENT

EXHIBIT C

   —     

PATENT SECURITY AGREEMENT

EXHIBIT D

   —     

COPYRIGHT SECURITY AGREEMENT

 

-ii-



--------------------------------------------------------------------------------

This PLEDGE AND SECURITY AGREEMENT, dated as of March 12, 2018 (the “Effective
Date”) (as it may be amended, restated, supplemented or otherwise modified from
time to time, this “Agreement”), between J. C. PENNEY COMPANY, INC., a Delaware
corporation (“Holdings”), J. C. PENNEY CORPORATION, INC., a Delaware corporation
(the “Company”), and each of the subsidiaries of Holdings or the Company party
hereto from time to time, whether as an original signatory hereto or as an
Additional Grantor (as herein defined) (other than the Collateral Agent, each, a
“Grantor”), and WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral agent for
the Junior Lien Secured Parties (as herein defined) (in such capacity as
collateral agent, together with its successors and permitted assigns, the
“Collateral Agent”).

RECITALS:

WHEREAS, pursuant to the terms, conditions and provisions of (a) that certain
Indenture, dated as of March 12, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Indenture”), among the Company,
Holdings and the other guarantors party thereto and Wilmington Trust, National
Association, as trustee (in such capacity, together with its successors and
permitted assigns, the “Trustee”), and (b) that certain Purchase Agreement,
dated as of March 8, 2018 (the “Purchase Agreement”), among the Company,
Holdings, the other guarantors under the Indenture, and J.P. Morgan Securities
LLC, as representative of the several initial purchasers named in Schedule I
thereto, the Company issued $400,000,000 aggregate principal amount of its
8.625% Senior Secured Second Priority Notes due 2025, which are guaranteed on a
senior secured basis by the guarantors party thereto;

WHEREAS, in connection with the execution of this Agreement, the Collateral
Agent and the Trustee, as Notes Authorized Representative for the Notes Secured
Parties (as such terms are defined therein) are entering into that certain
Junior Lien Pari Passu Intercreditor Agreement, dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Second Priority Pari Passu Intercreditor Agreement”);

WHEREAS, pursuant to the Indenture and the Second Priority Pari Passu
Intercreditor Agreement, the Trustee has appointed and authorized the Collateral
Agent to act as agent on its behalf and on behalf of the Junior Lien Secured
Parties represented by the Trustee, and the Collateral Agent has accepted such
appointment; and

WHEREAS, one or more of the Grantors may incur Future Junior Priority
Indebtedness after the date hereof, and in connection therewith, the Authorized
Representative for the holders of such Future Junior Priority Indebtedness will
become a party to the Second Priority Pari Passu Intercreditor Agreement in
order to appoint and authorize the Collateral Agent to act as agent on behalf of
such Authorized Representative and on behalf of the Junior Lien Secured Parties
represented by such Authorized Representative;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, each Grantor and
the Collateral Agent agree as follows:

SECTION 1. DEFINITIONS; GRANT OF SECURITY.

1.1 General Definitions. In this Agreement, the following terms shall have the
following meanings:

“1994 Indenture” shall have the meaning set forth in the Indenture.



--------------------------------------------------------------------------------

“ABL Agent” shall have the meaning set forth in the ABL Intercreditor Agreement.

“ABL Intercreditor Agreement” shall have the meaning set forth in the Second
Priority Pari Passu Intercreditor Agreement.

“ABL Priority Collateral” shall have the meaning set forth in the First/Second
Priority Intercreditor Agreement.

“Additional Grantor” shall have the meaning assigned in Section 7.2.

“Agreement” shall have the meaning set forth in the preamble.

“Applicable Authorized Representative” shall have the meaning set forth in the
Second Priority Pari Passu Intercreditor Agreement.

“Authorized Representative” shall have the meaning set forth in the Second
Priority Pari Passu Intercreditor Agreement.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Collateral” shall have the meaning assigned in Section 2.1 and, for the
avoidance of doubt, shall exclude all Excluded Assets.

“Collateral Agent” shall have the meaning set forth in the preamble.

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.

“Collateral Support” shall mean all property (real or personal) securing any
Collateral and shall include any security agreement or other agreement granting
a lien or security interest in such real or personal property.

“Company” shall have the meaning set forth in the recitals.

“Control” shall mean: (1) with respect to any Deposit Accounts, control within
the meaning of Section 9-104 of the UCC, (2) with respect to any Securities
Accounts, control within the meaning of Section 9-106 of the UCC, (3) with
respect to any Uncertificated Securities, control within the meaning of
Section 8-106(c) of the UCC, and (4) with respect to any Certificated Security,
control within the meaning of Section 8-106(a) or (b) of the UCC.

“Controlled Foreign Corporation” shall mean “controlled foreign corporation” as
defined in Section 957 (or any successor statute thereto) of the Internal
Revenue Code, as well as any Domestic Subsidiary, substantially all of the
assets of which consist of Equity Interests of one or more Controlled Foreign
Corporations.

 

-2-



--------------------------------------------------------------------------------

“Copyright Licenses” shall mean, to the extent not constituting an Excluded
Asset, any and all license agreements and covenants not to sue with respect to
any Copyright (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement required to be listed in Schedule
5.2(I) under the heading “Copyright Licenses” (as such schedule may be amended
or supplemented from time to time).

“Copyrights” shall mean, to the extent not constituting an Excluded Asset, all
United States and foreign copyrights and all Mask Works (as defined under 17
U.S.C. 901 of the U.S. Copyright Act), whether registered or unregistered and,
with respect to any and all of the foregoing: (i) all registrations and
applications therefor including, without limitation, the registrations and
applications required to be listed in Schedule 5.2(I) under the heading
“Copyrights” (as such schedule may be amended or supplemented from time to
time), (ii) all extensions and renewals thereof, (iii) the right to sue or
otherwise recover for any past, present and future infringement or other
violation thereof, (iv) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(v) all other rights corresponding thereto throughout the world.

“Effective Date” shall have the meaning set forth in the recitals.

“Equity Interests” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including partnership interests and membership interests, and any and all
warrants, rights or options to purchase or other arrangements or rights to
acquire any of the foregoing.

“Event of Default” shall mean an “Event of Default” under, and as defined in,
the Indenture or any Future Junior Priority Agreement.

“Excluded Asset” shall mean any asset of any Grantor excluded from the security
interest hereunder by virtue of Section 2.2 hereof but only to the extent, and
for so long as, so excluded thereunder.

“First Lien Representative” shall have the meaning set forth in the First/Second
Priority Intercreditor Agreement.

“First/Second Priority Intercreditor Agreement” shall have the meaning set forth
in the Second Priority Pari Passu Intercreditor Agreement.

“Future Junior Priority Agreement” shall have the meaning set forth in the
Second Priority Pari Passu Intercreditor Agreement.

“Future Junior Priority Indebtedness” shall have the meaning set forth in the
Second Priority Pari Passu Intercreditor Agreement.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Grantors” shall have the meaning set forth in the preamble.

“Indenture” shall have the meaning set forth in the recitals.

 

-3-



--------------------------------------------------------------------------------

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

“Intellectual Property” shall mean, to the extent not constituting an Excluded
Asset, all intellectual property, whether arising under the United States,
multinational or foreign laws or otherwise, including without limitation,
Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark
Licenses, Trade Secrets, and Trade Secret Licenses, and the right to sue or
otherwise recover for any past, present and future infringement, dilution,
misappropriation, or other violation thereof, including the right to receive all
Proceeds therefrom, including, without limitation, license fees, royalties,
income, payments, claims, damages and proceeds of suit, now or hereafter due
and/or payable with respect thereto.

“Intellectual Property Security Agreement” shall mean each intellectual property
security agreement executed and delivered by the applicable Grantors,
substantially in the form set forth in Exhibit B, Exhibit C and Exhibit D, as
applicable.

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended.

“Investment Accounts” shall mean the Securities Accounts, Commodity Accounts and
Deposit Accounts.

“Investment Related Property” shall mean, to the extent not constituting an
Excluded Asset: (i) all “investment property” (as such term is defined in
Article 9 of the UCC) and (ii) all of the following (regardless of whether
classified as investment property under the UCC): all Pledged Equity Interests,
Pledged Debt, and certificates of deposit.

“Junior Lien Secured Parties” shall have the meaning set forth in the Second
Priority Pari Passu Intercreditor Agreement.

“Junior Priority Documents” shall have the meaning set forth in the Second Pari
Passu Intercreditor Agreement.

“Junior Priority Secured Obligations” shall have the meaning set forth in the
Second Priority Pari Passu Intercreditor Agreement.

“Margin Stock” shall have the meaning set forth in Regulation U of the Board of
Governors, as in effect from time to time and all official rulings and
interpretations thereunder or thereof.

“Material Adverse Effect” means (a) a materially adverse effect on the business,
assets, operations or condition of Holdings and its Subsidiaries, taken as a
whole, (b) a material impairment of the ability of the Grantors to perform their
payment obligations under the Note Documents or (c) a material impairment of the
rights of or benefits available to any Authorized Representative or the
Collateral Agent under any Note Document (other than any such impairment of
rights or benefits that is primarily attributable to (i) action taken by one or
more Authorized Representatives, Junior Lien Secured Parties or the Collateral
Agent (excluding any action against one or more Authorized Representatives,
Junior Lien Secured Parties or the Collateral Agent taken by Holdings, Company,
their respective Subsidiaries or their respective Affiliates) or
(ii) circumstances that are unrelated to Holdings, the Company, their respective
Subsidiaries or their respective Affiliates).

“Material Intellectual Property” shall mean any Intellectual Property included
in the Collateral that is material to the business of any Grantor or is
otherwise of material value to any Grantor.

 

-4-



--------------------------------------------------------------------------------

“Organizational Documents” shall mean (i) with respect to any corporation or
company, its certificate, memorandum or articles of incorporation, organization
or association, as amended, and its bylaws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, and (iv) with
respect to any limited liability company, its articles of organization, as
amended, and its operating agreement, as amended.

“Patent Licenses” shall mean, to the extent not constituting an Excluded Asset,
all license agreements or covenants not to sue with respect to any Patent
(whether such Grantor is licensee or licensor thereunder) including, without
limitation, each agreement required to be listed in Schedule 5.2(I) under the
heading “Patent Licenses” (as such schedule may be amended or supplemented from
time to time).

“Patents” shall mean, to the extent not constituting an Excluded Asset, all
United States and foreign patents and certificates of invention, or industrial
property designs, and applications for any of the foregoing, including, without
limitation: (i) each patent and patent application required to be listed in
Schedule 5.2(I) under the heading “Patents” (as such schedule may be amended or
supplemented from time to time), (ii) all reissues, divisions, continuations,
continuations-in-part and extensions thereof, (iii) all patentable inventions
described and claimed therein, (iv) the right to sue or otherwise recover for
any past, present and future infringement or other violation thereof, (v) all
Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (vi) all other rights
corresponding thereto throughout the world.

“Permitted Liens” means Liens that are permitted under Section 3.6 of the
Indenture and the applicable section of each Future Junior Priority Agreement.

“Pledge Supplement” shall mean any supplement to this Agreement in substantially
the form of Exhibit A.

“Pledged Debt” shall mean, to the extent not constituting an Excluded Asset, all
indebtedness for borrowed money owed to any Grantor (other than to Holdings by
the Company), whether or not evidenced by any Instrument, issued by the obligors
named therein, the instruments, if any, evidencing any of the foregoing, and all
interest, cash, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing.

“Pledged Equity Interests” shall mean, to the extent not constituting an
Excluded Asset and to the extent owned by any Grantor, all Pledged Stock,
Pledged LLC Interests, Pledged Partnership Interests and any other participation
or interests in any equity or profits of any business entity including, without
limitation, any trust and all management rights relating to any entity whose
equity interests are included as Pledged Equity Interests.

“Pledged LLC Interests” shall mean, to the extent not constituting an Excluded
Asset, all interests owned by any Grantor in any limited liability company and
each series thereof and the certificates, if any, representing such limited
liability company interests and any interest owned by any Grantor on the books
and records of such limited liability company or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such limited
liability company interests and all rights as a member of the related limited
liability company.

 

-5-



--------------------------------------------------------------------------------

“Pledged Partnership Interests” shall mean, to the extent not constituting an
Excluded Asset, all interests owned by any Grantor in any general partnership,
limited partnership, limited liability partnership or other partnership and the
certificates, if any, representing such partnership interests and any interest
owned by any Grantor on the books and records of such partnership or on the
books and records of any securities intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
partnership interests and all rights as a partner of the related partnership.

“Pledged Stock” shall mean, to the extent not constituting an Excluded Asset,
all shares of capital stock owned by any Grantor (other than shares of capital
stock of the Company owned by Holdings), and the certificates, if any,
representing such shares and any interest of such Grantor in the entries on the
books of the issuer of such shares or on the books of any securities
intermediary pertaining to such shares, and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares.

“Purchase Agreement” shall have the meaning set forth in the recitals.

“Receivables” shall mean, to the extent not constituting an Excluded Asset, all
rights of any Grantor to payment, whether or not earned by performance, for
goods or other property sold, leased, licensed, assigned or otherwise disposed
of, or services rendered or to be rendered, including, without limitation, all
such rights constituting or evidenced by any Account, Chattel Paper, Instrument,
General Intangible or Investment Related Property.

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of a Grantor or
any computer bureau or agent from time to time acting for a Grantor or
otherwise, (iii) all evidences of the filing of financing statements and the
registration of other instruments in connection therewith, and amendments,
supplements or other modifications thereto, notices to other creditors, secured
parties or agents thereof, and certificates, acknowledgments, or other writings,
including, without limitation, lien search reports, from filing or other
registration officers, (iv) all credit information, reports and memoranda
relating thereto and (v) all other written or non-written forms of information
related in any way to the foregoing or any Receivable.

“Stockholders’ Equity” shall have the meaning set forth in the Indenture.

“Second Priority Pari Passu Intercreditor Agreement” shall have the meaning set
forth in the recitals.

“Synchrony Agreement” shall mean that certain Amended and Restated Consumer
Credit Card Program Agreement dated November 5, 2009, by and between the Company
and Synchrony Bank, as in effect on the date hereof.

“Trademark Licenses” shall mean, to the extent not constituting an Excluded
Asset, any and all license agreements or covenants not to sue with respect to
any Trademark or permitting co-existence with respect to a Trademark (whether
such Grantor is licensee or licensor thereunder) including, without limitation,
each agreement required to be listed in Schedule 5.2(I) under the heading
“Trademark Licenses” (as such schedule may be amended or supplemented from time
to time).

 

-6-



--------------------------------------------------------------------------------

“Trademarks” shall mean, to the extent not constituting an Excluded Asset, all
United States, and foreign trademarks, trade names, trade dress, Internet domain
names, service marks, certification marks, logos, and other source identifiers,
whether or not registered, and with respect to any and all of the foregoing:
(i) all registrations and applications therefor including, without limitation,
the registrations and applications required to be listed in Schedule 5.2(I)
under the heading “Trademarks”(as such schedule may be amended or supplemented
from time to time), (ii) all extensions or renewals of any of the foregoing,
(iii) all of the goodwill of the business connected with the use of and
symbolized by any of the foregoing, (iv) the right to sue or otherwise recover
for any past, present and future infringement, dilution or other violation of
any of the foregoing, (v) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(vi) all other rights corresponding thereto throughout the world.

“Trade Secret Licenses” shall mean, to the extent not constituting an Excluded
Asset, any and all license agreements or covenants not to sue with respect to
any Trade Secret (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement required to be listed in Schedule
5.2(I) under the heading “Trade Secret Licenses” (as such schedule may be
amended or supplemented from time to time).

“Trade Secrets” shall mean, to the extent not constituting an Excluded Asset,
all trade secrets and all other confidential or proprietary information and
know-how, and with respect to any and all of the foregoing: (i) the right to sue
or otherwise recover for any past, present and future misappropriation or other
violation thereof, (ii) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(iii) all other rights corresponding thereto throughout the world.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York or, when the laws of any other jurisdiction govern the
perfection of, priority of, or remedies with respect to any Collateral, the
Uniform Commercial Code of such jurisdiction.

“United States” shall mean the United States of America.

1.2 Definitions; Interpretation.

(a) In this Agreement, the following capitalized terms shall have the meaning
given to them in the UCC (and, if defined in more than one Article of the UCC,
shall have the meaning given in Article 9 thereof): Account, Account Debtor,
As-Extracted Collateral, Bank, Certificated Security, Chattel Paper, Commercial
Tort Claims, Commodity Account, Commodity Contract, Commodity Intermediary,
Consignee, Consignment, Consignor, Deposit Account, Document, Entitlement Order,
Electronic Chattel Paper, Equipment, Farm Products, Fixtures, General
Intangibles, Goods, Health-Care-Insurance Receivable, Instrument, Inventory,
Letter of Credit Right, Manufactured Home, Money, Payment Intangible, Proceeds,
Record, Securities Account, Securities Intermediary, Security Certificate,
Security Entitlement, Supporting Obligations, Tangible Chattel Paper and
Uncertificated Security.

(b) All other capitalized terms used herein (including the preamble and recitals
hereto) and not otherwise defined herein shall have the meanings ascribed
thereto in the Second Priority Pari Passu Intercreditor Agreement or, if not
defined therein, the Indenture. The incorporation by reference of terms defined
in the Indenture shall survive any termination of the Indenture until this
Agreement is terminated as provided in Section 11 hereof. Any of the terms
defined herein may, unless

 

-7-



--------------------------------------------------------------------------------

the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided. The use herein of
the word “include” or “including”, when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. The terms lease and license shall include sub-lease and
sub-license, as applicable. If any conflict or inconsistency exists between this
Agreement (other than Section 2 hereof and the definitions for the capitalized
terms used therein) and the Second Priority Pari Passu Intercreditor Agreement,
the Second Priority Pari Passu Intercreditor Agreement shall govern. All
references herein to provisions of the UCC shall include all successor
provisions under any subsequent version or amendment to any Article of the UCC.

SECTION 2. GRANT OF SECURITY.

2.1 Grant of Security. Each Grantor hereby grants to the Collateral Agent, for
the benefit of the Junior Lien Secured Parties, a security interest in and
continuing lien on all of such Grantor’s right, title and interest in, to and
under all personal property and fixtures of such Grantor including, but not
limited to, the following, in each case whether now or hereafter existing or in
which any Grantor now has or hereafter acquires an interest and wherever the
same may be located (all of which being hereinafter collectively referred to as
the “Collateral”):

(a) Accounts;

(b) Chattel Paper;

(c) Documents;

(d) General Intangibles;

(e) Goods (including, without limitation, Inventory and Equipment);

(f) Instruments;

(g) Insurance;

(h) Intellectual Property;

(i) Investment Related Property and Investment Accounts;

(j) Letter of Credit Rights;

(k) Money;

(l) Receivables and Receivables Records;

(m) Commercial Tort Claims now or hereafter described on Schedule 5.2;

 

-8-



--------------------------------------------------------------------------------

(n) to the extent not otherwise included above, all other personal property of
any kind and all Collateral Records, Collateral Support and Supporting
Obligations relating to any of the foregoing; and

(o) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

2.2 Certain Limited Exclusions. Notwithstanding anything herein to the contrary,
in no event shall the Collateral include or the security interest granted under
Section 2.1 hereof attach to (a) any lease, license, contract or agreement to
which any Grantor is a party (other than contracts between or among Holdings and
its subsidiaries), and any of its rights or interest thereunder, if and to the
extent that a security interest is prohibited by or in violation of (i) any law,
rule or regulation applicable to such Grantor or any asset or property of any
Grantor (with no requirement to obtain the consent of any Governmental
Authority, including without limitation, no requirement to comply with the
Federal Assignment of Claims Act or any similar statute), or (ii) a term,
provision or condition of any such lease, license, contract or agreement (unless
such law, rule, regulation, term, provision or condition would be rendered
ineffective with respect to the creation of the security interest hereunder
pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code) or principles of equity); provided however
that the Collateral shall include (and such security interest shall attach)
immediately at such time as the contractual or legal prohibition shall no longer
be applicable and to the extent severable, shall attach immediately to any
portion of such lease, license, contract or agreement not subject to the
prohibitions specified in (i) or (ii) above; provided further that the
exclusions referred to in clause (a) of this Section 2.2 shall not include any
Proceeds of any such lease, license, contract or agreement unless such Proceeds
also constitute Excluded Assets; (b) any assets the pledge of or granting a
security interest in which would (i) violate any law, rule or regulation
applicable to such Grantor (with no requirement to obtain the consent of any
Governmental Authority) or (ii) require a consent, approval, or other
authorization of a landlord or other third party, in the case of this subclause
(ii) only, if such consent, approval or other authorization cannot be obtained
after the use of commercially reasonable efforts by the Grantors (provided that
there shall be no requirement to obtain the consent of any Governmental
Authority); (c) Margin Stock and Equity Interests owned by any Grantor in any
Person other than wholly-owned Subsidiaries to the extent not permitted by the
terms of such Person’s Organizational Documents or the terms governing any joint
ventures to which such Grantor is a party; (d) any assets of any Grantor to the
extent a security interest in such assets could result in material adverse tax
consequences to such Grantor (other than payment of mortgage tax, transfer tax
or similar taxes related to real property collateral); (e) the Equity Interests
in (and assets of) captive insurance companies, in each case owned by any
Grantor; (f) any assets subject to a Lien securing Indebtedness to finance the
acquisition, construction or improvement of such assets, including capital lease
obligations and any Indebtedness assumed in connection with the acquisition of
such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals, refinancings and replacements of any such
Indebtedness, in each case to the extent such Lien and such Indebtedness are
permitted under the Junior Priority Documents and to the extent a security
interest in favor of the Collateral Agent on such assets is prohibited by the
documentation governing such Indebtedness; (g) any of the outstanding Equity
Interests of a Controlled Foreign Corporation in excess of 65% of the voting
power of all classes of capital stock of such Controlled Foreign Corporation
entitled to vote; (h) any “intent-to-use” application for registration of a
trademark or service mark filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act or an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, solely to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of any
registration that issues from such intent-to-use application under applicable
federal law; (i) any interest of a Grantor in any “Bank Property” (as defined in
the Synchrony

 

-9-



--------------------------------------------------------------------------------

Agreement); (j) any Equity Interests of the Company owned or held by Holdings or
instruments evidencing Indebtedness made by the Company in favor of or held by
Holdings; (k) (i) aircraft, aircraft engines and parts, (ii) all appurtenances,
accessions, appliances, instruments, avionics, accessories or other parts
related to aircraft, aircraft engines and parts and (iii) all log books, records
and documents maintained with respect to the property described in subclauses
(i) and (ii) above; (l) (x) rolling stock and (y) motor vehicles and other
assets subject to certificates of title to the extent a Lien therein cannot be
perfected by the filing of a UCC financing statement (or analogous procedures
under applicable law in the relevant jurisdiction); (m) any Deposit Accounts
specifically and exclusively used (1) for payroll, payroll taxes, workers’
compensation or unemployment compensation, pension benefits and other similar
expenses to or for the benefit of any Grantor’s employees and accrued and unpaid
employee compensation (including salaries, wages, benefits and expense
reimbursements), (2) as zero balance deposit accounts, (3) for trust or
fiduciary purposes in the ordinary course of business and (4) for all taxes
required to be collected or withheld (including, without limitation, federal and
state withholding taxes (including the employer’s share thereof), taxes owing to
any governmental unit thereof, sales, use and excise taxes, customs duties,
import duties and independent customs brokers’ charges) for which any Grantor
may become liable; or (n) any tangible personal property owned by the Company
constituting a part of any store, warehouse or distribution center located
within one of the 50 states of the United States or the District of Columbia
(exclusive of motor vehicles, mobile materials handling equipment and other
rolling stock, cash registers and other point of sale recording devices and
related equipment, and data processing and other office equipment), if the net
book value of such tangible personal property and the real property (including
leasehold improvements) constituting a part of such store, warehouse or
distribution center exceeds 0.25% of Stockholders’ Equity (as determined in
accordance with the 1994 Indenture).

SECTION 3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

3.1 Security for Obligations. This Agreement secures, and the Collateral is
collateral security for, the prompt and complete payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision thereof)),
of all Junior Priority Secured Obligations.

3.2 Continuing Liability Under Collateral. Notwithstanding anything herein to
the contrary, (i) each Grantor shall remain liable for all obligations under the
Collateral to the same extent as if this Agreement had not been executed and
nothing contained herein is intended or shall be a delegation of duties to the
Collateral Agent or any other Junior Lien Secured Party, (ii) each Grantor shall
remain liable under each of the agreements included in the Collateral,
including, without limitation, any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests, to perform all of the obligations undertaken
by it thereunder all in accordance with and pursuant to the terms and provisions
thereof to the same extent as if this Agreement had not been executed and
neither the Collateral Agent nor any Junior Lien Secured Party shall have any
obligation or liability under any of such agreements by reason of or arising out
of this Agreement or any other document related thereto nor shall the Collateral
Agent nor any Junior Lien Secured Party have any obligation to make any inquiry
as to the nature or sufficiency of any payment received by it or have any
obligation to take any action to collect or enforce any rights under any
agreement included in the Collateral, including, without limitation, any
agreements relating to Pledged Partnership Interests or Pledged LLC Interests,
and (iii) the exercise by the Collateral Agent of any of its rights hereunder
shall not release any Grantor from any of its duties or obligations under the
contracts and agreements included in the Collateral.

 

-10-



--------------------------------------------------------------------------------

SECTION 4. CERTAIN PERFECTION REQUIREMENTS

4.1 Delivery Requirements.

(a) Subject to Sections 4.5 and 6.4(b), with respect to any Certificated
Securities included in the Collateral, each Grantor shall deliver to the
Collateral Agent the Security Certificates evidencing such Certificated
Securities duly indorsed by an effective indorsement (within the meaning of
Section 8-107 of the UCC), or accompanied by share transfer powers or other
instruments of transfer duly endorsed by such an effective endorsement, in each
case, to the Collateral Agent or in blank. In addition, each Grantor shall cause
any certificates evidencing any Pledged Equity Interests, including, without
limitation, any Pledged Partnership Interests or Pledged LLC Interests, to be
similarly delivered to the Collateral Agent regardless of whether such Pledged
Equity Interests constitute Certificated Securities.

(b) Subject to Sections 4.5 and 6.4(b), with respect to any Instruments or
Tangible Chattel Paper included in the Collateral, each Grantor shall deliver
all such Instruments or Tangible Chattel Paper to the Collateral Agent duly
indorsed in blank; provided, however, that such delivery requirement shall not
apply to any Instruments or Tangible Chattel Paper having a face amount of less
than $5,000,000 individually or $15,000,000 in the aggregate.

4.2 No Control Agreements Required. Notwithstanding anything to the contrary in
this Agreement, none of the Grantors shall be required to enter into any control
agreements or control, lockbox or similar arrangements (or any amendments to any
such existing control agreements or control, lockbox or similar arrangements)
with respect to any Deposit Account or Securities Account included in the
Collateral (regardless of whether any such Deposit Account or Securities Account
constitutes ABL Priority Collateral).

4.3 Intellectual Property Recording Requirements.

(a) Subject to Sections 4.5 and 6.4(b)(iv), in the case of any Collateral
(whether now owned or hereafter acquired) consisting of issued U.S. Patents and
applications therefor, each Grantor shall execute and deliver to the Collateral
Agent a Patent Security Agreement in substantially the form of Exhibit C hereto
(or a supplement thereto) covering all such Patents in appropriate form for
recordation with the U.S. Patent and Trademark Office with respect to the
security interest of the Collateral Agent and arrange for filing such agreement
with the United States Patent and Trademark Office.

(b) Subject to Sections 4.5 and 6.4(b)(iv), in the case of any Collateral
(whether now owned or hereafter acquired) consisting of registered U.S.
Trademarks and applications therefor, each Grantor shall execute and deliver to
the Collateral Agent a Trademark Security Agreement in substantially the form of
Exhibit B hereto (or a supplement thereto) covering all such Trademarks in
appropriate form for recordation with the U.S. Patent and Trademark Office with
respect to the security interest of the Collateral Agent and arrange for filing
such agreement with the United States Patent and Trademark Office.

(c) Subject to Sections 4.5 and 6.4(b)(iv), in the case of any Collateral
(whether now owned or hereafter acquired) consisting of registered U.S.
Copyrights and exclusive Copyright Licenses in respect of registered U.S.
Copyrights for which any Grantor is the licensee and which are included in the
Material Intellectual Property, each Grantor shall execute and deliver to the
Collateral Agent a Copyright Security Agreement in substantially the form of
Exhibit D hereto (or a supplement thereto) covering all such Copyrights and
Copyright Licenses in appropriate form for recordation with the U.S. Copyright
Office with respect to the security interest of the Collateral Agent and arrange
for filing such agreement with the United States Copyright Office.

 

-11-



--------------------------------------------------------------------------------

4.4 Other Actions. Subject to Sections 4.5 and 6.4(b), with respect to any
Pledged Partnership Interests and Pledged LLC Interests included in the
Collateral, if the Grantors own less than 100% of the equity interests in any
issuer of such Pledged Partnership Interests or Pledged LLC Interests, upon the
request of the Collateral Agent or the Applicable Authorized Representative,
Grantors shall use their commercially reasonable efforts to obtain the consent
of each other holder of partnership interest or limited liability company
interests in such issuer to the security interest of the Collateral Agent
hereunder and following an Event of Default and the exercise of remedies by the
Collateral Agent in respect thereof, the transfer of such Pledged Partnership
Interests and Pledged LLC Interests to the Collateral Agent or its designee, and
to the substitution of the Collateral Agent or its designee as a partner or
member with all the rights and powers related thereto. Each Grantor consents to
the grant by each other Grantor of a Lien in all of its Investment Related
Property to the Collateral Agent and without limiting the generality of the
foregoing consents to the transfer of any Pledged Partnership Interest and any
Pledged LLC Interest to the Collateral Agent or its designee following an Event
of Default and the exercise of remedies by the Collateral Agent in respect
thereof and to the substitution of the Collateral Agent or its designee as a
partner in any partnership or as a member in any limited liability company with
all the rights and powers related thereto.

4.5 Timing and Notice. With respect to any Collateral in existence on the
Effective Date in which a security interest in favor of the Collateral Agent,
for the benefit of the Junior Lien Secured Parties, is not perfected or
delivered on the Effective Date (to the extent perfection or delivery is
required under this Agreement) after the Grantors’ use of commercially
reasonable efforts to do so, the Grantors shall comply with the requirements of
Section 4 within thirty (30) days of the Effective Date (unless such date is
extended with the consent of the Applicable Authorized Representative), and with
respect to any Collateral hereafter owned or acquired by any Grantor, such
Grantor shall comply with such requirements within forty-five (45) days of such
Grantor acquiring rights therein (unless such date is extended with the consent
of the Applicable Authorized Representative). Each year, at the time of delivery
of annual financial statements with respect to the preceding Fiscal Year
pursuant to Section 3.10(a) of the Indenture or the corresponding provisions of
any Future Junior Priority Agreement, each Grantor shall inform the Collateral
Agent and the Applicable Authorized Representative of its acquisition of any
Collateral for which any action is required by Section 4 hereof (including, for
the avoidance of doubt, the filing of any applications for, or the issuance or
registration of, any U.S. Patents, Copyrights or Trademarks).

SECTION 5. REPRESENTATIONS AND WARRANTIES.

Each Grantor hereby represents and warrants, on the Effective Date, that:

5.1 [Reserved.]

5.2 Collateral Identification, Special Collateral. No material portion of the
Collateral constitutes, or is the Proceeds of, (1) Farm Products,
(2) As-Extracted Collateral, (3) Manufactured Homes, (4) Health-Care-Insurance
Receivables, (5) timber to be cut, or (6) satellites, ships or railroad rolling
stock.

5.3 Ownership of Collateral and Absence of Other Liens.

(a) It has good and valid rights in and title to the Collateral in which it has
purported to grant a security interest in favor of the Collateral Agent, for the
benefit of the Junior Lien Secured Parties, subject to Permitted Liens, and has
full power and authority to grant to the Collateral Agent such security interest
in such Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Agreement, without the consent
or approval of any other Person other than any consent or approval that has been
obtained;

 

-12-



--------------------------------------------------------------------------------

(b) the Collateral is owned by the Grantors free and clear of any Lien, other
than Permitted Liens. None of the Grantors has filed or consented to the filing
of (i) any financing statement or analogous document under the UCC or any other
applicable laws covering any Collateral except any such filings made pursuant to
any documentation governing Permitted Liens, or (ii) any assignment in which any
Grantor assigns any Collateral or any security agreement or similar instrument
covering any Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except, in each case, in
respect of Permitted Liens; and

(c) other than (i) the Collateral Agent, (ii) the ABL Agent to the extent
permitted under the ABL Intercreditor Agreement, (iii) the First Lien
Representative to the extent permitted under the First/Second Priority
Intercreditor Agreement, (iv) any control in favor of a Bank, Securities
Intermediary or Commodity Intermediary maintaining a Deposit Account, Securities
Account or Commodity Contract or (v) any other holder of a Permitted Lien, no
Person other than a Grantor is in Control of any Collateral.

5.4 Status of Security Interest.

(a) The Collateral Questionnaire delivered on the Effective Date has been duly
prepared, completed and executed and the information set forth therein,
including the exact legal name of each Grantor, is correct and complete as of
the Effective Date. Subject to Section 4.5, the UCC financing statements or
other appropriate filings, recordings or registrations containing a description
of the Collateral that have been prepared based upon the information specified
in the Collateral Questionnaire for filing in each governmental, municipal or
other office set forth opposite such Grantor’s name (i) on the Collateral
Questionnaire or (ii) as specified by notice from the Company to the Applicable
Authorized Representative and the Collateral Agent, as applicable, after the
Effective Date in the case of filings, recordings or registrations required by
Sections 6.1, 7.1 or 7.2, are all the filings, recordings and registrations that
are necessary to establish legal, valid and perfected security interests in
favor of the Collateral Agent, for the benefit of the Junior Lien Secured
Parties, having priority over all other Liens except for any Permitted Liens
with respect to all Collateral in which such security interest may be perfected
by filing, recording or registration in the United States (or any political
subdivision thereof) and, except in respect of certain after-acquired
Collateral, no further or subsequent filing, refiling, recording, rerecording,
registration or reregistration is necessary in any such jurisdiction, except as
provided under applicable law with respect to the filing of continuation
statements;

(b) the security interests granted hereunder in favor of the Collateral Agent,
for the benefit of the Junior Lien Secured Parties, constitute (i) legal and
valid security interests in all the Collateral securing the payment and
performance of the Junior Priority Secured Obligations and (ii) subject to the
filings described in Section 5.4(a) and to Section 4.5, a perfected security
interest in all Collateral in which a security interest may be perfected by
filing, recording or registering a financing statement or other instrument in
the central filing office of any state of the United States (or any political
subdivision thereof), with the United States Patent and Trademark Office or with
the United States Copyright Office, in each case pursuant to the UCC or other
applicable law in the United States (or any political subdivision thereof);
provided that additional actions may be required in respect of certain
after-acquired Collateral. The security interest granted hereunder in favor of
the Collateral Agent, for the benefit of the Junior Lien Secured Parties, has
priority over all other Liens except for any Permitted Liens;

(c) to the extent perfection or priority of the security interest therein is not
subject to Article 9 of the UCC, upon recordation of the security interests
granted hereunder in U.S. Patents, Trademarks and Copyrights and exclusive
Copyright Licenses (in respect of registered U.S. Copyrights

 

-13-



--------------------------------------------------------------------------------

for which any Grantor is the licensee and which are included within the Material
Intellectual Property) in the United States Patent and Trademark Office and the
United States Copyright Office, the security interests granted to the Collateral
Agent hereunder over such Intellectual Property shall constitute valid,
perfected Liens having priority over all other Liens except for Permitted Liens;

(d) no authorization, consent, approval or other action by, and no notice to or
filing with, any Governmental Authority is required for either (i) the pledge or
grant by any Grantor of the Liens purported to be created in favor of the
Collateral Agent hereunder or (ii) the exercise by Collateral Agent of any
rights or remedies in respect of any Collateral (whether specifically granted or
created hereunder or created or provided for by applicable law), except (A) such
as have been obtained or made and are in full force and effect, (B) the filings
contemplated by clause (a) above and (C) as may be required, in connection with
the disposition of any Investment Related Property, by laws generally affecting
the offering and sale of securities;

(e) each Grantor is in compliance with its obligations under Section 4 hereof;
and

(f) notwithstanding the foregoing, the representations and warranties set forth
in this Section 5.4 as to perfection and priority of the security interests
granted hereunder to the Collateral Agent, for the benefit of the Junior Lien
Secured Parties, in Proceeds are limited to the extent provided in Section 9-315
of the Uniform Commercial Code.

5.5 Goods. Other than any Inventory or Equipment in transit, being repaired, or
having a value of less than $200,000.00 in the aggregate, all of the Equipment
and Inventory included in the Collateral is located only at the locations
specified in Schedule 5.5.

5.6 Pledged Equity Interests, Investment Related Property.

(a) It is the record and beneficial owner of the Pledged Equity Interests free
of all Liens of other Persons other than Permitted Liens, and there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any Pledged
Equity Interests; and

(b) no consent of any Person including any other general or limited partner, any
other member of a limited liability company, any other shareholder or any other
trust beneficiary is necessary in connection with the creation, perfection or
second priority status of the security interest of the Collateral Agent in any
Pledged Equity Interests or the exercise by the Collateral Agent of the voting
or other rights provided for in this Agreement or the exercise of remedies in
respect thereof except such as have been obtained, in each case, subject to the
First/Second Priority Intercreditor Agreement.

5.7 Intellectual Property. Except as could not reasonably be expected to have a
Material Adverse Effect:

(a) it is the sole and exclusive owner of the entire right, title, and interest
in and to all Intellectual Property listed on Schedule 5.2(I), and, to such
Grantor’s knowledge, owns or has the valid right to use all other Intellectual
Property used in or necessary to conduct its business, free and clear of all
Liens, claims and licenses, except for Permitted Liens and the licenses set
forth on Schedule 5.2(I);

(b) all applications and registrations for Material Intellectual Property of
such Grantor are subsisting, in full force and effect, and have not been
adjudged invalid or unenforceable and such Grantor has performed all acts and
has paid all renewal, maintenance, and other fees and taxes required to maintain
each and every registration and application of Copyrights, Patents and
Trademarks of such Grantor constituting Material Intellectual Property in full
force and effect;

 

-14-



--------------------------------------------------------------------------------

(c) no holding, decision, ruling, or judgment has been rendered in any action or
proceeding before any court or administrative authority prohibiting such
Grantor’s right to register, own or use any Material Intellectual Property of
such Grantor, and no action or proceeding challenging the validity or
enforceability of, or such Grantor’s right to register, own, or use, any
Material Intellectual Property of such Grantor is pending or, to such Grantor’s
knowledge, threatened;

(d) all registrations and applications for Copyrights, Patents and Trademarks of
such Grantor are standing in the name of such Grantor, and none of the
Trademarks, Patents, Copyrights or Trade Secrets owned by such Grantor has been
licensed by such Grantor to any Affiliate or third party, except as disclosed in
Schedule 5.2(I) and pursuant to other licenses that are not material to the
business of any Grantor and are not otherwise of material value to any Grantor;

(e) such Grantor has not made a commitment constituting a present or future sale
or transfer or similar arrangement of any Material Intellectual Property that
has not been terminated or released;

(f) [reserved];

(g) such Grantor uses consistent standards of quality in the manufacture,
distribution and sale of products sold and in the provision of services rendered
under or in connection with all Trademarks included in the Collateral;

(h) to such Grantor’s knowledge, the conduct of such Grantor’s business does not
infringe, misappropriate, dilute or otherwise violate any intellectual property
rights of any other Person, and no claim has been made in writing, in the past
three (3) years (or earlier, if presently unresolved), that the use of any
Material Intellectual Property owned or used by such Grantor (or any of its
respective licensees) infringes, misappropriates, dilutes or otherwise violates
the asserted rights of any other Person; and

(i) to such Grantor’s knowledge, no Person is infringing, misappropriating,
diluting or otherwise violating any rights in any Material Intellectual Property
owned, licensed or used by such Grantor.

SECTION 6. COVENANTS AND AGREEMENTS.

Each Grantor hereby covenants and agrees that:

6.1 Grantor Information and Status. The Grantors will furnish to the Collateral
Agent and the Applicable Authorized Representative prompt written notice of any
change (i) in the legal name of any Grantor, (ii) in the identity or type of
organization or corporate structure of any Grantor or (iii) in the jurisdiction
of organization of any Grantor. Each Grantor agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the UCC or otherwise that are required in order for Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral. In connection with any such notice,
upon the reasonable request by the Collateral Agent or the Applicable Authorized
Representative, the Grantors shall execute and deliver to the Collateral Agent a
completed Pledge Supplement together with all Supplements to Schedules thereto.

 

-15-



--------------------------------------------------------------------------------

6.2 Commercial Tort Claims. In the event that it hereafter acquires or has any
Commercial Tort Claim having a value reasonably believed by such Grantor to be
in excess of $5,000,000 individually or $15,000,000 in the aggregate for which a
complaint in a court of competent jurisdiction has been filed, it shall deliver
to the Collateral Agent and the Applicable Authorized Representative a completed
Pledge Supplement together with all Supplements to Schedules thereto,
identifying such new Commercial Tort Claims.

6.3 Ownership of Collateral and Absence of Other Liens.

(a) Except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, other than Permitted Liens, and such Grantor shall, at its own
expense, take any and all commercially reasonable actions to defend title to the
Collateral against all Persons and to defend the security interests granted
hereunder in favor of the Collateral Agent, for the benefit of the Junior Lien
Secured Parties, in the Collateral and the priority thereof against any Lien
other than Permitted Liens; and

(b) at such time or times as the Collateral Agent or the Applicable Authorized
Representative may reasonably request, promptly to prepare and deliver to the
Applicable Authorized Representative and the Collateral Agent a duly certified
schedule or schedules in form and detail reasonably satisfactory to the
Collateral Agent and/or the Applicable Authorized Representative showing the
identity, amount and location of any and all Equipment and Inventory
constituting Collateral; provided that, unless an Event of Default shall have
occurred and be continuing, such schedules shall only be delivered, to the
extent reasonably requested by the Collateral Agent or the Applicable Authorized
Representative, at the time of delivery of annual financial statements with
respect to the preceding Fiscal Year pursuant to Section 3.10(a) of the
Indenture or the corresponding provisions of any Future Junior Priority
Agreement.

6.4 Status of Security Interest.

(a) Subject to the limitations set forth in subsection (b) of this Section 6.4,
each Grantor shall maintain the security interest of the Collateral Agent
hereunder in all Collateral as valid, perfected Liens having priority over all
other Liens except for Permitted Liens.

(b) Notwithstanding anything to the contrary herein, no Grantor shall be
required to take any action to perfect the security interests granted hereunder
on (i) any Collateral that can only be perfected by (A) Control (other than to
the extent required by Section 4.1), (B) foreign filings with respect to
Intellectual Property, or (C) filings with registrars of motor vehicles or
similar governmental authorities with respect to goods covered by a certificate
of title, in each case except as and to the extent specified in Section 4
hereof, (ii) any assets of any Grantor located outside the United States or
assets of any Grantor that require action under the laws of any jurisdiction
other than the United States or any state or county thereof to perfect a
security interest in such assets, including any Intellectual Property registered
in any jurisdiction other than the United States, (iii) Letter of Credit Rights
(other than Supporting Obligations) and (iv) any assets of any Grantor in which
the cost of perfecting a security interest therein exceeds the practical benefit
to the Junior Lien Secured Parties afforded thereby (as reasonably determined by
the Company and the Applicable Authorized Representative).

6.5 Goods and Receivables.

(a) It shall not deliver any negotiable Document evidencing any Equipment to any
Person other than the issuer of such negotiable Document to claim the Goods
evidenced therefor or the Collateral Agent;

 

-16-



--------------------------------------------------------------------------------

(b) it shall maintain, at its own cost and expense, such complete and accurate
records with respect to all Receivables as is in accordance with such prudent
and standard practices used in industries that are the same as or similar to
those in which such Grantor is engaged, but in any event to include accounting
records indicating all payments and proceeds received with respect to the
Receivables; and

(c) upon the occurrence and during the continuance of any Event of Default, each
of the Grantors will collect and enforce, in accordance with past practices and
in the ordinary course of business, all amounts due to such Grantor under the
Receivables owned by it. Such Grantor will deliver to the Collateral Agent
promptly upon its reasonable request or the reasonable request of the Applicable
Authorized Representative after the occurrence and during the continuance of an
Event of Default duplicate invoices with respect to each Receivable owned by it,
bearing such language of assignment as the Collateral Agent and/or the
Applicable Authorized Representative shall reasonably specify in connection with
its exercise of remedies hereunder.

6.6 Pledged Equity Interests, Investment Related Property.

(a) Except as provided in the next sentence, in the event such Grantor receives
any dividends, interest or distributions on any Pledged Equity Interest or other
Investment Related Property, upon the merger, consolidation, liquidation or
dissolution of any issuer of any Pledged Equity Interest or Investment Related
Property, then (a) such dividends, interest or distributions and securities or
other property shall be included in the definition of Collateral without further
action and (b) such Grantor shall promptly take all steps, if any, necessary to
ensure the validity, perfection, priority and, if applicable, control (subject
to Section 4.2) of the Collateral Agent over such Investment Related Property
(including, without limitation, delivery thereof to the Collateral Agent to the
extent certificated and to the extent that a security interest therein may be
perfected by possession) and pending any such action such Grantor shall be
deemed to hold such dividends, interest, distributions, securities or other
property in trust for the benefit of the Collateral Agent and shall segregate
such dividends, distributions, securities or other property from all other
property of such Grantor. Notwithstanding the foregoing, so long as no Event of
Default shall have occurred and be continuing, the Collateral Agent authorizes
each Grantor to retain all dividends and distributions and all payments of
interest;

(b) Voting.

(i) So long as no Event of Default shall have occurred and be continuing, except
as otherwise provided under the covenants and agreements relating to Investment
Related Property in this Agreement or elsewhere herein or in the Junior Priority
Documents, each Grantor shall be entitled to exercise or refrain from exercising
any and all voting and other consensual rights pertaining to the Investment
Related Property or any part thereof; and

(ii) Subject to the First/Second Priority Intercreditor Agreement, upon the
occurrence and during the continuation of an Event of Default and upon two
(2) Business Days’ prior written notice from the Collateral Agent to such
Grantor of the Collateral Agent’s intention to exercise such rights:

(1) all rights of each Grantor to exercise or refrain from exercising the voting
and other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
the Collateral Agent who shall thereupon have the sole right to exercise such
voting and other consensual rights; and

 

-17-



--------------------------------------------------------------------------------

(2) in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (x) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (y) each Grantor acknowledges that the Collateral
Agent may utilize the power of attorney set forth in Section 8.1.

6.7 Intellectual Property.

(a) It shall not do any act or omit to do any act whereby any of the Material
Intellectual Property may lapse, or become abandoned or cancelled, or dedicated
to the public, in each case, except as shall be consistent with commercially
reasonable business judgment and except as could not reasonably be expected to
result in a Material Adverse Effect;

(b) it shall not, with respect to any Trademarks constituting Material
Intellectual Property, fail to maintain the level of the quality of products
sold and services rendered under any such Trademark at a level at least
substantially consistent with the quality of such products and services as of
the date hereof, and such Grantor shall adequately control the quality of goods
and services offered by any licensee of its Trademarks to maintain such
standards, in each case except as could not reasonably be expected to have a
Material Adverse Effect; and

(c) it shall promptly notify the Collateral Agent and the Applicable Authorized
Representative if it knows or becomes aware that any item of Material
Intellectual Property may become subject to any judicial or administrative
adverse determination regarding such Grantor’s right to own, register or use or
the validity or enforceability of such item of Intellectual Property (including
the institution of any action or proceeding in the United States Patent and
Trademark Office, the United States Copyright Office, any state registry, any
foreign counterpart of the foregoing, or any court), in each case except as
could not reasonably be expected to have a Material Adverse Effect.

6.8 Insurance. Within 30 days after the Effective Date (or as soon as
practicable thereafter using commercially reasonable efforts), the Company shall
deliver to the Initial Purchasers (as defined in the Purchase Agreement), the
Trustee and the Collateral Agent certificates with respect to the policies of
insurance maintained by the Grantors with respect to any Collateral, which
certificates shall reflect the Collateral Agent, for the benefit of the Junior
Lien Secured Parties, as additional insured or loss payee, as applicable. Unless
an Event of Default shall have occurred and be continuing, (x) the Collateral
Agent shall turn over to the applicable Grantor any amounts received by it as
loss payee under any such policies and (y) the Grantors shall have the sole
right to make, settle and adjust claims in respect of such insurance. The
Grantors, at their own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to the Collateral in accordance with
the requirements set forth in the first sentence of this Section 6.8 and the
requirements of any other Junior Priority Documents. In the event that any
Grantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required hereby or to pay any premium in whole or part
relating thereto, the Collateral Agent may (but shall not be obligated to),
without waiving or releasing any obligation or liability of the Grantors
hereunder or any Event of Default, in its sole discretion, obtain and maintain
such policies of insurance and pay such premium and take any other actions with
respect thereto as the Collateral Agent reasonably deems advisable or as
directed by the Applicable Authorized Representative (acting in its reasonable
discretion). All sums disbursed by the Collateral Agent in connection with this
Section 6.8, including reasonable attorneys’ fees, court costs, expenses and
other charges relating thereto, shall be payable, upon demand, by the Grantors
to the Collateral Agent and shall be additional Junior Priority Secured
Obligations secured hereby.

 

-18-



--------------------------------------------------------------------------------

SECTION 7. FURTHER ASSURANCES; ADDITIONAL GRANTORS.

7.1 Further Assurances.

(a) Each Grantor agrees that from time to time, at the expense of such Grantor,
that it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary under applicable
law, or that the Collateral Agent or the Applicable Authorized Representative
may reasonably request, in order to create and/or maintain the validity,
perfection or priority of and protect any security interest granted or purported
to be granted hereby or to enable the Collateral Agent to exercise and enforce
its rights and remedies hereunder with respect to any Collateral. Without
limiting the generality of the foregoing, each Grantor shall:

(i) file such financing or continuation statements, or amendments thereto,
record security interests in Intellectual Property (other than any Intellectual
Property in a foreign jurisdiction) and execute and deliver such other
agreements, instruments, endorsements, powers of attorney or notices, as may be
necessary, or as the Collateral Agent or the Applicable Authorized
Representative may reasonably request, in order to effect, reflect, perfect and
preserve the security interests granted or purported to be granted hereby;

(ii) take all actions necessary to ensure the recordation of appropriate
evidence of the liens and security interest granted hereunder in any U.S.
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office, and the various Secretaries of State, if
applicable;

(iii) at any time following the occurrence and during the continuance of an
Event of Default, upon request by the Collateral Agent or the Applicable
Authorized Representative, assemble the Collateral and allow inspection of the
Collateral by the Collateral Agent and the Applicable Authorized Representative,
or persons designated by the Collateral Agent or the Applicable Authorized
Representative; provided that no Grantor shall be required to permit the
inspection of any document, information or other matter (x) in respect of which
disclosure to the Applicable Authorized Representative, the Collateral Agent or
any Junior Lien Secured Party (or their respective representatives or
contractors) is prohibited by law or any bona fide binding agreement or (y) is
subject to attorney-client or similar privilege or constitutes attorney work
product; provided that each Grantor will make available redacted versions of
requested documents or, if unable to do so consistent with the preservation of
such privilege, endeavor in good faith otherwise to disclose information
responsive to the requests of Collateral Agent or the Applicable Authorized
Representative in a manner that will protect such privilege;

(iv) at the Collateral Agent’s or the Applicable Authorized Representative’s
request, appear in and defend any action or proceeding that may affect such
Grantor’s title to or the Collateral Agent’s security interest in all or any
part of the Collateral; and

(v) furnish the Collateral Agent and the Applicable Authorized Representative
with such information regarding the Collateral, including, without limitation,
the location thereof, as the Collateral Agent or the Applicable Authorized
Representative may reasonably request from time to time.

 

-19-



--------------------------------------------------------------------------------

(b) Without limiting the effect of Section 7.1(a)(i), each Grantor hereby
authorizes the Collateral Agent to file a Record or Records, including, without
limitation, financing or continuation statements, Intellectual Property Security
Agreements and amendments and supplements to any of the foregoing, in any
jurisdictions and with any filing offices as the Collateral Agent or the
Applicable Authorized Representative may determine, in its sole discretion, are
necessary or advisable to perfect or otherwise protect the security interest
granted to the Collateral Agent herein; provided that the Grantors shall not
have any obligation to perfect any security interest or lien, or record any
notice thereof, in any Intellectual Property in any jurisdiction other than the
U.S. Such financing statements may describe the Collateral in the same manner as
described herein or may contain an indication or description of collateral that
describes such property in any other manner as the Collateral Agent or the
Applicable Authorized Representative may determine, in its sole discretion, is
necessary, advisable or prudent to ensure the perfection of the security
interest in the Collateral granted to the Collateral Agent herein, including,
without limitation, describing such property as “all assets, whether now owned
or hereafter acquired, developed or created” or words of similar effect.

7.2 Additional Grantors. From time to time subsequent to the date hereof, and to
the extent required or permitted pursuant to the terms of the Indenture and any
Future Junior Priority Agreement, additional Persons may become parties hereto
as additional Grantors (each, an “Additional Grantor”) by executing a Pledge
Supplement. Upon delivery of any such Pledge Supplement to the Collateral Agent,
notice of which is hereby waived by the Grantors, each Additional Grantor shall
be a Grantor and shall be as fully a party hereto as if such Additional Grantor
were an original signatory hereto. Each Grantor expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Grantor hereunder, nor by any election of the
Collateral Agent not to cause any Subsidiary of the Company to become an
Additional Grantor hereunder. This Agreement shall be fully effective as to any
Grantor that is or becomes a party hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Grantor hereunder.

SECTION 8. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

8.1 Power of Attorney. Each Grantor hereby irrevocably appoints the Collateral
Agent (such appointment being coupled with an interest) as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, the Collateral Agent or otherwise, from time to
time in the Collateral Agent’s discretion to take any action and to execute any
instrument that the Collateral Agent or the Applicable Authorized Representative
may deem reasonably necessary to accomplish the purposes of this Agreement,
including, without limitation, the following:

(a) upon the occurrence and during the continuance of any Event of Default, to
obtain and adjust insurance required to be maintained by such Grantor or paid to
the Collateral Agent pursuant to the Junior Priority Documents;

(b) upon the occurrence and during the continuance of any Event of Default, to
ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(c) upon the occurrence and during the continuance of any Event of Default, to
receive, endorse and collect any drafts or other instruments, documents and
chattel paper in connection with clause (b) above;

(d) upon the occurrence and during the continuance of any Event of Default, to
file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;

 

-20-



--------------------------------------------------------------------------------

(e) to prepare and file any UCC financing statements against such Grantor as
debtor;

(f) to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the lien and security interest granted herein
in any Intellectual Property in the name of such Grantor as debtor; provided
that the Grantors shall not have any obligation to perfect any security interest
or lien, or record any notice thereof, in any Intellectual Property in any
jurisdiction other than the U.S.;

(g) upon the occurrence and during the continuance of any Event of Default, to
take or cause to be taken all actions necessary to perform or comply or cause
performance or compliance with the terms of this Agreement, including, without
limitation, access to pay or discharge past due taxes, assessments, charges,
fees, expenses, Liens, security interests or other encumbrances at any time
levied or placed on the Collateral that are not Permitted Liens, and may pay for
the maintenance and preservation of the Collateral to the extent any Grantor
fails to do so as required by the Indenture, any Future Junior Priority
Agreement or this Agreement, and each Grantor jointly and severally agrees to
reimburse the Collateral Agent on demand for any payment reasonably made or any
expense reasonably incurred by the Collateral Agent pursuant to the foregoing
authorization; provided that nothing in this paragraph (g) shall be interpreted
as excusing any Grantor from the performance of, or imposing any obligation on
the Collateral Agent or any Junior Lien Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to taxes, assessments,
charges, fees, expenses, Liens, security interests or other encumbrances and
maintenance as set forth herein or in the other Junior Priority Documents. The
Collateral Agent will give notice to the Company of any exercise of the
Collateral Agent’s rights or powers pursuant to this paragraph (g); provided
that any failure to give or delay in giving such notice shall not operate as a
waiver of, or preclude any other or further exercise of, such rights or powers
or the exercise of any other right or power pursuant to this Agreement; and

(h) upon the occurrence and during the continuance of any Event of Default,
generally to sell, transfer, lease, license, pledge, make any agreement with
respect to or otherwise deal, subject, in each case, to the terms of any
applicable agreements, with any of the Collateral as fully and completely as
though the Collateral Agent were the absolute owner thereof for all purposes,
and to do, at the Collateral Agent’s option and such Grantor’s expense, at any
time or from time to time, all acts and things that the Collateral Agent deems
reasonably necessary to protect, preserve or realize upon the Collateral and the
Collateral Agent’s security interest therein in order to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

8.2 No Duty on the Part of Collateral Agent or Secured Parties. The powers
conferred on the Collateral Agent hereunder are solely to protect the interests
of the Junior Lien Secured Parties in the Collateral and shall not impose any
duty upon the Collateral Agent or any other Junior Lien Secured Party to
exercise any such powers. The Collateral Agent and the other Junior Lien Secured
Parties shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct. Each Grantor shall remain liable to observe and perform all
the conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Collateral, all in accordance
with the terms and conditions thereof, to the same extent as if the security
interests granted hereunder had not been granted to the Collateral Agent in the
Collateral.

 

-21-



--------------------------------------------------------------------------------

8.3 Appointment Pursuant to the Second Priority Pari Passu Intercreditor
Agreement. The Collateral Agent has been appointed as collateral agent pursuant
to the Second Priority Pari Passu Intercreditor Agreement. The rights, duties,
privileges, immunities and indemnities of the Collateral Agent hereunder are
subject to the provisions of the Second Priority Pari Passu Intercreditor
Agreement.

8.4 Determinations by the Collateral Agent and Applicable Authorized
Representative. Wherever in this Agreement the Collateral Agent is to make any
determination or take any discretionary action, the Collateral Agent shall do so
in accordance with the terms of the Second Priority Pari Passu Intercreditor
Agreement. When, under the terms of the Second Priority Pari Passu Intercreditor
Agreement, the Trustee is the Applicable Authorized Representative and under the
terms of this Agreement, the Applicable Authorized Representative is to make any
determination, take any discretionary action or direct the Collateral Agent, the
Trustee shall make such determinations, take such actions or give such
instructions all in accordance with the terms of the Indenture.

SECTION 9. REMEDIES.

9.1 Generally.

(a) If any Event of Default shall have occurred and be continuing, the
Collateral Agent may (but shall not be obligated to) exercise in respect of the
Collateral, in addition to all other rights and remedies provided for herein or
otherwise available to it at law or in equity, all the rights and remedies of
the Collateral Agent on default under the UCC (whether or not the UCC applies to
the affected Collateral) to collect, enforce or satisfy any Junior Priority
Secured Obligations then owing, whether by acceleration or otherwise, and also
may pursue any of the following separately, successively or simultaneously:

(i) require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of the Collateral Agent forthwith, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place to be designated by the Collateral
Agent that is reasonably convenient to both parties; provided that no Grantor
shall be required to permit the inspection of any document or information (x) in
respect of which disclosure to the Applicable Authorized Representative, the
Collateral Agent or any Junior Lien Secured Party (or their respective
representatives or contractors) is prohibited by law or any bona fide binding
agreement or (y) is subject to attorney-client or similar privilege or
constitutes attorney work product; provided that each Grantor will make
available redacted versions of requested documents or, if unable to do so
consistent with the preservation of such privilege, endeavor in good faith
otherwise to disclose information responsive to the requests of Collateral Agent
in a manner that will protect such privilege;

(ii) enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;

(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent reasonably deems appropriate;
and

(iv) without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose,
subject, in each case, to the terms of any applicable agreements, of the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Collateral Agent’s offices or elsewhere, for cash, on credit or
for future delivery, at such time or times and at such price or prices and upon
such other terms as the Collateral Agent may deem commercially reasonable.

 

-22-



--------------------------------------------------------------------------------

(b) The Collateral Agent or any other Junior Lien Secured Party may be the
purchaser of any or all of the Collateral at any public or private (to the
extent the portion of the Collateral being privately sold is of a kind that is
customarily sold on a recognized market or the subject of widely distributed
standard price quotations) sale in accordance with the UCC and the Collateral
Agent, as collateral agent for and representative of the Junior Lien Secured
Parties, shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such sale made in accordance with the UCC, to use and apply any of the
Junior Priority Secured Obligations as a credit on account of the purchase price
for any Collateral payable by the Collateral Agent at such sale. For the
avoidance of doubt, each of the Grantors and each of the Junior Lien Secured
Parties, by their acceptance of the benefits of this Agreement, agree, to the
fullest extent permitted by applicable law, that the Collateral Agent shall have
the right to “credit bid” any or all of the Junior Priority Secured Obligations
in connection with any sale or foreclosure proceeding in respect of the
Collateral, including, without limitation, sales occurring pursuant to
Section 363 of the Bankruptcy Code or included as part of any plan subject to
confirmation under Section 1129(b)(2)(A)(iii) of the Bankruptcy Code. Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by applicable law) all rights of redemption, stay and/or
appraisal which it now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted. Each Grantor agrees that,
to the extent notice of sale shall be required by law, at least ten (10) days’
notice to such Grantor of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. Each Grantor agrees
that it would not be commercially unreasonable for the Collateral Agent to
dispose of the Collateral or any portion thereof by using Internet sites that
routinely provide for the auction of assets of the types included in the
Collateral or that match buyers and sellers of assets. Each Grantor hereby
waives any claims against the Collateral Agent arising by reason of the fact
that the price at which any Collateral may have been sold at such a private sale
was less than the price which might have been obtained at a public sale, even if
the Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Junior Priority
Secured Obligations, Grantors shall be liable for the deficiency and the
reasonable fees of any attorneys employed by the Collateral Agent to collect
such deficiency. Each Grantor further agrees that a breach of any of the
covenants contained in this Section will cause irreparable injury to the
Collateral Agent, that the Collateral Agent has no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no default has occurred giving rise to the Junior Priority Secured
Obligations becoming due and payable prior to their stated maturities. Nothing
in this Section shall in any way limit the rights of the Collateral Agent
hereunder.

(c) The Collateral Agent may sell the Collateral without giving any warranties
as to the Collateral. The Collateral Agent may specifically disclaim or modify
any warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

(d) The Collateral Agent shall have no obligation to marshal any of the
Collateral.

 

-23-



--------------------------------------------------------------------------------

9.2 Application of Proceeds. Subject to the ABL Intercreditor Agreement and the
First/Second Priority Intercreditor Agreement, all proceeds of Collateral shall
be applied by the Collateral Agent in the order of priority set forth in
Section 2.01 of the Second Priority Pari Passu Intercreditor Agreement.

9.3 Sales on Credit. If the Collateral Agent sells any of the Collateral upon
credit, a Grantor will be credited only with payments actually made by purchaser
and received by the Collateral Agent and applied to indebtedness of the
purchaser. In the event the purchaser fails to pay for the Collateral, the
Collateral Agent may resell the Collateral and a Grantor shall be credited with
proceeds of the sale.

9.4 Investment Related Property. Each Grantor recognizes that, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws, the Collateral Agent may be compelled, with respect to any sale
of all or any part of the Investment Related Property conducted without prior
registration or qualification of such Investment Related Property under the
Securities Act and/or such state securities laws, to limit purchasers to those
who will agree, among other things, to acquire the Investment Related Property
for their own account, for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges that any such private sale may be at
prices and on terms less favorable than those obtainable through a public sale
without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act) and, notwithstanding such
circumstances, each Grantor agrees that any such private sale shall be deemed to
have been made in a commercially reasonable manner and that the Collateral Agent
shall have no obligation to engage in public sales and no obligation to delay
the sale of any Investment Related Property for the period of time necessary to
permit the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would, or should, agree to so register it. If the Collateral
Agent determines to exercise its right to sell any or all of the Investment
Related Property, upon written request, each Grantor shall and shall cause each
issuer of any Pledged Stock to be sold hereunder, each partnership and each
limited liability company from time to time to furnish to the Collateral Agent
all such information as the Collateral Agent may request in order to determine
the number and nature of interest, shares or other instruments included in the
Investment Related Property which may be sold by the Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

9.5 Grant of Intellectual Property License. For the purpose of enabling the
Collateral Agent, during the continuance of an Event of Default, to exercise
rights and remedies under Section 9 hereof at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, and for no
other purpose, each Grantor hereby grants to the Collateral Agent, to the extent
assignable, a non-exclusive license (exercisable without payment of royalty or
other compensation to such Grantor), subject, in the case of trademarks and
service marks, to sufficient rights to quality control and inspection in favor
of such Grantor to avoid the risk of invalidation of such trademarks and service
marks, to use, license or sublicense, to the extent permitted under the licenses
granting such Grantor rights therein, any intellectual property now owned or
licensed or hereafter acquired, developed or created by such Grantor, wherever
the same may be located; provided that (i) such license shall be subject to the
rights of any licensee under any exclusive license granted prior to such Event
of Default, to the extent such license is a Permitted Lien, and (ii) to the
extent the foregoing license is a sublicense of such Grantor’s rights as
licensee under any third party license, the license to the Collateral Agent
shall be in accordance with any limitations in such third party license.

 

-24-



--------------------------------------------------------------------------------

9.6 Intellectual Property.

(a) Anything contained herein to the contrary notwithstanding, in addition to
the other rights and remedies provided herein, upon the occurrence and during
the continuation of an Event of Default:

(i) the Collateral Agent shall have the right (but not the obligation) to bring
suit or otherwise commence any action or proceeding in the name of any Grantor,
the Collateral Agent or otherwise, in the Collateral Agent’s sole discretion, to
enforce any Intellectual Property rights of such Grantor, in which event such
Grantor shall, at the request of the Collateral Agent, do any and all lawful
acts and execute any and all documents required by the Collateral Agent in aid
of such enforcement, and such Grantor shall promptly, upon demand, reimburse and
indemnify the Collateral Agent as provided in Section 12 hereof in connection
with the exercise of its rights under this Section 9.6, and, to the extent that
the Collateral Agent shall elect not to bring suit to enforce any Intellectual
Property rights as provided in this Section 9.6, each Grantor agrees, at the
Collateral Agent’s request, to use all reasonable measures, whether by action,
suit, proceeding or otherwise, to prevent the infringement, misappropriation,
dilution or other violation of any of such Grantor’s rights in the Intellectual
Property by others and for that purpose agrees to diligently maintain any
action, suit or proceeding against any Person so infringing, misappropriating,
diluting or otherwise violating as shall be necessary to prevent such
infringement, misappropriation, dilution or other violation;

(ii) upon written demand from the Collateral Agent, each Grantor shall grant,
assign, convey or otherwise transfer to the Collateral Agent or such Collateral
Agent’s designee all of such Grantor’s right, title and interest in and to any
Intellectual Property included in the Collateral and shall execute and deliver
to the Collateral Agent such documents as are necessary or appropriate to carry
out the intent and purposes of this Agreement;

(iii) each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Junior Priority Secured Obligations outstanding only to
the extent that the Collateral Agent (or any other Junior Lien Secured Party)
receives cash proceeds in respect of the sale of, or other realization upon, any
such Intellectual Property;

(iv) within five (5) Business Days after written notice from the Collateral
Agent, each Grantor shall make available to the Collateral Agent, to the extent
within such Grantor’s power and authority, such personnel in such Grantor’s
employ on the date of such Event of Default as the Collateral Agent may
reasonably designate, by name, title or job responsibility, to permit such
Grantor to continue, directly or indirectly, to produce, advertise and sell the
products and services sold or delivered by such Grantor under or in connection
with any Trademarks or Trademark Licenses, such persons to be available to
perform their prior functions on the Collateral Agent’s behalf and to be
compensated by the Collateral Agent at such Grantor’s expense on a per diem,
pro-rata basis consistent with the salary and benefit structure applicable to
each as of the date of such Event of Default; and

(v) the Collateral Agent shall have the right (but not the obligation) to
notify, or require each Grantor to notify, any obligors with respect to amounts
due or to become due to such Grantor in respect of any Intellectual Property of
such Grantor, of the existence of the security interest created herein, to
direct such obligors to make payment of all such amounts directly to the
Collateral Agent, and, upon such notification and at the expense of such
Grantor, to enforce collection of any such amounts and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done;

 

-25-



--------------------------------------------------------------------------------

(1) all amounts and proceeds (including checks and other instruments) received
by a Grantor in respect of amounts due to such Grantor in respect of the
Collateral or any portion thereof shall be received in trust for the benefit of
the Collateral Agent hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to the Collateral Agent in
the same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 9.7 hereof; and

(2) a Grantor shall not adjust, settle or compromise the amount or payment of
any such amount or release wholly or partly any obligor with respect thereto or
allow any credit or discount thereon.

(b) If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Collateral Agent of any rights, title and
interests in and to any Intellectual Property of such Grantor shall have been
previously made and shall have become absolute and effective, and (iv) the
Junior Priority Secured Obligations shall not have become immediately due and
payable, upon the written request of any Grantor, the Collateral Agent shall
promptly execute and deliver to such Grantor, at such Grantor’s sole cost and
expense, such assignments or other transfer instruments as may be necessary to
reassign to such Grantor any such rights, title and interests as may have been
assigned to the Collateral Agent as aforesaid, subject to any disposition
thereof that may have been made by the Collateral Agent; provided that after
giving effect to such reassignment, the Collateral Agent’s security interest
granted pursuant hereto, as well as all other rights and remedies of the
Collateral Agent granted hereunder, shall continue to be in full force and
effect; and provided further, the rights, title and interests so reassigned
shall be free and clear of any other Liens granted by or on behalf of the
Collateral Agent and the Junior Lien Secured Parties.

9.7 [Reserved].

SECTION 10. COLLATERAL AGENT.

The Collateral Agent has been appointed to act as Collateral Agent hereunder by
the Junior Lien Secured Parties or their Authorized Representatives pursuant to
the Second Priority Pari Passu Intercreditor Agreement. The Collateral Agent
shall be obligated, and shall have the right hereunder, to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking any action (including, without limitation, the release or
substitution of Collateral), solely in accordance with this Agreement, the
Second Priority Pari Passu Intercreditor Agreement, the ABL Intercreditor
Agreement, the First/Second Priority Intercreditor Agreement and the other
Junior Priority Documents. In furtherance of the foregoing provisions of this
Section, each Junior Lien Secured Party, by its acceptance of the benefits
hereof, agrees that it shall have no right individually to realize upon any of
the Collateral hereunder, it being understood and agreed by such Junior Lien
Secured Party that all rights and remedies hereunder may be exercised solely by
the Collateral Agent for the benefit of Junior Lien Secured Parties in
accordance with the terms of this Section. The provisions of the Second Priority
Pari Passu Intercreditor Agreement, the Indenture and each other Junior Priority
Document relating to the Collateral Agent including, without limitation, the
provisions relating to resignation or removal of the Collateral Agent and the
rights, privileges and immunities of the Collateral Agent are incorporated
herein by this reference and shall survive any termination of such agreements.

 

-26-



--------------------------------------------------------------------------------

SECTION 11. CONTINUING SECURITY INTEREST.

This Agreement shall create a continuing security interest in the Collateral,
shall remain in full force and effect until the payment in full of all Junior
Priority Secured Obligations (other than unasserted indemnification, tax
gross-up, expense reimbursement or yield protection obligations) and the
cancellation or termination of the commitments under any Future Junior Priority
Agreement, and shall be binding upon each Grantor, its successors and assigns,
and inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent and its successors,
transferees and assigns. Without limiting the generality of the foregoing, but
subject to the terms of the applicable Junior Priority Documents, any Junior
Lien Secured Party may assign or otherwise transfer any Notes (as defined in the
Indenture) held by it to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Junior
Lien Secured Party herein or otherwise. Upon the payment in full of all Junior
Priority Secured Obligations (other than unasserted indemnification, tax
gross-up, expense reimbursement or yield protection obligations) and the
cancellation or termination of the commitments under any Future Junior Priority
Agreement, the security interest granted hereby shall automatically terminate
hereunder and of record and all rights to the Collateral shall revert to the
Grantors. Upon any such termination the Collateral Agent shall, at the Grantors’
expense, execute and deliver to the Grantors or otherwise authorize the filing
of such documents as the Grantors shall reasonably request, including financing
statement amendments and/or releases and/or reassignments of Intellectual
Property included in the Collateral in the form appropriate for recording in the
U.S. Patent and Trademark Office, U.S. Copyright Office, and other applicable
Intellectual Property registry where the Collateral Agent’s security interest
may have been recorded, to evidence such termination. Upon any disposition of
property (other than a disposition to another Grantor) or other release of such
property from the Collateral, in each case, permitted by each Junior Priority
Document, the Liens granted herein shall be deemed to be automatically released
and such property shall automatically revert to the applicable Grantor with no
further action on the part of any Person. In addition, the Liens granted herein
on any Collateral shall be released or subordinated as provided in Section 2.04
of the Second Priority Pari Passu Intercreditor Agreement and in Section 5.1 of
the First/Second Priority Intercreditor Agreement. The Collateral Agent shall,
at the applicable Grantor’s expense, execute and deliver or otherwise authorize
the filing of such documents as such Grantor shall reasonably request, in form
and substance reasonably satisfactory to the Collateral Agent, including
financing statement amendments to evidence such release.

SECTION 12. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.
Neither the Collateral Agent nor any of its directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or otherwise. If any Grantor fails to perform any agreement
contained herein, the Collateral Agent may itself perform, or cause performance
of, such agreement, and the expenses of the Collateral Agent incurred in
connection therewith shall be payable by each Grantor under Section 7.7 of the
Indenture and the applicable section of each Future Junior Priority Agreement.

 

-27-



--------------------------------------------------------------------------------

SECTION 13. MISCELLANEOUS.

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 13.1 of the Indenture, the applicable section of each
Future Junior Priority Agreement and Section 5.01 of the Second Priority Pari
Passu Intercreditor Agreement. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Article IX of the Indenture and the corresponding provisions of any Future
Junior Priority Agreement; provided, however, that (i) schedules to this
Agreement may be supplemented or amended at any time by any Grantor through
Pledge Supplements (but no other existing provisions of this Agreement may be
modified and no Collateral may be released (except as provided in Section 11
hereof), in each case solely through Pledge Supplements) and (ii) schedules to
the Collateral Questionnaire may be supplemented or amended at any time by any
Grantor by written notice thereof to the Collateral Agent and the Applicable
Authorized Representative. No failure or delay on the part of the Collateral
Agent in the exercise of any power, right or privilege hereunder or under any
other Junior Priority Document shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other power, right or privilege. All
rights and remedies existing under this Agreement and the other Junior Priority
Documents are cumulative to, and not exclusive of, any rights or remedies
otherwise available. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. All covenants hereunder shall be given independent
effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or would
otherwise be within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists. This Agreement shall be binding upon and inure to the benefit
of the Collateral Agent and the Grantors and their respective successors and
assigns. No Grantor shall, without the prior written consent of the Collateral
Agent given in accordance with the Junior Priority Documents, assign any right,
duty or obligation hereunder. This Agreement and the other Junior Priority
Documents embody the entire agreement and understanding between the Grantors and
the Collateral Agent and supersede all prior agreements and understandings
between such parties relating to the subject matter hereof and thereof.
Accordingly, the Junior Priority Documents may not be contradicted by evidence
of prior, contemporaneous or subsequent oral agreements of the parties. There
are no unwritten oral agreements between the parties. This Agreement may be
executed in one or more counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document; and delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall be as effective as delivery of a manually signed counterpart of this
Agreement.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

 

-28-



--------------------------------------------------------------------------------

THE PROVISIONS OF THE SECOND PRIORITY PARI PASSU INTERCREDITOR AGREEMENT UNDER
THE HEADINGS “GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS,”
“SUBMISSION TO JURISDICTION WAIVERS” AND “WAIVER OF JURY TRIAL” ARE INCORPORATED
HEREIN BY THIS REFERENCE AND SUCH INCORPORATION SHALL SURVIVE ANY TERMINATION OF
THE SECOND PRIORITY PARI PASSU INTERCREDITOR AGREEMENT.

Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Collateral Agent pursuant to this Agreement and the
exercise of any right or remedy by the Collateral Agent hereunder, in each case,
(x) with respect to the ABL Priority Collateral are subject to the limitations
and provisions of the ABL Intercreditor Agreement and (y) are subject to the
limitations and provisions of the First/Second Priority Intercreditor Agreement
and the Second Priority Pari Passu Intercreditor Agreement. In the event of any
inconsistency between the terms or conditions of this Agreement (other than
Section 2 and the definitions for the capitalized terms used therein) and the
terms and conditions of the ABL Intercreditor Agreement, the First/Second
Priority Intercreditor Agreement or the Second Priority Pari Passu Intercreditor
Agreement, the terms and conditions of the ABL Intercreditor Agreement, the
First/Second Priority Intercreditor Agreement or the Second Priority Pari Passu
Intercreditor Agreement, as applicable, shall control. In the event of any
inconsistency between the terms or conditions of the ABL Intercreditor
Agreement, the First/Second Priority Intercreditor Agreement or the Second
Priority Pari Passu Intercreditor Agreement as such terms and conditions apply
to any interpretation of this Agreement, (a) the terms of the ABL Intercreditor
Agreement shall control over the First/Second Priority Intercreditor Agreement
and the Second Priority Pari Passu Intercreditor Agreement and (b) the terms of
the First/Second Priority Intercreditor Agreement shall control over the Second
Priority Pari Passu Intercreditor Agreement.

Prior to the Discharge of First Lien Obligations, (i) the requirements herein to
endorse, assign or deliver any Collateral to the Collateral Agent (or any
representation or warranty having the effect of requiring the same) shall be
deemed satisfied (or any such representation or warranty shall be deemed true)
by endorsement, assignment or delivery of such Collateral to the First Lien
Representative (as bailee for the Collateral Agent) pursuant to the terms of the
First Lien Documents, and (ii) any endorsement, assignment or delivery of any
Collateral to the First Lien Representative shall be deemed an endorsement,
assignment or delivery of such Collateral to the Collateral Agent for all
purposes hereunder. All capitalized terms used in this paragraph (including the
word “Collateral”) have the meanings given to them in the First/Second Priority
Intercreditor Agreement.

[Remainder of page intentionally left blank]

 

-29-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

J. C. PENNEY COMPANY, INC.,

as Grantor

By:   /s/ Jeffrey Davis   Name:   Jeffrey Davis   Title:   Executive Vice
President and Chief
Financial Officer

J. C. PENNEY CORPORATION, INC.,

as Grantor

By:   /s/ Trent Kruse   Name:   Trent Kruse   Title:   Vice President, Treasury
and Investor Relations

J. C. PENNEY PURCHASING CORPORATION,

as Grantor

By:   /s/ Gary Piper   Name:   Gary Piper   Title:   Treasurer

JCP REAL ESTATE HOLDINGS, INC.,

as Grantor

By:   /s/ Gary Piper   Name:   Gary Piper   Title:   Treasurer

J. C. PENNEY PROPERTIES, INC.,

as Grantor

By:   /s/ Gary Piper   Name:   Gary Piper   Title:   Treasurer



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent

By:   /s/ Hallie E. Field   Name:   Hallie E. Field   Title:   Assistant Vice
President



--------------------------------------------------------------------------------

SCHEDULE 5.2

TO PLEDGE AND SECURITY AGREEMENT

COLLATERAL IDENTIFICATION

 

I. INTELLECTUAL PROPERTY

 

(A) Copyrights

 

Owner

  

Title

  

Copyright Serial No.
(“CSN”)
Serial Publication Year

  

Registration No.

J.C. Penney Company, Inc.    JC Penney today.   

CSN0079730

1988

   TX0002435333 The Forum Corporation of North America & J. C. Penney   
Customer focused selling program--J C Penney : J C Penney face-to-face.      

TX0001754461

1985

J.C. Penney & Riddle Manufacturing, Inc.    Alaska : no. AK0003.      

VA0000671037

1994

J.C. Penney Company, Inc.    Penney News / editor-in-chief, Robert M. Fisher ...
[et al.].   

CSN0005887

1978

  

TX0000050687

TX0000109454

TX0000089924

TX0000092886

TX0000094856

TX0000091394

TX0000119494

TX0000140920

J.C. Penney Company, Inc.    Penney News / editor-in-chief, Robert M. Fisher ...
[et al.].   

CSN0005887

1977

   TX0000045393 J.C. Penney Company, Inc.    Penney News / editor-in-chief,
Robert M. Fisher ... [et al.].   

CSN0005888

1978

  

TX0000063293

TX0000109453

TX0000089925

TX0000096126

TX0000094855

TX0000091393

TX0000119496

TX0000140919

J.C. Penney Company, Inc.    Penney News / editor-in-chief, Robert M. Fisher ...
[et al.].   

CSN0005888

1977

  

TX0000045394

TX0000045392

J.C. Penney Company, Inc.    Penney News / regional editor (Southeastern),
Lawrence J. Gavrich ... [et al.].   

CSN0005889

1978

   TX0000063294 J.C. Penney Company, Inc.    Penney News / regional editor
(Southeastern), Lawrence J. Gavrich ... [et al.].   

CSN0005889

1977

  

TX0000045395

TX0000045391

J.C. Penney Company    Financial services report : a publication for J C Penney
financial services management associates.   

CSN0049824

1983

   TX0001135652 J.C. Penney Company, Inc.    JC Penney management report :
a monthly newsletter to keep all Penney management associates informed of
current developments.   

CSN0003921

1997

  

TX0004492394
TX0004492392
TX0004492391

TX0004492393



--------------------------------------------------------------------------------

Owner

  

Title

  

Copyright Serial No.
(“CSN”)

Serial Publication Year

  

Registration No.

J.C. Penney Company, Inc.    JC Penney management report :
a monthly newsletter to keep all Penney management associates informed of
current developments.   

CSN0003921

1996

  

TX0004283408

TX0004283410

TX0004283409
TX0004361805
TX0004361806

TX0004361807

TX0004361621

TX0004492396

TX0004492397
TX0004492395

J.C. Penney Company, Inc.    JC Penney management report :
a monthly newsletter to keep all Penney management associates informed of
current developments.   

CSN0003921

1995

  

TX0004149562

TX0004149563

TX0004182864

TX0004182863

TX0004182865

J.C. Penney Company, Inc.    JC Penney management report :
a monthly newsletter to keep all Penney management associates informed of
current developments.   

CSN0003921

1994

  

TX0003987051

TX0003987053

TX0003987052

TX0003987049

TX0003987050

J.C. Penney Company, Inc.    JC Penney management report :
a monthly newsletter to keep all Penney management associates informed of
current developments.   

CSN0003921

1993

  

TX0003573858

TX0003831167
TX0003831166

TX0003831165

TX0003831164

TX0003831163

TX0003831162

J.C. Penney Company, Inc.    JC Penney management report :
a monthly newsletter to keep all Penney management associates informed of
current developments.   

CSN0003921

1992

  

TX0003285446

TX0003340775

TX0003305190

TX0003340776

TX0003350308

TX0003573861

TX0003573860

TX0003573859

J.C. Penney Company, Inc.    JC Penney management report :
a monthly newsletter to keep all Penney management associates informed of
current developments.   

CSN0003921

1985

  

TX0001590281

TX0001568875

TX0001568874

TX0001600415

TX0001608027

TX0001637323

TX0001636563

TX0001682222

TX0001725541

J.C. Penney Company, Inc.    JC Penney management report :
a monthly newsletter to keep all Penney management associates informed of
current developments.   

CSN0003921

1984

  

TX0001273193

TX0001337445

TX0001332883

TX0001361149

TX0001381753

TX0001392894

TX0001431122

TX0001445020

TX0001483686



--------------------------------------------------------------------------------

Owner

  

Title

  

Copyright Serial No.
(“CSN”)

Serial Publication Year

  

Registration No.

J.C. Penney Company, Inc.    JC Penney management report :
a monthly newsletter to keep all Penney management associates informed of
current developments.   

CSN0003921

1983

  

TX0001075753

TX0001086624

TX0001108023

TX0001134070

TX0001154020

TX0001171088

TX0001186527

TX0001208358

TX0001242509

TX0001311069

J.C. Penney Company, Inc.    JC Penney management report :
a monthly newsletter to keep all Penney management associates informed of
current developments.   

CSN0003921

1982

  

TX0000856581

TX0000898569

TX0000928379

TX0000942307

TX0000963522

TX0000999790

TX0000999791

TX0000995089

TX0001012728

TX0001029488

TX0001056289

J.C. Penney Company, Inc.    JC Penney management report :
a monthly newsletter to keep all Penney management associates informed of
current developments.   

CSN0003921

1981

   TX0000708278 J.C. Penney Company, Inc.    JC Penney management report :
a monthly newsletter to keep all Penney management associates informed of
current developments.   

CSN0003921

1980

  

TX0000415866

TX0000463002

TX0000525370

TX0000541400

TX0000731302

TX0000595966

J.C. Penney Company, Inc.    JC Penney management report :
a monthly newsletter to keep all Penney management associates informed of
current developments.   

CSN0003921

1979

  

TX0000189229

TX0000194240

TX0000223414

TX0000240274

TX0000267587

TX0000306430

TX0000323105

TX0000337145

TX0000363388

J.C. Penney Company, Inc.    JC Penney management report :
a monthly newsletter to keep all Penney management associates informed of
current developments.   

CSN0003921

1978

  

TX0000063664

TX0000090829

TX0000089308

TX0000095743

TX0000129914

TX0000059548

TX0000087983

TX0000117829

TX0000133927

TX0000149392

TX0000165203



--------------------------------------------------------------------------------

Owner

  

Title

  

Copyright Serial No.

(“CSN”)

Serial Publication Year

  

Registration No.

J.C. Penney Company, Inc.    JC Penney management report :
a monthly newsletter to keep all Penney management associates informed of
current developments.   

CSN0003921

1977

   TX0000040488 J.C. Penney Company, Inc.    JC Penney financial services : a
quarterly newsletter / Robert M. Fisher, editor].   

CSN0011561

1980

   J.C. Penney Company, Inc.    JC Penney financial services : a
quarterly newsletter / Robert M. Fisher, editor].   

CSN0011561

1979

  

TX0000225136

TX0000389100

J.C. Penney Company, Inc.    JC Penney financial services : a
quarterly newsletter / Robert M. Fisher, editor].   

CSN0011561

1978

  

TX0000095714

TX0000153612

J.C. Penney Company, Inc.    JC Penney today.   

CSN0011562

1978

  

TX0000153614

TX0000176284

J.C. Penney Company, Inc.   

JC Penney today / [editor-in-

chief, Robert M. Fisher ... et al.].

  

CSN0011562

1980

  

TX0000411190

TX0000433111

TX0000531120

TX0000443269

TX0000496800

TX0000537503

TX0000537506

J.C. Penney Company, Inc.   

JC Penney today / [editor-in-

chief, Robert M. Fisher ... et al.].

  

CSN0011562

1979

  

TX0000197108

TX0000224532

TX0000267257

TX0000307939

TX0000307940

TX0000328012

TX0000340409

TX0000356323

TX0000377557

J.C. Penney Company, Inc.    JC Penney today.   

CSN0011563

1978

  

TX0000153613

TX0000176285

J.C. Penney Company, Inc.    JC Penney today /[editor-in- chief, Robert M.
Fisher ... et al.].   

CSN0011563

1980

  

TX0000411105

TX0000433113

TX0000443268

TX0000496801

TX0000537504

J.C. Penney Company, Inc.   

JC Penney today / [editor-in-

chief, Robert M. Fisher ... et al.].

  

CSN0011563

1979

  

TX0000197107

TX0000224533

TX0000267256

TX0000307942

TX0000307941

TX0000328013

TX0000340408

TX0000356324

TX0000377558

J.C. Penney Company, Inc.    Penney news.   

CSN0012844

1978

   TX0000119497 J.C. Penney Company, Inc.    Penney news.   

CSN0012845

1978

   TX0000119495



--------------------------------------------------------------------------------

Owner

  

Title

  

Copyright Serial No.

(“CSN”)

Serial Publication Year

  

Registration No.

J.C. Penney Company, Inc.    PenneyPAC report : a special
suppl. of the J. C. Penney management rept. for profit-sharing associates /
[prepared for the company’s Political Action Committee (PenneyPAC) ...].   

CSN0056900

1984

   TX0001364311 J.C. Penney Company, Inc.    Minority business scope : the J C
Penney minority economic development newsletter.   

CSN0065746

1993

   TX0003576922 J.C. Penney Company, Inc.    Minority business scope : the J C
Penney minority economic development newsletter.   

CSN0065746

1992

   TX0003576921 J.C. Penney Company, Inc.    Minority business scope : the J C
Penney minority economic development newsletter.   

CSN0065746

1991

  

TX0003204670

TX0003200201

J.C. Penney Company, Inc.    Minority business scope : the J C Penney minority
economic development newsletter.   

CSN0065746

1990

   TX0003062887 J.C. Penney Company, Inc.    Minority business scope : the J C
Penney minority economic development newsletter.   

CSN0065746

1989

  

TX0002545444

TX0002701839

J.C. Penney Company, Inc.    Minority business scope : the J C Penney minority
economic development newsletter.   

CSN0065746

1988

   TX0002446617 J.C. Penney Company, Inc.    Minority business scope : the J C
Penney minority economic development newsletter.   

CSN0065746

1987

   TX0002089154 J.C. Penney Company, Inc.    Minority business scope : the J C
Penney minority economic development newsletter.   

CSN0065746

1986

  

TX0001819508

TX0001911516

J.C. Penney Company, Inc.    Pennsylvania PenneyPAC newsline.   

CSN0088113

1990

   TX0002793806 J.C. Penney Company, Inc.    Focus 2000 : visions of diversity
at J. C. Penney.   

CSN0108046

1994

  

TX0003824889

TX0003929012

TX0003895531

J.C. Penney Company, Inc.    Focus 2000 : visions of diversity at J. C. Penney.
  

CSN0108046

1993

  

TX0003824885

TX0003824886

TX0003824887

TX0003824888

J.C. Penney Company, Inc.    1900--the year time changed / written & produced by
Mary P. Manilla.      

PA0000125220

1978

J.C. Penney Company, Inc.    Fashion comes to life.      

PA0000498103

1990

J.C. Penney Company, Inc.    Jobs for Connecticut’s future / producers, Peter
Foley, Margaret Gardiner, B. L. Harman, Laura Shuler ; directed by Doug Snyder.
     

PAu000831411

1986

J.C. Penney Company, Inc.    Jobs for Connecticut’s future.      

PAu000831413

1986



--------------------------------------------------------------------------------

Owner

  

Title

  

Copyright Serial No.

(“CSN”)

Serial Publication Year

  

Registration No.

J.C. Penney Company, Inc.    Holiday I.      

PAu001694180

1992

J.C. Penney Company, Inc.    Holiday II.      

PAu001694183

1992

J.C. Penney Company, Inc.    Seven days.      

PAu001694187

1992

J.C. Penney Company, Inc.    Decoration.      

PAu001694189

1992

J.C. Penney Company, Inc.    Service.      

PAu001694190

1992

J.C. Penney Company, Inc.   

Running : getting started / written by Allen Selner [i.e.
Allen J. Selner] ; foreword by

Bill Toomey for J. C. Penney ; [designed and illustrated by Ed Tadiello].

     

TX0000345271

1979

J.C. Penney Company, Inc.    Let’s write well : memos & letters / by Louise
Lytle Patterson.      

TX0000965543

1982

J.C. Penney Company, Inc.    JC Penney general management position
questionnaire.      

TX0001727407

1985

J.C. Penney Company, Inc.    J.C. Penney Company, Inc., a century of timeless
values / Vanessa Castagna.      

TX0005609330

2002

J.C. Penney Company, Inc.    Runners clinic manual.      

TXu000027428

1979

J.C. Penney Company, Inc.    JC Penney affirmative action program : equal
employment opportunity.      

TXu000213033

1984

J.C. Penney Company, Inc.    JC Penney retail/catalog packaging manual for
import merchandise.      

TXu000289091

1987

J.C. Penney Company, Inc.    Country borders.      

VAu000068800

1983

J.C. Penney, Inc.    Advanced focus report generation.      

TX0002847950

1990

J.C. Penney, Inc.    Focus databases.      

TX0002847951

1990

J.C. Penney, Inc.    Introduction to virtual machine (VM) and conversational
monitor system (CMS)      

TX0002847952

1990

J.C. Penney, Inc.    J.C. Penney microcomputer user guide.      

TX0002847953

1990

J.C. Penney, Inc.    Beginning focus report generation DSS user support.      

TX0002847954

1990

J.C. Penney, Inc.    PC DOS-advanced : student handbook.      

TX0002847955

1990

J.C. Penney Purchasing Corporation.    Earring & 496 other titles.       See
titles on Appendix A



--------------------------------------------------------------------------------

(B) Copyrights Licenses

None.

 

(C) Patents

 

Patent

  

Application No.

Filing Date

  

Registration No.

Issue Date

  

Owner Name

HIGH EFFICIENCY OVEN AND METHOD OF USE   

13366357

02/06/2012

  

8929724

01/06/2015

   J. C. Penney Purchasing Corporation SMART FIXTURE   

29359811

04/15/2010

   D637594
05/10/2011    J. C. Penney Corporation, Inc. QUICK-DRY TEXTURED TOWEL   

13172108

06/29/2011

  

8156967

04/17/2012

   J. C. Penney Purchasing Corporation (as successor to J. C. Penney Private
Brands, Inc.)1

 

(D) Patent Licenses

None.

 

(E) Trademarks

U.S. and State Trademarks:

 

Trademark

  

Jurisdiction

  

Application No.

Application Date

  

Registration

No.

Registration

Date

  

Owner Name

BOUTIQUE+    U.S. Federal   

87001334

4/14/16

  

5224405

6/13/17

   J. C. Penney Purchasing Corporation PENNEY LANE    U.S. Federal   

87001291

4/14/16

  

5201493

5/9/17

   J. C. Penney Corporation, Inc. BELLE + SKY    U.S. Federal   

86606302

4/22/15

  

5013919

8/2/16

   J. C. Penney Purchasing Corporation

BELLE + SKY

LOGO [g505794g0313082203600.jpg]

   U.S. Federal   

86606602

4/22/15

  

5013920

8/2/16

   J. C. Penney Purchasing Corporation STYLUS    U.S. Federal   

86510380

1/21/15

  

4833716

10/13/16

   J. C. Penney Purchasing Corporation SLEEP CHIC    U.S. Federal   

86315616

6/20/14

  

4832934

10/13/16

   J. C. Penney Purchasing Corporation

 

1  Record ownership to be updated to reflect merger of J. C. Penney Private
Brands, Inc. into J. C. Penney Purchasing Corporation.



--------------------------------------------------------------------------------

Trademark

  

Jurisdiction

  

Application No.

Application Date

  

Registration

No.

Registration

Date

  

Owner Name

JCPENNEY HOME    U.S. Federal   

86511366

1/22/15

  

4807704

9/8/15

   J. C. Penney Purchasing Corporation TOTAL GIRL    U.S. Federal   

86575793

3/25/15

  

4804215

9/1/15

   J. C. Penney Purchasing Corporation

JCPENNEY HOME EST. 1902

LOGO [g505794g0313082203724.jpg]

   U.S. Federal   

86511393

1/22/15

  

4803616

6/16/15

   J. C. Penney Purchasing Corporation XERSION    U.S. Federal   

86510885

1/22/15

  

4803586

9/1/15

   J. C. Penney Purchasing Corporation

H HOME EXPRESSIONS

LOGO [g505794g0313082203818.jpg]

   U.S. Federal   

86510856

1/22/15

  

4803584

9/1/15

   J. C. Penney Purchasing Corporation HOME EXPRESSIONS    U.S. Federal   

86510824

1/22/15

  

4803581

9/1/15

   J. C. Penney Purchasing Corporation MIXIT    U.S. Federal   

86510777

1/22/15

  

4803576

9/1/15

   J. C. Penney Purchasing Corporation

THE ORIGINAL ARIZONA JEAN CO.

LOGO [g505794g0313082203912.jpg]

   U.S. Federal   

86510399

1/21/15

  

4803543

9/15/15

   J. C. Penney Purchasing Corporation FINDMORE    U.S. Federal   

77925900

2/2/10

  

3895342

12/21/10

   J. C. Penney Corporation, Inc. JCP    U.S. Federal   

86714515

4/1/08

  

3505202

9/23/08

(Cancelled)

   J. C. Penney Corporation, Inc.

M

LOGO [g505794g0313082203990.jpg]

   U.S. Federal   

77894678

12/16/09

  

4013113

8/16/11

   J. C. Penney Purchasing Corporation MONET    U.S. Federal   

73300467

3/9/81

  

1209655

9/21/82

   J. C. Penney Purchasing Corporation



--------------------------------------------------------------------------------

Trademark

  

Jurisdiction

  

Application No.

Application Date

  

Registration

No.

Registration

Date

  

Owner Name

THE FOUNDRY BIG & TALL SUPPLY CO.

LOGO [g505794g0313082204099.jpg]

   U.S. Federal   

85171312

11/10/10

  

4158540

6/12/12

   J. C. Penney Corporation, Inc. THE FOUNDRY BIG & TALL SUPPLY CO.    U.S.
Federal   

85171274

11/8/10

  

4158539

6/12/12

   J. C. Penney Corporation, Inc.

JC PENNEY

LOGO [g505794g0313082204177.jpg]

   U.S. Federal   

86714672

8/4/15

  

4950072

5/3/16

   J. C. Penney Corporation, Inc. JC PENNEY    U.S. Federal   

86714595

08/04/2015

  

4950068

05/03/2016

   J. C. Penney Corporation, Inc. MONET    U.S. Federal   

72109807

12/7/60

  

0719979

8/15/61

   J. C. Penney Purchasing Corporation STAFFORD    U.S. Federal   

73631706

21-Nov-1986

  

1502274

30-Aug-1988

   J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. I SAID YES    U.S. Federal   

85105315

11-Aug-2010

  

4053862

08-Nov-2011

   J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. I SAID YES!    U.S. Federal   

85105452

11-Aug-2010

  

4053863

08-Nov-2011

   J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc.



--------------------------------------------------------------------------------

Trademark

  

Jurisdiction

  

Application No.

Application Date

  

Registration

No.

Registration

Date

  

Owner Name

UPROAR    U.S. Federal   

77963573

19-Mar-2010

  

4003383

26-Jul-2011

(Cancelled)

   J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. TOWNCRAFT    U.S. Federal   

72210343

21-Jan-1965

  

0797853

19-Oct-1965

   J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. AMBRIELLE    U.S. Federal   

86575893

23-Oct-2007

  

4845282

13-May-2008

   J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. FLIRTITUDE    U.S. Federal   

86575821

06-Mar-2006

  

4808596

11-Dec-2007

   J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. A.N.A A NEW APPROACH    U.S. Federal   

86575868

20-Oct-2005

  

4845279

30-Jan-2007

   J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. STAFFORD    U.S. Federal   

73701325

16-Dec-1987

  

1510969

01-Nov-1988

   J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc.



--------------------------------------------------------------------------------

Trademark

  

Jurisdiction

  

Application No.

Application Date

  

Registration

No.

Registration

Date

  

Owner Name

ST. JOHN’S BAY    U.S. Federal   

73636097

18-Dec-1986

  

1455438

01-Sep-1987

   J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. STJOHN’SBAY    U.S. Federal   

73706932

22-Jan-1988

  

1503930

13-Sep-1988

   J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. CITY STREETS    U.S. Federal   

73462812

27-Jan-1984

  

1319486

12-Feb-1985

   J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. TOWNCRAFT    U.S. Federal   

71247084

07-Apr-1927

  

0231906

30-Aug-1927

   J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. THE ORIGINAL ARIZONA JEAN COMPANY    U.S. Federal   

74681437

30-May-1995

  

1978252

04-Jun-1996

(Cancelled)

   J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. LISETTE    U.S. Federal   

75323165

11-Jul-1997

  

2197706

20-Oct-1998

   J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc.



--------------------------------------------------------------------------------

Trademark

  

Jurisdiction

  

Application No.

Application Date

  

Registration

No.

Registration

Date

  

Owner Name

BRIGHT FUTURE    U.S. Federal   

75320236

07-Jul-1997

  

2195308

13-Oct-1998

   J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. WORTHINGTON    U.S. Federal   

73646168

24-Feb-1987

  

1486179

26-Apr-1988

   J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. UNDERSCORE    U.S. Federal   

73632087

24-Nov-1986

  

1449840

28-Jul-1987

   J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. OKIE-DOKIE    U.S. Federal   

75327048

18-Jul-1997

  

2195381

13-Oct-1998

   J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. BIG MAC    U.S. Federal   

72243012

08-Apr-1966

  

0824962

28-Feb-1967

   J.C. Penney Purchasing Corporation, as successor to J. C. Penney Private
Brands, Inc. LIZ CLAIBORNE NEW YORK    United States   

77981858

8/19/2008

  

3999161

7/19/2011

   J. C. Penney Purchasing Corporation CLAIBORNE    United States   

73600946

5/27/1986

  

1480350

3/15/1988

   J. C. Penney Purchasing Corporation



--------------------------------------------------------------------------------

Trademark

  

Jurisdiction

  

Application No.

Application Date

  

Registration

No.

Registration

Date

  

Owner Name

CLAIBORNE    United States   

73771324

12/23/1988

  

1554507

9/5/1989

   J. C. Penney Purchasing Corporation CLAIBORNE    United States   

74062991

5/29/1990

  

1653728

8/13/1991

   J. C. Penney Purchasing Corporation CLAIBORNE Bottle Design    United States
  

73837071

11/1/1989

  

1611814

9/4/1990

   J. C. Penney Purchasing Corporation CLAIBORNE SPORT    United States   

75234374

1/31/1997

  

2191453

9/22/1998

   J. C. Penney Purchasing Corporation CONCEPTS BY CLAIBORNE    United States   

87519818

7/7/2017

(Pending ITU)

      J. C. Penney Purchasing Corporation Cosmetic Triangle Logo (Red, B   
United States   

73607982

7/7/1986

  

1450271

8/4/1987

   J. C. Penney Purchasing Corporation ELISABETH    United States   

75035736

12/22/1995

  

2128086

1/13/1998

   J. C. Penney Purchasing Corporation LIZ CLAIBORNE    United States   

73574821

12/23/1985

  

1422446

12/30/1986

   J. C. Penney Purchasing Corporation LIZ CLAIBORNE    United States   

73241762

12/6/1979

  

1167434

9/1/1981

   J. C. Penney Purchasing Corporation LIZ CLAIBORNE    United States   

75298341

5/27/1997

  

2202253

11/3/1998

   J. C. Penney Purchasing Corporation LIZ CLAIBORNE    United States   

73741678

7/22/1988

  

1529086

3/7/1989

   J. C. Penney Purchasing Corporation LIZ CLAIBORNE    United States   

75975430

11/15/1993

  

2131395

1/20/1998

   J. C. Penney Purchasing Corporation LIZ CLAIBORNE    United States   

73588531

3/17/1986

  

1442825

6/16/1987

   J. C. Penney Purchasing Corporation LIZSPORT    United States   

87520036

7/7/2017

  

5395423

02/06/18

   J. C. Penney Purchasing Corporation



--------------------------------------------------------------------------------

Trademark

  

Jurisdiction

  

Application No.

Application Date

  

Registration

No.

Registration

Date

  

Owner Name

LIZGOLF    United States   

75256491

3/13/1997

  

2132747

1/27/1998

   J. C. Penney Purchasing Corporation LIZWEAR    United States   

87520022

07/07/2017

  

5395422

2/6/2018

   J. C. Penney Purchasing Corporation Triangular Bottle Design    United States
  

73707097

1/22/1988

  

1507695

10/11/1988

   J. C. Penney Purchasing Corporation ESTATE BY MONET    Puerto Rico   

67135

6/20/2005

  

67135

12/10/2007

   J. C. Penney Purchasing Corporation M Monogram and MONET SINCE 1929 Design   
Puerto Rico   

Awaiting App. No.

1/13/2011

      J. C. Penney Purchasing Corporation MONET    United States   

73300467

3/9/1981

  

1209655

9/21/1982

   J. C. Penney Purchasing Corporation MONET    United States   

72109807

12/7/1960

  

719979

8/15/1961

   J. C. Penney Purchasing Corporation LIZ & CO. BY LIZ CLAIBORNE    United
States   

87530513

07/17/17

(Pending ITU)

      J. C. Penney Purchasing Corporation LIZ & CO.    United States   

87530498

07/17/17

(Pending ITU)

      J. C. Penney Purchasing Corporation TOTAL GIRL    United States   

87782447

02/02/2018

(Pending ITU)

      J. C. Penney Purchasing Corporation PS PERSONAL STYLE    United States   

87782389

02/02/2018

(Pending ITU)

      J. C. Penney Purchasing Corporation LIZZIE BY LIZ CLAIBORNE    United
States   

87782304

02/02/2018

(Pending ITU)

      J. C. Penney Purchasing Corporation STYLE AND VALUE FOR ALL    United
States   

87782200

02/02/2018

(Pending ITU)

      J. C. Penney Corporation, Inc. LIZZIE BY LIZ CLAIBORNE    United States   

87776498

01/30/2018

(Pending ITU)

      J. C. Penney Purchasing Corporation



--------------------------------------------------------------------------------

Trademark

  

Jurisdiction

  

Application No.

Application Date

  

Registration

No.

Registration

Date

  

Owner Name

PEYTON & PARKER

  

United States

  

87770713

01/30/2018

(Pending ITU)

      J. C. Penney Purchasing Corporation

JAMES & CO.

  

United States

  

87702796

11/30/2017

(Pending ITU)

      J. C. Penney Purchasing Corporation

ARIZONA JEAN CO.

  

United States

  

87519900

07/07/2017

(Pending ITU)

      J. C. Penney Purchasing Corporation

Design

LOGO [g505794g0313082204364.jpg]

  

United States

  

87390197

03/29/2017

  

5323049

10/31/2017

  

J. C. Penney Corporation,

Inc.

Design

LOGO [g505794g0313082204520.jpg]

  

United States

  

87390717

03/29/17

  

5291143

09/19/17

  

J. C. Penney Corporation,

Inc.

Design

LOGO [g505794g0313082204660.jpg]

  

United States

  

87390786

03/29/17

  

5291144

09/19/17

  

J. C. Penney Corporation,

Inc.

ST. JOHN’S BAY

  

United States

  

87639553

10/10/2017

      J. C. Penney Purchasing Corporation

LIZ CLAIBORNE

  

United States

  

85341825

06/09/2011

  

4063464

11/29/2011

   J. C. Penney Purchasing Corporation

LC

  

United States

  

77910237

01/12/2010

  

4080583

01/03/2012

   J. C. Penney Purchasing Corporation



--------------------------------------------------------------------------------

Trademark

  

Jurisdiction

  

Application No.

Application Date

  

Registration No.

Registration Date

  

Owner Name

LOGO [g505794g0313082204785.jpg]   

United States

  

77910210

01/12/2010

  

4080582

01/03/2012

   J. C. Penney Purchasing Corporation LOGO [g505794g0313082204785.jpg]   

United States

  

77910193

01/12/2010

  

4080581

01/03/2012

   J. C. Penney Purchasing Corporation

DISCOVER THE REAL SECRET

  

United States

  

85104972

08/11/2010

  

4037300

10/11/2011

   J. C. Penney Corporation, Inc.

JCP

  

United States

  

86714515

08/04/2015

  

4913488

03/08/2016

   J. C. Penney Corporation, Inc.

GET YOUR PENNEY’S WORTH

  

United States

  

86804119

10/29/2015

  

4990473

06/28/2016

   J. C. Penney Corporation, Inc.

PRICED TO BUY. GUARANTEED TO LOVE.

  

United States

  

87346799

02/23/2017

(Pending ITU)

      J. C. Penney Corporation, Inc.

GREAT CONNECTIONS

  

United States

  

73449355

10/24/1983

  

1298926

10/02/1984

   J. C. Penney Purchasing Corporation

TOWNCRAFT

  

United States

  

73573635

12/16/1985

  

1404163

08/05/1986

   J. C. Penney Purchasing Corporation

THE JCPENNEY TOWEL

  

United States

  

73600741

05/27/1986

  

1421983

12/23/1986

   J. C. Penney Purchasing Corporation

 

(F) Trademark Licenses

 

Licensor

  

Licensee

  

Marks Licensed

  

Type of License

Liz Claiborne, Inc., Liz

Claiborne Cosmetics, Inc.,

L.C. Licensing, Inc., Juicy

Couture, Inc. and Lucky Brand Dungarees, Inc. (collectively, “Licensor”)*

  

Elizabeth Arden,

Inc. (“Licensee”)

   The term “Licensed Marks” means LIZ CLAIBORNE, LIZ CLAIBORNE NEW YORK,
CLAIBORNE, and LIZ (“Liz Stand-Alone Marks”), Liz Combination Marks (Marks
incorporating a Liz Stand-Alone Mark with a Non-Liz Mark (e.g. CURVE, BORA BORA,
MAMBO etc.) and Juicy Couture, Kate Spade and other marks not involved in the
contemplated transaction    Licensor grants to Licensee an exclusive,
royalty-bearing license to use the Licensed Marks to manufacture, market,
advertise, promote, sell and distribute the licensed products to all accounts
where prestige fragrance products are sold worldwide. Notwithstanding anything
to the contrary Licensor grants to Licensee an exclusive, fully-paid,
royalty-free license to use the Liz Combination Marks to manufacture, market,
advertise, promote, sell and distribute Licensed Products bearing the Liz
Combination Marks (but not Licensed Marks without the Non-Liz Marks) to all
accounts where prestige fragrances are sold worldwide.



--------------------------------------------------------------------------------

Licensor

  

Licensee

  

Marks Licensed

  

Type of License

Liz Claiborne,

Inc. (“Company”)*

   QVC   

LIZ CLAIBORNE NEW

YORK (the “Mark”)

  

Company grants to QVC during the term,

non-exclusive licenses in various territories to promote certain identified
products using the Mark

J. C. Penney Purchasing Corporation    Safilo USA, Inc.   

Liz Claiborne

Claiborne

   Exclusive license to use each licensed mark in the territory as trademarks in
connection with the manufacture, advertising, merchandising, promotion, sale and
distribution of approved LC merchandise to approved customers J. C. Penney
Corporation, Inc. (“Purchaser”)   

Liz Claiborne,

Inc. (“Seller”)

  

Liz Claiborne New York

LCNY

   Purchaser grants to Seller a royalty free reverse license with respect to
certain acquired trademarks, as part of the acquisition. J. C. Penney Purchasing
Corporation    Moda LLC    Liz Claiborne    Licensor grants to Licensee the
exclusive right to use the Mark in connection with the design and manufacture of
women’s footwear products bearing the Mark. J. C. Penney Corporation, Inc.   
Adelington Design Group, LLC    Liz Claiborne, Claiborne, Liz, Liz & Co.,
Concepts by Claiborne, LC, the LC logo, LizSport, Elizabeth, LizGolf, Liz
Claiborne New York, LCNY, Lizwear, MONET, the “M” logo    Licensor grants
Licensee the exclusive right to use the Marks in connection with the design and
manufacture of fashion jewelry to be sold by Licensor J. C. Penney Corporation,
Inc.    CAA-GBG Global Brand Management    Liz Claiborne    Licensor grants to
Licensee the exclusive right to represent Licensor during the Term to expand the
Brand through licensing and related opportunities in the territories described
in the letter agreement

 

* J. C. Penney Corporation acquired the Trademarks referred to herein subject to
the Trademark licenses referred to herein, which are continuing pursuant to the
terms of the underlying license agreements.

 

(G) Trade Secret Licenses

None.



--------------------------------------------------------------------------------

II. COMMERCIAL TORT CLAIMS

Claim of J. C. Penney Corporation, Inc. against a landlord’s roofing consultant,
RoofTech Consulting Group, Inc., and contractor, Progressive Services, Inc., for
negligence resulting in a partial roof collapse and store flood. A further claim
was made against landlord’s remediation contractor for additional flooding and
inventory damage related to work performed following the initial flooding
event. The total value of the claims exceeds $4 million. The claim amount
represents J. C. Penney Corporation, Inc.’s deductible under its insurance and
other uninsured losses. Suit has been filed on the claims and the same is
currently pending in state court in Comanche County, Oklahoma.

 

III. RESERVED



--------------------------------------------------------------------------------

APPENDIX A

(see attached)



--------------------------------------------------------------------------------

Titles in document V3608D709

This list contains titles in document V3608D709

Document title: Earring & 496 other titles.

The complete document is: V3608 D709 P1-17

 

 

List of titles:

 

  001      Earring. Style no 9920. VA000063448.   002      Optimal earring: no
05005. VA0000234622.   003      Optimal necklace: no 08050. VA0000234621.   004
     Harp pin with rhinestones: no 47686-G/CRY. VA0000757611.   005     
Christmas tree pin: no 47412. VA0000825387.   006      Christmas tree pin with
rhinestones: 47412-GCRY. VA0000764458.   007      Flower swirl pin with
rhinestones in center: 47418-G/CRY. VA0000757612.   008      Snowflake pin with
rhinestones: no 47414-G/CRY. VA0000757610.   009      14K earwire: no 38046.
VA0000825395.   010      14K gold filled earwires: no 45370. VA0000867887.   011
     14K gold filled earwires: no 45651. VA0000867888.   012      14K gold
filled earwires: no 92839. VA0000867894.   013      14K gold filled earwires: no
93658. VA0000867896.   014      14K gold posts: no 65844. VA0000858780.   015  
   34882. VA0000825327.   016      36697. VA0000825321.   017      36766.
VA0000825322.   018      37191. VA0000825363.   019      45165. VA0000867947.  
020      45360. VA0000867923.   021      45409PE. VA0000878073.   022     
45840. VA0000878071.   023      45843. VA0000878070.   024      45854.
VA0000867585.   025      45855. VA0000867906.   026      45856. VA0000867587.  
027      45857. VA0000867586.   028      45860. VA0000867865.   029      45861.
VA0000867956.   030      45862. VA0000867588.   031      45866. VA0000867922.



--------------------------------------------------------------------------------

Titles in document V3608D709

 

  032      45869. VA0000867907.   033      45882. VA0000867898.   034     
45886. VA0000867867.   035      45892. VA0000867921.   036      45893.
VA0000867948.   037      45894. VA0000867869.   038      45897. VA0000867920.  
039      45898. VA0000867955.   040      45902. VA0000878083.   041      45905.
VA0000867895.   042      46165. VA0000878077.   043      46242. VA0000878072.  
044      49386. VA0000878084.   045      Bracelet: no 36186. VA0000842970.   046
     Bracelet: no 37179. VA0000842919.   047      Bracelet: no 37578.
VA0000843077.   048      Bracelet: no 39944. VA0000858778.   049      Bracelet:
no 44273. VA0000842981.   050      Bracelet: no 44761. VA0000858785.   051     
Bracelet: no 45393. VA0000842987.   052      Bracelet: no 45394. VA0000843107.  
053      Bracelet: no 45580. VA0000842855.   054      Bracelet: no 45596.
VA0000842853.   055      Bracelet: no 65064. VA0000842980.   056      Bracelet:
no 65183. VA0000843101.   057      Bracelet: no 65259. VA0000842969.   058     
Bracelet: no 65260. VA0000842893.   059      Bracelet: no 65261. VA0000842922.  
060      Bracelet: no 65395. VA0000858763.   061      Bracelet: no 66258.
VA0000843096.   062      Bracelet: no 92626. VA0000843085.   063      Bracelet:
no 92632. VA0000843076.   064      Bracelet: style no 37562. VA0000842996.   065
     Bracelet: style no 65196. VA0000843084.   066      Charm: style no 45863.
VA0000867910.   067      Charms: style no 45852. VA0000867957.   068     
Charms: style no 45858. VA0000867945.



--------------------------------------------------------------------------------

Titles in document V3608D709

 

069    Charms: style no 45879. VA0000867946. 070    Charms: style no 45895.
VA0000867584. 071    Charms: style no 45896. VA0000867583. 072    Charms: style
no 45904. VA0000867873. 073    Clip earring: no 41599. VA0000825388. 074    Clip
earring: no 41655. VA0000843087. 075    Clip earring: no 41919. VA0000842844.
076    Clip earring: no 45379. VA0000842858. 077    Clip earring: no 45381.
VA0000842907. 078    Clip earring: no 45415. VA0000842912. 079    Clip earring:
no 45416. VA0000842983. 080    Clip earring: no 45635. VA0000842918. 081    Clip
earring: no 45658. VA0000842854. 082    Clip earring: no 45724. VA0000842992.
083    Clip earring: no 65284. VA0000842917. 084    Clip earring: no 66279.
VA0000842840. 085    Clip earring: no 66280. VA0000842998. 086    Clip earring:
style no 45401. VA0000843090. 087    Clip earring: style no 45402. VA0000842847.
088    Clip earring: style no 45411. VA0000842900. 089    Clip earring: style no
45412. VA0000842904. 090    Clip earring: style no 46395. VA0000878092. 091   
Clip earring: style no 45633. VA0000842994. 092    Clips: no 92675.
VA0000867952. 093    Clips: no 93385. VA0000867893. 094    Clips: no 93692.
VA0000867897. 095    Comfort clips: no 64340. VA0000867890. 096    Earwires: no
44768. VA0000843089. 097    Earwires: no 45371. VA0000842841. 098    Earwires:
no 41917. VA0000842843. 099    Earwires: no 45404. VA0000842903. 100   
Earwires: no 45406. VA0000842842. 101    Earwires: no 65070. VA0000843088. 102
   Earwires: no 65073. VA0000843073. 103    Luxury clips: no 45673.
VA0000867954. 104    Luxury clips: no 45677. VA0000867915. 105    Monet 96’
holiday box. VA0000880959.



--------------------------------------------------------------------------------

Titles in document V3608D709

 

106   

Monet clip earrings. VA0000825362.

107   

Necklace: no 37142. VA0000842891.

108   

Necklace: no 37148. VA0000842964.

109   

Necklace: no 39919. VA0000858790.

110   

Necklace: no 44242. VA0000842978.

111   

Necklace: no 44754. VA0000843104.

112   

Necklace: no 45345. VA0000842927.

113   

Necklace: no 45346. VA0000843093.

114   

Necklace: no 45348. VA0000842995.

115   

Necklace: no 45349. VA0000842908.

116   

Necklace: no 45351. VA0000842859.

117   

Necklace: no 45353. VA0000842846.

118   

Necklace: no 45356. VA0000842857.

119   

Necklace: no 45357. VA0000842860.

120   

Necklace: no 45382. VA0000843852.

121   

Necklace: no 45383. VA0000842845.

122   

Necklace: no 45383. VA0000842861.

123   

Necklace: no 45384. VA0000842979.

124   

Necklace: no 45392. VA0000842967.

125   

Necklace: no 45616. VA0000843098.

126   

Necklace: no 45618. VA0000842856.

127   

Necklace: no 45638. VA0000842993.

128   

Necklace: no 45639. VA0000842988.

129   

Necklace: no 48048. VA0000907477.

130   

Necklace: no 48104. VA0000907476.

131   

Necklace: no 48123. VA0000907479.

132   

Necklace: no 48181. VA0000907478.

133   

Necklace: no 65052. VA0000842982.

134   

Necklace: no 65055. VA0000842925.

135   

Necklace: no 65058. VA0000842924.

136   

Necklace: no 65250. VA0000842911.

137   

Necklace: no 65258. VA0000843106.

138   

Necklace: no 66249. VA0000842895.

139   

Necklace: no 66250. VA0000843086.

140   

Necklace: no 66251. VA0000842894.

141   

Necklace: no 66252. VA0000843079.

142   

Necklace: no 92500. VA0000842973.



--------------------------------------------------------------------------------

Titles in document V3608D709

 

  143      Necklace: no 92600. VA0000842984.   144      Necklace: no 92606.
VA0000842921.   145      Necklace: no 92612. VA0000842928.   146      Necklace:
style no 44755. VA0000878088.   147      Necklace: style no 45385. VA0000842848.
  148      Necklace: style no 45389. VA0000842965.   149      Necklace: style no
45619. VA0000842961.   150      Necklace: style no 45621. VA0000842976.   151  
   No 34367. VA0000825326.   152      No 34758. VA0000825354.   153      No
34889. VA0000825355.   154      No 35631. VA0000825324.   155      No 35635.
VA0000825369.   156      No 35642. VA0000825325.   157      No 36180.
VA0000825366.   158      No 36193. VA0000825353.   159      No 36531.
VA0000825337.   160      No 36538. VA0000825329.   161      No 36642.
VA0000825336.   162      No 36660. VA0000825323.   163      No 36679.
VA0000825367.   164      No 36694. VA0000825365.   165      No 36694.
VA0000825317.   166      No 36696. VA0000825340.   167      No 36703.
VA0000825314.   168      No 36704. VA0000825319.   169      No 36708.
VA0000825318.   170      No 36710. VA0000825338.   171      No 36747.
VA0000825315.   172      No 36762. VA0000825313.   173      No 36773.
VA0000825316.   174      No 36777. VA0000825320.   175      No 37141.
VA0000825364.   176      No 37146. VA0000825368.   177      No 37561.
VA0000825345.   178      No 37574. VA0000825335.   179      No 37579.
VA0000825346.



--------------------------------------------------------------------------------

Titles in document V3608D709

 

  180      No 37964. VA0000825374.   181      No 37965. VA0000825349.   182     
No 37967. VA0000825356.   183      No 37968. VA0000825351.   184      No 37969.
VA0000825373.   185      No 37973. VA0000825376.   186      No 37975.
VA0000825352.   187      No 38007. VA0000825375.   188      No 38045.
VA0000825359.   189      No 38048. VA0000825361.   190      No 38053.
VA0000825360.   191      No 38434. VA0000825378.   192      No 38434.
VA0000825378.   193      No 39527. VA0000825384.   194      No 39600.
VA0000858779.   195      No 39602. VA0000858809.   196      No 39603.
VA0000858827.   197      No 39604. VA0000858839.   198      No 39606.
VA0000825380.   199      No 39920. VA0000858757.   200      No 39925.
VA0000858765.   201      No 39927. VA0000858801.   202      No 39936.
VA0000858833.   203      No 39938. VA0000858755.   204      No 39954.
VA0000858811.   205      No 39999. VA0000825382.   206      No 41577.
VA0000825377.   207      No 41600. VA0000858840.   208      No 41648.
VA0000825383.   209      No 41745. VA0000858802.   210      No 41826.
VA0000858804.   211      No 41916. VA0000825381.   212      No 44246.
VA0000858775.   213      No 44247. VA0000858805.   214      No 44292.
VA0000858813.   215      No 44338. VA0000858808.   216      No 44340.
VA0000858756.



--------------------------------------------------------------------------------

Titles in document V3608D709

 

217    No 44360. VA0000858814. 218    No 44376. VA0000858803. 219    No 44424.
VA0000858760. 220    No 44629. VA0000825312. 221    No 44689. VA0000825344. 222
   No 44700. VA0000825342. 223    No 44705. VA0000825358. 224    No 44748.
VA0000858838. 225    No 44752. VA0000825370. 226    No 44754. VA0000858752. 227
   No 44759. VA0000858841. 228    No 44763. VA0000858789. 229    No 44764.
VA0000858842. 230    No 44771. VA0000858843. 231    No 44778. VA0000858754. 232
   No 44784. VA0000858835. 233    No 44785. VA0000858831. 234    No 44835.
VA0000867908. 235    No 44844. VA0000858819. 236    No 44845. VA0000858847. 237
   No 44847. VA0000858786. 238    No 44848. VA0000858766. 239    No 45215.
VA0000858788. 240    No 45283. VA0000858753. 241    No 45305. VA0000825343. 242
   No 45344. VA0000858816. 243    No 45358. VA0000867918. 244    No 45359.
VA0000867881. 245    No 45361. VA0000867837. 246    No 45362. VA0000867879. 247
   No 45363. VA0000867592. 248    No 45364. VA0000867591. 249    No 45365.
VA0000867878. 250    No 45366. VA0000867868. 251    No 45367. VA0000867839. 252
   No 45369. VA0000867875. 253    No 45374. VA0000867582.



--------------------------------------------------------------------------------

Titles in document V3608D709

 

254    No 45375. VA0000867880. 255    No 45376. VA0000867876. 256    No 45377.
VA0000867838. 257    No 45378. VA0000867593. 258    No 45380. VA0000867874. 259
   No 45418. VA0000867849. 260    No 45422. VA0000867886. 261    No 45423.
VA0000867848. 262    No 45427. VA0000867850. 263    No 45428. VA0000867843. 264
   No 45435. VA0000867842. 265    No 45433. VA0000867913. 266    No 45434.
VA0000867844. 267    No 45437. VA0000867589. 268    No 45579. VA0000867903. 269
   No 45590. VA0000867914. 270    No 45624. VA0000848334. 271    No 45652.
VA0000867851. 272    No 45670. VA0000867949. 273    No 45674. VA0000867950. 274
   No 45867. VA0000867863. 275    No 45903. VA0000867861. 276    No 46167.
VA0000867862. 277    No 64794. VA0000825331. 278    No 64798. VA0000825328. 279
   No 64800. VA0000825333. 280    No 64801. VA0000825347. 281    No 64802.
VA0000825332. 282    No 64803. VA0000825330. 283    No 64804. VA0000858758. 284
   No 64808. VA0000825334. 285    No 65062. VA0000848333. 286    No 65197.
VA0000825341. 287    No 65251. VA0000825357. 288    No 65380. VA0000858782. 289
   No 65381. VA0000858821. 290    No 65388. VA0000858815.



--------------------------------------------------------------------------------

Titles in document V3608D709

 

291    No 65396. VA0000858849. 292    No 65400. VA0000858787. 293    No 65408.
VA0000858825. 294    No 65414. VA0000858846. 295    No 65414. VA0000858823. 296
   No 65448. VA0000858768. 297    No 65450. VA0000858783. 298    No 65452.
VA0000858818. 299    No 65681. VA0000858824. 300    No 65753. VA0000858777. 301
   No 65754. VA0000858806. 302    No 65755. VA0000858817. 303    No 65760.
VA0000858836. 304    No 65762. VA0000858751. 305    No 65772. VA0000858812. 306
   No 65773. VA0000858764. 307    No 65774. VA0000858851. 308    No 65776.
VA0001018786. 309    No 65778. VA0000858769. 310    No 65779. VA0000858810. 311
   No 65780. VA0000858822. 312    No 65782. VA0000858781. 313    No 65785.
VA0000858807. 314    No 65787. VA0000858770. 315    No 65788. VA0000858776. 316
   No 65789. VA0000858830. 317    No 65790. VA0000858837. 318    No 65830.
VA0000858828. 319    No 65846. VA0000858829. 320    No 65847. VA0000858850. 321
   No 65873. VA0000858784. 322    No 65874. VA0000867859. 323    No 65878.
VA0000858845. 324    No 65879. VA0000858820. 325    No 65913. VA0000825372. 326
   No 65914. VA0000825371. 327    No 66021. VA0000858852.



--------------------------------------------------------------------------------

Titles in document V3608D709

 

328    No 66026. VA0000858774. 329    No 66027. VA0000858826. 330    No 66028.
VA0000858848. 331    No 66030. VA0000867912. 332    No 66031. VA0000858773. 333
   No 66032. VA0000858844. 334    No 66033. VA0000858834. 335    No 66034.
VA0000867872. 336    No 66045. VA0000858771. 337    No 66067. VA0000867866. 338
   No 66069. VA0000867889. 339    No 66072. VA0000867961. 340    No 66073.
VA0000867902. 341    No 92120. VA0000825385. 342    No 92130. VA0000825386. 343
   No 92598. VA0000867835. 344    No 92604. VA0000867856. 345    No 92614.
VA0000867857. 346    No 92616. VA0000867884. 347    No 92647. VA0000867882. 348
   No 92649. VA0000867594. 349    No 92659. VA0000867845. 350    No 92677.
VA0000867951. 351    No 92679. VA0000867891. 352    No 92691. VA0000867841. 353
   No 92697. VA0000867871. 354    No 92705. VA0000867870. 355    No 92707.
VA0000867853. 356    No 92709. VA0000867883. 357    No 92713. VA0000867858. 358
   No 92717. VA0000867840. 359    No 92829. VA0000867846. 360    No 92835.
VA0000867924. 361    No 92849. VA0000867854. 362    No 92851. VA0000867855. 363
   No 92855. VA0000867860. 364    No 92865. VA0000867885.



--------------------------------------------------------------------------------

Titles in document V3608D709

 

365    No 93113. VA0000867836. 366    No 93141. VA0000867917. 367    No 93173.
VA0000867909. 368    No 93253. VA0000867959. 369    No 93263. VA0000867579. 370
   No 93281. VA0000867577. 371    No 93285. VA0000867578. 372    No 93289.
VA0000867899. 373    No 93327. VA0000867580. 374    No 93331. VA0000867892. 375
   No 93652. VA0000867864. 376    No 93678. VA0000867852. 377    No 93811.
VA0000867847. 378    Pierced earring: no 34365. VA0000842991. 379    Pierced
earring: no 37193. VA0000843069. 380    Pierced earring: no 41578. VA0000843082.
381    Pierced earring: no 41635. VA0000843105. 382    Pierced earring: no
41696. VA0000842986. 383    Pierced earring: no 41744. VA0000825393. 384   
Pierced earring: no 45350. VA0000843081. 385    Pierced earring: no 45372.
VA0000842906. 386    Pierced earring: no 45407. VA0000842959. 387    Pierced
earring: no 45408. VA0000842901. 388    Pierced earring: no 45630. VA0000842909.
389    Pierced earring: no 45654. VA0000842905. 390    Pierced earring: no
45684. VA0000842997. 391    Pierced earring: no 48209. VA0000907475. 392   
Pierced earring: no 49026. VA0000907480. 393    Pierced earring: no 65074.
VA0000842914. 394    Pierced earring: no 65274. VA0000843074. 395    Pierced
earring: no 92524. VA0000842916. 396    Pierced earring: no 92671. VA0000843094.
397    Pierced earring: no 93381. VA0000843071. 398    Pierced earring: no
93855. VA0000842926. 399    Pierced earring: style no 45399. VA0000842962. 400
   Pierced earring: style no 45400. VA0000842897. 401    Pierced earring: style
no 45403. VA0000842898.



--------------------------------------------------------------------------------

Titles in document V3608D709

 

402    Pierced earring: style no 45405. VA0000842902. 403    Pierced earring:
style no 45413. VA0000842896. 404    Pierced earring: style no 45414.
VA0000842899. 405    Pierced earring: style no 45628. VA0000842966. 406   
Pierced earring: style no 45629. VA0000842989. 407    Pierced earring: style no
45632. VA0000842977. 408    Pierced earring: style no 45688. VA0000842985. 409
   Pierced earring: style no 45692. VA0000842971. 410    Pierced earring: style
no 66263. VA0000842849. 411    Pierced earring: style no 66275. VA0000842892.
412    Pin: no 34790. VA0000842850. 413    Pin: no 37184. VA0000842972. 414   
Pin: no 37966. VA0000825392. 415    Pin: no 38008. VA0000825394. 416    Pin: no
39987. VA0000943103. 417    Pin: no 39988. VA0000858761. 418    Pin: no 39995.
VA0000843083. 419    Pin: no 39998. VA0000858762. 420    Pin: no 45329.
VA0000867916. 421    Pin: no 45396. VA0000843108. 422    Pin: no 45419.
VA0000867904. 423    Pin: no 45420. VA0000867911. 424    Pin: no 45426.
VA0000867901. 425    Pin: no 45429. VA0000867905. 426    Pin: no 45435.
VA0000867900. 427    Pin: no 64799. VA0000842839. 428    Pin: no 65067.
VA0000842923. 429    Pin: no 65068. VA0000842960. 430    Pin: no 65262.
VA0000842963. 431    Pin: no 65263. VA0000842851. 432    Pin: no 65264.
VA0000842968. 433    Pin: no 65399. VA0000842975. 434    Pin: no 65680.
VA0000843070. 435    Pin: no 65777. VA0000843075. 436    Pin: no 65783.
VA0000842929. 437    Pin: no 66260. VA0000843099. 438    Pin: no 66262.
VA0000843078.



--------------------------------------------------------------------------------

Titles in document V3608D709

 

439    Pin: no 92638. VA0000842920. 440    Pin: no 92640. VA0000842910. 441   
Pin: no 92642. VA0000843102. 442    Pin: no 92687. VA0000843100. 443    Pin: no
92693. VA0000842930. 444    Pin: no 92699. VA0000843080. 445    Pin: no 92711.
VA0000842913. 446    Pin: no 93175. VA0000842974. 447    Pin: no 93287.
VA0000867590. 448    Pin: no 93624. VA0000867919. 449    Pin: style no 34793.
VA0000843072. 450    Pin: style no 45388. VA0000842915. 451    Pin: style no
45397. VA0000842990. 452    Pin: style no 45398. VA0000843091. 453    Pin: style
no 45425. VA0000843092. 454    Pin: style no 45625. VA0000843095. 455    Pin:
style no 92719. VA0000843097. 456    Sterling silver bracelet: style no 36671.
VA0000825391. 457    Sterling silver clip earring: no 36765. VA0000825390. 458
   Sterling silver pierced earring: no 36776. VA0000825389. 459    Style no
46241. VA0000878086. 460    Surgical steel earwires: no 41905. VA0000858767. 461
   Surgical steel earwires: no 41907. VA0000858759. 462    Surgical steel
earwires: no 41915. VA0000858772. 463    Surgical steel earwires: no 93293.
VA0000867960. 464    Surgical steel eyewires: no 44726. VA0000825379. 465   
Surgical steel posts: no 44773. VA0000858832. 466    Surgical steel posts: no
45368. VA0000867958. 467    Surgical steel posts: no 92644. VA0000867953. 468   
Surgical steel posts: no 93301. VA0000867576. 469    Surgical steel posts: no
93305. VA0000867581. 470    Surgical steel posts: no 93674. VA0000867877. 471   
47166. VA0000878082. 472    47253. vA0000878076. 473    47977BRAC. VA0000878075.
474    48320PE. VA0000878078. 475    49391. VA0000878069.



--------------------------------------------------------------------------------

Titles in document V3608D709

 

476    49393. VA0000878074. 477    49405. VA0000878081. 478    49414.
VA0000878079. 479    49460, 14KPE. VA0000878080. 480    49465, 14KPE.
va0000878085. 481    Charm: no 46166. VA0000878093. 482    Clip earring: style
no 46403. VA0000878091. 483    Clip earring: style no 49368. VA0000878094. 484
   Monet 96’ Mother’s Day box. VA0000880961. 485    Monet ‘97 national box.
VA0000880957. 486    Necklace: style no 46390. VA0000878089. 487    Necklace:
style no 48187. VA0000878087. 488    Necklace: style no 49534. 489    Pierced
earring: style no 46409. VA0000878090. 490    Pin: style no 49403. VA0000878095.
491    23798. VA0001011016. 492    29141. VA0001011017. 493    29142.
VA0001011016. 494    29143. VA0001011019. 495    29144. VA0001011020. 496   
29145. VA0001011021. 497    29146. VA0001011022.

End of titles list for document V3608D709

This is not a legal document.

How to obtain a copy of a recorded document:
http://www.copyright.gov/circs/circ06.pdf

U.S. Copyright Office

101 Independence Ave., S.E.

Washington, D.C. 20559-6000

(202) 707-3000



--------------------------------------------------------------------------------

SCHEDULE 5.4

TO PLEDGE AND SECURITY AGREEMENT

FINANCING STATEMENTS

 

Grantor

               Filing Jurisdiction            

J. C. Penney Company, Inc.

   Delaware

J.C. Penney Corporation, Inc.

   Delaware

J. C. Penney Purchasing Corporation

   New York

JCP Real Estate Holdings, Inc.

   Delaware

J. C. Penney Properties, Inc.

   Delaware



--------------------------------------------------------------------------------

SCHEDULE 5.5

TO PLEDGE AND SECURITY AGREEMENT

Equipment Locations

(See attached)



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

1    MAIN STORE    722 J.C. PENNEY DRIVE    KEMMERER    WY 4    MAIN STORE   
990 22ND AVE S    BROOKINGS    SD 5    MAIN STORE    9501 ARLINGTON EXPY STE 105
   JACKSONVILLE    FL 7    MAIN STORE    PO BOX 7126    AUBURN    NY 12    MAIN
STORE    78 E MAIN ST    PRICE    UT 16    MAIN STORE    1170 CENTRAL AVE   
DUNKIRK    NY 17    MAIN STORE    1425 S SANTA FE AVE    CHANUTE    KS 26   
MAIN STORE    124 S MAIN ST    PENDLETON    OR 27    MAIN STORE    12300 SE 82ND
AVE    PORTLAND    OR 30    MAIN STORE    14301 BURNHAVEN DR    BURNSVILLE    MN
43    MAIN STORE    621 MAIN ST    ALAMOSA    CO 44    MAIN STORE    3542 S
MARYLAND PKWY    LAS VEGAS    NV 46    MAIN STORE    701 RICHMOND RD    RICHMOND
HEIGHTS    OH 52    MAIN STORE    321 MAIN ST    FORT MORGAN    CO 55    MAIN
STORE    4600 S MEDFORD DR STE 2000    LUFKIN    TX 56    MAIN STORE    413
DAKOTA AVE    WAHPETON    ND 58    MAIN STORE    2050 PONCE BY PASS STE 200   
PONCE    PR 63    MAIN STORE    212 E 2ND ST    THE DALLES    OR 65    MAIN
STORE    1309 ADAMS AVE    LA GRANDE    OR 67    MAIN STORE    500 LEHIGH VALLEY
MALL    WHITEHALL    PA 89    MAIN STORE    2321 DAVE LYLE BLVD    ROCK HILL   
SC 90    HOME STORE    4861 NORTH STONE    TUCSON    AZ 90    MAIN STORE    4530
N ORACLE RD    TUCSON    AZ 99    MAIN STORE    300 CROSS CREEK MALL MORGANTOWN
RD AND 401 BY-PASS    FAYETTEVILLE    NC 102    MAIN STORE    9801 CORTANA PL   
BATON ROUGE    LA 104    MAIN STORE    201-209 WEST C ST    MCCOOK    NE 106   
MAIN STORE    401 NE NORTHGATE WAY STE 475    SEATTLE    WA 109    ADDITIONAL
SPACE    1330 DUANE STREET    ASTORIA    OR 109    MAIN STORE    1343 COMMERCIAL
ST    ASTORIA    OR 113    MAIN STORE    PO BOX 668    WILLISTON    ND 116   
MAIN STORE    81 ROCKINGHAM PARK BLVD    SALEM    NH 120    MAIN STORE    301
WYOMING BLVD SE    CASPER    WY 129    MAIN STORE    600 S CARPENTER AVE   
KINGSFORD    MI 130    MAIN STORE    601-635 HARRY L DR STE 99    JOHNSON CITY
   NY 133    MAIN STORE    25 LILAC MALL (RT 125)    ROCHESTER    NH 135    MAIN
STORE    344 V BUCKLAND HLS DR STE 7000    MANCHESTER    CT 141    MAIN STORE   
1207 N COMMERCE    ARDMORE    OK 152    MAIN STORE    4835 PROMENADE PKWY   
BESSEMER    AL 157    MAIN STORE    2180 S GILBERT RD    CHANDLER    AZ 161   
MAIN STORE    5043 JIMMY LEE SMITH PKWY    HIRAM    GA 162    MAIN STORE    90 E
LOCUST ST    CANTON    IL 163    MAIN STORE    800 FOXCROFT AVE STE 800   
MARTINSBURG    WV 168    MAIN STORE    300 MONTGOMERY MALL    NORTH WALES    PA
170    MAIN STORE    720 N 12TH ST (US 641)    MURRAY    KY 171    MAIN STORE   
10225 77TH ST    PLEASANT PRAIRIE    WI 174    LICENSE AGREEMENT    901 AVE OF
THE AMERICAS STE137    NEW YORK    NY 174    MAIN STORE    100 W 33RD ST    NEW
YORK    NY 178    MAIN STORE    333 MAIN ST STE 200    OAK RIDGE    TN 179   
MAIN STORE    6051 SKILLMAN ST    DALLAS    TX 182    MAIN STORE    1800 DAISY
ST EXT STE 2    CLEARFIELD    PA 183    MAIN STORE    2100 HAMILTON PLACE BLVD
   CHATTANOOGA    TN 184    MAIN STORE    990 NW BLUE PKWY    LEES SUMMIT    MO
185    MAIN STORE    1150 W CARL SANDBURG DR    GALESBURG    IL 192    MAIN
STORE    11801 FAIR OAKS MALL    FAIRFAX    VA 194    MAIN STORE    9100 MCHUGH
DR STE 576    LANHAM    MD

 

Page 1 of 22



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

195    MAIN STORE    63 SERRAMONTE CTR    DALY CITY    CA 196    MAIN STORE   
222 S STATE ST    FAIRMONT    MN 197    MAIN STORE    SEND TO SL SHARED SERVICES
CTR    BROOKLYN    NY 198    MAIN STORE    SEND TO SL SHARED SERVICES CTR   
MONROE    NC 199    MAIN STORE    500 MONROEVILLE MALL    MONROEVILLE    PA 200
   MAIN STORE    SEND TO SL SHARED SERVICES CTR    SEATTLE    WA 201    MAIN
STORE    10101 E INDEPENDENCE BLVD    MATTHEWS    NC 202    MAIN STORE    1754
FRANKLIN MILLS CIR    PHILADELPHIA    PA 204    MAIN STORE    2700 POTOMAC MILLS
CIR    WOODBRIDGE    VA 207    MAIN STORE    2500 W MORELAND RD    WILLOW GROVE
   PA 209    MAIN STORE    3411 MERCHANT BLVD    ABINGDON    MD 211    MAIN
STORE    3200 W EMPIRE MALL    SIOUX FALLS    SD 214    MAIN STORE    200
WESTERN AVE NW STE A    FARIBAULT    MN 217    MAIN STORE    14370 BEAR VALLEY
RD    VICTORVILLE    CA 218    MAIN STORE    6020 E 82ND ST STE 700   
INDIANAPOLIS    IN 219    MAIN STORE    3400 BELL AIR MALL    MOBILE    AL 220
   MAIN STORE    1500 E WASHINGTON AVE    UNION GAP    WA 221    MAIN STORE   
1155 CARLISLE ST    HANOVER    PA 224    MAIN STORE    787 INLAND CENTER DRIVE
   SAN BERNARDINO    Lease 225    MAIN STORE    2005 VETERANS BLVD    DUBLIN   
GA 226    MAIN STORE    2200 S 10TH ST    MCALLEN    TX 231    MAIN STORE   
10450 S STATE ST STE 2106    SANDY    UT 232    ADDITIONAL SPACE    4502 S
STEELE    TACOMA    WA 232    MAIN STORE    4502 S STEELE STE 200    TACOMA   
WA 237    MAIN STORE    3 ORLAND SQ DR    ORLAND PARK    IL 241    MAIN STORE   
2000 RT 38 STE 1000    CHERRY HILL    NJ 244    MAIN STORE    1391 E HIGHLAND
AVE STE 101    SELMA    AL 246    MAIN STORE    20700 AVALON BLVD STE 500   
CARSON    CA 249    MAIN STORE    901 W MORTON    JACKSONVILLE    IL 250    MAIN
STORE    67 LAKEWOOD CTR MALL    LAKEWOOD    CA 251    HOME STORE    8235 WEST
BELL ROAD    PEORIA    AZ 251    MAIN STORE    7750 W ARROWHEAD TOWNE CENTER   
GLENDALE    AZ 253    MAIN STORE    3501 GRANVILLE AVE    MUNCIE    IN 258   
MAIN STORE    734 MARKET ST    FARMINGTON    MO 258    SIGN AGREEMENT    734
MARKET ST    FARMINGTON    MO 259    MAIN STORE    3111 S 31ST ST STE 3301   
TEMPLE    TX 260    MAIN STORE    950 DANA DR    REDDING    CA 268    MAIN STORE
   2500 MEADOWBROOK MALL    BRIDGEPORT    WV 270    MAIN STORE    854 STATE RTE
13    CORTLAND    NY 273    MAIN STORE    701 RUSSELL AVE    GAITHERSBURG    MD
278    MAIN STORE    1501 LAFAYETTE PKY STE E1    LAGRANGE    GA 283    MAIN
STORE    1057 BROAD ST    SUMTER    SC 286    MAIN STORE    4500 PEORIA ST (US
51)    PERU    IL 287    MAIN STORE    901 US 27 N STE 150    SEBRING    FL 288
   MAIN STORE    9500 SW WASHINGTON SQ RD    PORTLAND    OR 304    MAIN STORE   
3550 MCCANN RD    LONGVIEW    TX 306    MAIN STORE    225 MAIN AVE N    THIEF
RIVER FALLS    MN 309    MAIN STORE    640 NIBLACK BLVD    VINCENNES    IN 311
   MAIN STORE    1980 N JEFFERSON ST    HUNTINGTON    IN 318    MAIN STORE   
101 APACHE MALL    ROCHESTER    MN 321    MAIN STORE    451 E ALTAMONTE DR STE
1301    ALTAMONTE SPRINGS    FL 322    MAIN STORE    400 DUBOIS RD    COOKEVILLE
   TN 324    MAIN STORE    870 W MARKET ST    TIFFIN    OH

 

Page 2 of 22



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

327    MAIN STORE    87 VILLAGE SQUARE MALL    EFFINGHAM    IL 334    MAIN STORE
   1330 TRAVIS BLVD    FAIRFIELD    CA 345    MAIN STORE    2200 W FLORIDA AVE
   HEMET    CA 351    MAIN STORE    3057 E MAIN    RUSSELLVILLE    AR 355   
HOME STORE    1251 US 31 N.    GREENWOOD    IN 355    MAIN STORE    1251 US 31 N
   GREENWOOD    IN 365    MAIN STORE    214 BORGER S/C    BORGER    TX 367   
MAIN STORE    400 BALD HILL RD    WARWICK    RI 370    MAIN STORE    1000
HILLTOP MALL    RICHMOND    CA 373    MAIN STORE    1262 VOCKE RD STE 300    LA
VALE    MD 384    MAIN STORE    2901 N GRAND AVE    AMES    IA 389    HOME STORE
   5532 SPRINGDALE AVENUE    PLEASANTON    CA 389    MAIN STORE    1500
STONERIDGE MALL RD    PLEASANTON    CA 395    MAIN STORE    3405 E STATE ST   
HERMITAGE    PA 400    MAIN STORE    125 S MICHIGAN AVE    BIG RAPIDS    MI 403
   MAIN STORE    5953 W PARK AVE STE 3000    HOUMA    LA 406    MAIN STORE   
1100 N MAIN ST    ALTUS    OK 419    MAIN STORE    2021 N HIGHLAND AVE STE 15   
JACKSON    TN 424    MAIN STORE    7171 N DAVIS HWY STE 8220    PENSACOLA    FL
426    MAIN STORE    251 HIGH ST    TORRINGTON    CT 439    MAIN STORE    600
EASTVIEW MALL    VICTOR    NY 450    MAIN STORE    1302 W I-40 FRONTAGE RD   
GALLUP    NM 451    MAIN STORE    1140 SAN FERNANDO RD    SAN FERNANDO    CA 456
   MAIN STORE    3404 W 13TH ST    GRAND ISLAND    NE 457    MAIN STORE    101 W
WATER ST    DECORAH    IA 465    MAIN STORE    24140 MAGIC MOUNTAIN PKY    SANTA
CLARITA    CA 466    MAIN STORE    150 HOMER ADAMS PKWY    ALTON    IL 478   
HOME STORE    5685 SOUTH VIRGINIA STREET    RENO    NV 478    MAIN STORE    5200
MEADOWOOD MALL CIR    RENO    NV 479    MAIN STORE    6481 NEWBERRY RD   
GAINESVILLE    FL 481    MAIN STORE    4201 YELLOWSTONE AVE    POCATELLO    ID
483    MAIN STORE    3936 E MARKET ST    LOGANSPORT    IN 485    MAIN STORE   
4310 BUFFALO GAP RD    ABILENE    TX 487    MAIN STORE    3401 S US 41    TERRE
HAUTE    IN 494    MAIN STORE    600 MERCED MALL    MERCED    CA 495    MAIN
STORE    1300 9TH AVE SE STE 3    WATERTOWN    SD 496    MAIN STORE    1700 W
COUNTY RD B-2    ROSEVILLE    MN 497    MAIN STORE    305 MOUNT HOPE AVE   
ROCKAWAY    NJ 514    MAIN STORE    830 MAIN ST UNIT 3    PRESQUE ISLE    ME 528
   MAIN STORE    1680 WRIGHT AVE    ALMA    MI 529    MAIN STORE    17301 VALLEY
MALL RD STE 400    HAGERSTOWN    MD 530    MAIN STORE    155 DORSET ST    SOUTH
BURLINGTON    VT 536    MAIN STORE    300 EARLY BLVD    EARLY    TX 539    MAIN
STORE    RT 104 E    OSWEGO    NY 549    MAIN STORE    3301 VETERANS MEMORIAL
BLVD    METAIRIE    LA 557    MAIN STORE    15740 WHITTWOOD LANE    WHITTIER   
CA 559    MAIN STORE    2424 US 6TH AND 50TH    GRAND JUNCTION    CO 562    MAIN
STORE    1701 SUNRISE HWY    BAYSHORE L I    NY 566    MAIN STORE    2555 EL
CAMINO REAL    CARLSBAD    CA 568    MAIN STORE    300 S MAIN ST    MCALLEN   
TX 578    MAIN STORE    PO BOX 10010    HOLYOKE    MA 579    MAIN STORE    4101
E 42ND ST    ODESSA    TX 581    MAIN STORE    800 S JAMES CAMPBELL BLVD   
COLUMBIA    TN 582    MAIN STORE    5001 MONROE ST    TOLEDO    OH 582   
PARKING    5001 MONROE ST - 0.68 ACRE FOR    TOLEDO    OH 588    MAIN STORE   
300 HWY 78 E    JASPER    AL 601    ADDITIONAL SPACE    3700 SOUTH MERIDIAN ST
   PUYALLUP    WA

 

Page 3 of 22



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

601    MAIN STORE    3700 S MERIDIAN ST    PUYALLUP    WA 607    MAIN STORE   
1100 S DEWEY ST    NORTH PLATTE    NE 608    MAIN STORE    814 US HWY 62-65 N
STE 27    HARRISON    AR 611    MAIN STORE    6002 SLIDE RD-PO BOX 68611   
LUBBOCK    TX 620    MAIN STORE    1700 W INTL SPEEDWAY BLVD    DAYTONA BEACH   
FL 631    HOME STORE    6065 NORTHWEST LOOP 410    SAN ANTONIO    TX 631    MAIN
STORE    6301 NW LOOP 410    SAN ANTONIO    TX 634    MAIN STORE    3040 PLAZA
BONITA RD    NATIONAL CITY    CA 643    MAIN STORE    4600 BAY RD    SAGINAW   
MI 644    MAIN STORE    3301 DILLON DR    PUEBLO    CO 647    MAIN STORE    3315
N RIDGE RD E STE 100    ASHTABULA    OH 651    MAIN STORE    PR RD 2 KM 81.9
CARRIZALES    HATILLO    PR 652    MAIN STORE    2200 W WAR MEMORIAL DR STE 997
   PEORIA    IL 654    MAIN STORE    3541 MASONIC DR    ALEXANDRIA    LA 656   
MAIN STORE    1200 10TH AVE S    GREAT FALLS    MT 658    MAIN STORE    5300 SAN
DARIO    LAREDO    TX 663    MAIN STORE    3929 MCCAIN BLVD STE 500    NORTH
LITTLE ROCK    AR 666    MAIN STORE    2005 N 14TH ST STE 141    PONCA CITY   
OK 671    MAIN STORE    3199 N WHITE SANDS    ALAMOGORDO    NM 680    MAIN STORE
   51027 HWY 6    GLENWOOD SPRINGS    CO 681    MAIN STORE    2101 FT HENRY DR
   KINGSPORT    TN 687    MAIN STORE    3700 ATLANTA HWY    ATHENS    GA 688   
MAIN STORE    2600 BEACH BLVD    BILOXI    MS 689    MAIN STORE    2427 US HWY
90 W STE 10    LAKE CITY    FL 691    HOME STORE    685 CONTRA COSTA BLVD.   
PLEASANT HILL    CA 691    MAIN STORE    484 SUN VALLEY MALL    CONCORD    CA
695    MAIN STORE    700 HAYWOOD RD    GREENVILLE    SC 696    ADDITIONAL SPACE
   1200 SOUTHCENTER S/C    SEATTLE    WA 696    MAIN STORE    1249 SOUTHCENTER
MALL    TUKWILA    WA 699    MAIN STORE    1169 GLENDALE GALLERIA    GLENDALE   
CA 699    OUTSIDE STOCKROOM    10888 LA TUNA CANYON RD. # H    GLENDALE    CA
700    MAIN STORE    500 QUAKER BRIDGE MALL    TRENTON    NJ 702    MAIN STORE
   8401 GATEWAY BLVD W    EL PASO    TX 703    LAND    408 MITCHELL ST   
PETOSKEY    MI 703    MAIN STORE    408 MITCHELL ST    PETOSKEY    MI 704   
MAIN STORE    4651 27TH ST    MOLINE    IL 708    MAIN STORE    1800 PIPESTONE
RD    BENTON HARBOR    MI 709    MAIN STORE    3115 E COLONIAL DR    ORLANDO   
FL 712    MAIN STORE    3111 MIDWESTERN PKWY    WICHITA FALLS    TX 718    MAIN
STORE    310 TOWNE CTR CIR    SANFORD    FL 731    MAIN STORE    3202 OAKVIEW DR
   OMAHA    NE 733    MAIN STORE    800 S CAMINO DEL RIO    DURANGO    CO 738   
MAIN STORE    925 WASHINGTON AVE    DETROIT LAKES    MN 739    MAIN STORE   
2150 NORTHWOODS BLVD UNIT E100    N CHARLESTON    SC 744    MAIN STORE    300
VALLEY RIVER CTR    EUGENE    OR 766    MAIN STORE    331 BRANDON TOWN CENTER
MALL    BRANDON    FL 767    MAIN STORE    4316 MILAN RD    SANDUSKY    OH 768
   MAIN STORE    3300 CHAMBERS RD STE 5090    HORSEHEADS    NY 769    MAIN STORE
   2190 IDAHO ST    ELKO    NV 778    MAIN STORE    1408 N PARHAM RD    RICHMOND
   VA 779    MAIN STORE    6000 FLORENCE MALL    FLORENCE    KY 780    MAIN
STORE    1718 E BLVD    KOKOMO    IN 781    MAIN STORE    4101 S YALE AVE   
TULSA    OK 784    MAIN STORE    3649 ERIE BLVD E STE 2    DE WITT    NY 786   
MAIN STORE    7900 GOVERNOR RITCHIE HWY    GLEN BURNIE    MD 794    MAIN STORE
   3500 OLEANDER DR    WILMINGTON    NC

 

Page 4 of 22



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

797    MAIN STORE    816 WALNUT SQUARE BLVD STE D    DALTON    GA 808    MAIN
STORE    3187 N MAIN ST    ANDERSON    SC 814    MAIN STORE    625 BLACK LAKE
BLVD    OLYMPIA    WA 816    MAIN STORE    606 CHRISTIANA MALL    NEWARK    DE
819    MAIN STORE    500 BRIARWOOD CIR    ANN ARBOR    MI 830    MAIN STORE   
PO BOX 2008    LAUREL    MS 834    MAIN STORE    2000 N POINT CIR    ALPHARETTA
   GA 835    MAIN STORE    117-19 E MAIN ST    SIDNEY    MT 838    MAIN STORE   
810 W PARK AVE    GREENWOOD    MS 852    MAIN STORE    701 LYNN HAVEN PKWY   
VIRGINIA BEACH    VA 863    MAIN STORE    680 CITADEL DR E    COLORADO SPRINGS
   CO 864    MAIN STORE    3661 EISENHOWER PKWY STE 6    MACON    GA 870    MAIN
STORE    730 MEYERLAND PLAZA MALL    HOUSTON    TX 880    MAIN STORE    2471
FOOTHILL BLVD    ROCK SPRINGS    WY 881    MAIN STORE    7700 E KELLOGG DR   
WICHITA    KS 882    MAIN STORE    2415 SAGAMORE PKWY S 52    LAFAYETTE    IN
890    MAIN STORE    194 MAIN ST    STURBRIDGE    MA 891    MAIN STORE    135 E
TOWNE MALL    MADISON    WI 895    MAIN STORE    150 PEARL NIX PKWY   
GAINESVILLE    GA 899    MAIN STORE    639 STILLWATER AVE    BANGOR    ME 902   
MAIN STORE    1201 HOOPER AVE STE B    TOMS RIVER    NJ 907    MAIN STORE   
8201 S TAMIAMI TRAIL    SARASOTA    FL 909    MAIN STORE    1620 E 10TH ST STE
100    ROANOKE RAPIDS    NC 910    MAIN STORE    4129 E WILDER RD    BAY CITY   
MI 911    MAIN STORE    800 N 98TH ST    OMAHA    NE 914    MAIN STORE    1170
INDIANA AVE    ST MARYS    OH 916    MAIN STORE    PO BOX 8709    CAROLINA    PR
920    MAIN STORE    200 W PARK MALL    CAPE GIRARDEAU    MO 921    MAIN STORE
   2231 S MISSION RD    MT PLEASANT    MI 924    MAIN STORE    160 N GULPH RD
STE 5000    KING OF PRUSSIA    PA 933    MAIN STORE    300 WESTFARMS MALL   
FARMINGTON    CT 951    MAIN STORE    1365 N DUPONT HWY STE 5000    DOVER    DE
952    MAIN STORE   

630 OLD COUNTRY RD UNIT A2

630 OLD COUNTRY ROAD

   GARDEN CITY    NY 952    TRASH COMPACTOR    250 DUFFY AVE    HICKSVILLE    NY
954    MAIN STORE    234 N MAIN ST    SHERIDAN    WY 955    MAIN STORE    6420 S
PACIFIC BLVD    HUNTINGTON PARK    CA 965    MAIN STORE    1845 N WEST AVE    EL
DORADO    AR 972    MAIN STORE    220 GOLF MILL CTR    NILES    IL 982    MAIN
STORE    7777 EASTPOINT MALL    BALTIMORE    MD 993    MAIN STORE    2418 SW
MILITARY DR    SAN ANTONIO    TX 995    MAIN STORE    MERCER MALL BOX 7106   
BLUEFIELD    WV 996    MAIN STORE    4401 S BROADWAY    TYLER    TX 1002    MAIN
STORE    4348 ELECTRIC RD    ROANOKE    VA 1012    MAIN STORE    75 MAVERICK ST
RT 1A    ROCKLAND    ME 1020    MAIN STORE    1671 W LACEY BLVD    HANFORD    CA
1024    MAIN STORE    236 E 5TH ST N    BURLEY    ID 1028    MAIN STORE    315 E
SECOND ST    CALEXICO    CA 1031    MAIN STORE    220 ENNIS LN    TOWANDA    PA
1033    MAIN STORE    3000 DUNN AVE UNIT 25    JACKSONVILLE    FL 1037    MAIN
STORE    3401 DALE RD    MODESTO    CA 1046    MAIN STORE    2201 S INTERSTATE
35 E STE D    DENTON    TX 1048    MAIN STORE    200 SIDNEY BAKER ST S (HWY 16)
   KERRVILLE    TX 1049    MAIN STORE    4 FOX VALLEY CTR    AURORA    IL 1052
   MAIN STORE    220 W MARIPOSA RD    NOGALES    AZ 1056    MAIN STORE    3701 S
MAIN ST (US 33)    ELKHART    IN 1058    MAIN STORE    1386 E COURT ST    SEGUIN
   TX

 

Page 5 of 22



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

1064    ADDITIONAL SPACE    311 EAST OVERLAND STREET 109-111 SOUTH STATION
STREET    EL PASO    TX 1064    ADDITIONAL SPACE    315 E OVERLAND ST    EL PASO
   TX 1064    MAIN STORE    324 E SAN ANTONIO ST    EL PASO    TX 1067    MAIN
STORE    1904 E 9TH ST    WINFIELD    KS 1068    MAIN STORE    202 E CENTENNIAL
DR    PITTSBURG    KS 1071    MAIN STORE    2000 BRITTAIN RD STE 600    AKRON   
OH 1076    MAIN STORE    1060 HWY 15 S    HUTCHINSON    MN 1081    MAIN STORE   
1780 GALLERIA BLVD    FRANKLIN    TN 1086    MAIN STORE    619 N PERKINS RD   
STILLWATER    OK 1091    MAIN STORE    1401 PAUL BUNYAN DR NW STE 2    BEMIDJI
   MN 1101    MAIN STORE    715 E EXPRESSWAY 83    WESLACO    TX 1106    MAIN
STORE    1950 PRAIRIE CENTER PKWY    BRIGHTON    CO 1116    MAIN STORE    1744 E
CARL ALBERT PKWY    MCALESTER    OK 1117    TBA    NORTH NEW HOPE ROAD   
GASTONIA    NC 1122    MAIN STORE    2501 W MEMORIAL RD    OKLAHOMA CITY    OK
1128    MAIN STORE    2520 GULF FWY S    LEAGUE CITY    TX 1130    MAIN STORE   
3501 E BROADWAY    TUCSON    AZ 1134    MAIN STORE    80 VIEWMONT MALL   
SCRANTON    PA 1135    MAIN STORE    3409 CANDLERS MOUNTAIN RD    LYNCHBURG   
VA 1140    MAIN STORE    4541 S LABURNUM AVE    RICHMOND    VA 1141    MAIN
STORE    1651 STATE HWY 1 S    GREENVILLE    MS 1142    MAIN STORE    951 W
PACHECO BLVD    LOS BANOS    CA 1143    MAIN STORE    428 N STATE HWY 19   
PALATKA    FL 1148    MAIN STORE    300 MARY ESTHER BLVD    MARY ESTHER    FL
1150    MAIN STORE    STATE HWY 35 AND 36    EATONTOWN    NJ 1153    MAIN STORE
   2601 CENTRAL AVE    DODGE CITY    KS 1155    MAIN STORE    1300 E PINECREST
DR    MARSHALL    TX 1156    MAIN STORE    4915 CLAREMONT AVE    STOCKTON    CA
1158    MAIN STORE    1501 E MAIN    ALICE    TX 1159    MAIN STORE    350 JOHN
R JUNKIN DR    NATCHEZ    MS 1161    MAIN STORE    5256 ROUTE 30    GREENSBURG
   PA 1163    MAIN STORE    1375 US 127 S    FRANKFORT    KY 1164    MAIN STORE
   2800 S COLUMBIA RD    GRAND FORKS    ND 1165    MAIN STORE    1826-19TH AVE
   LEWISTON    ID 1166    MAIN STORE    18900 MICHIGAN AVE (US 12)    DEARBORN
   MI 1168    MAIN STORE    14200 E ALAMEDA AVE    AURORA    CO 1170    MAIN
STORE    700 QUINTARD DR STE 100    OXFORD    AL 1180    MAIN STORE    260 WAYNE
TOWNE CTR    WAYNE    NJ 1188    HOME STORE    3402 SOUTH GLENSTONE AVENUE   
SPRINGFIELD    MO 1188    MAIN STORE    2825 S GLENSTONE AVE STE 200   
SPRINGFIELD    MO 1190    MAIN STORE    175 YORKTOWN S/C    LOMBARD    IL 1192
   MAIN STORE    600 SUNRISE MALL    MASSAPEQUA L I    NY 1195    MAIN STORE   
95 N MOORLAND RD    BROOKFIELD    WI 1198    MAIN STORE    1500 KANSAS AVE   
GREAT BEND    KS 1200    FOUNDRY    190 E STACY RD STE 310    ALLEN    TX 1201
   FOUNDRY    3211 PRESTON ROAD, SUITE 12    FRISCO    TX 1203    FOUNDRY   
1101 MELBOURNE RD SUITE 3077    HURST    TX 1206    MAIN STORE    6100 SUNRISE
BLVD    CITRUS HTS    CA 1207    FOUNDRY    11745 W 95TH ST    OVERLAND PARK   
KS 1208    MAIN STORE    1122 N UNIVERSITY DR    NACOGDOCHES    TX 1210    MAIN
STORE    3700 STATE RD 16    LA CROSSE    WI 1212    MAIN STORE    3075 CLAIRTON
RD STE 100    WEST MIFFLIN    PA 1216    FOUNDRY    18801 E 39TH ST S   
INDEPENDENCE    MO 1217    MAIN STORE    23 WEST TOWNE MALL    MADISON    WI
1223    MAIN STORE    24200 LAGUNA HILLS MALL    LAGUNA HILLS    CA 1226    MAIN
STORE    400 PARK CITY S/C    LANCASTER    PA

 

Page 6 of 22



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

1228    MAIN STORE    2500 S CENTER ST    MARSHALLTOWN    IA 1229    MAIN STORE
   280 HILLCREST DR W    THOUSAND OAKS    CA 1240    MAIN STORE    504 N ADAMS
ST    CARROLL    IA 1241    MAIN STORE    100 NORTHRIDGE MALL    SALINAS    CA
1248    MAIN STORE    4150 S HWY 27    SOMERSET    KY 1250    MAIN STORE    757
E LEWIS & CLRK PKY STE 701    CLARKSVILLE    IN 1256    MAIN STORE    1321 N
COLUMBIA CTR BLVD # 100    KENNEWICK    WA 1262    MAIN STORE    50 HAMPTON
VILLAGE PLAZA    ST LOUIS    MO 1270    MAIN STORE    3939 S CARSON ST    CARSON
CITY    NV 1274    MAIN STORE    591 BROADWAY    CHULA VISTA    CA 1274   
OUTSIDE STOCKROOM    775 ANITA STREET, STE A    CHULA VISTA    CA 1288    MAIN
STORE    2200 N MAPLE AVE    RAPID CITY    SD 1296    MAIN STORE    2918 VINE ST
STE 2001    HAYS    KS 1302    TBA       MONROEVILLE    PA 1306    MAIN STORE   
35000 W WARREN RD    WESTLAND    MI 1308    MAIN STORE    5000 SHELBYVILLE RD   
LOUISVILLE    KY 1313    MAIN STORE    100 HWY 332 W STE 1260    LAKE JACKSON   
TX 1315    MAIN STORE    718 NORTHSIDE DR E STE 25    STATESBORO    GA 1319   
MAIN STORE    1530 COSHOCTON AVE    MT VERNON    OH 1320    MAIN STORE    3320
SILAS CREEK PKWY STE 460    WINSTON-SALEM    NC 1321    MAIN STORE    777 E
MERRITT ISL CSWY STE 210    MERRITT ISLAND    FL 1322    MAIN STORE    1560
HOUSTONVILLE RD STE 301    DANVILLE    KY 1323    MAIN STORE    5100 GREAT
NORTHERN MALL    N OLMSTED    OH 1324    MAIN STORE    1118 JAMES AVE    BEDFORD
   IN 1327    MAIN STORE    100 FOUR SEASONS TOWN CTR    GREENSBORO    NC 1330
   MAIN STORE    5488 S PADRE ISLAND DR STE4000    CORPUS CHRISTI    TX 1337   
MAIN STORE    100 STONEWOOD ST    DOWNEY    CA 1339    MAIN STORE    101 RANGE
LINE STE 250A    JOPLIN    MO 1348    MAIN STORE    3560 LAMAR AVE HWY 82   
PARIS    TX 1351    MAIN STORE    3100 SW COLLEGE RD    OCALA    FL 1352    MAIN
STORE    700 W 14 MILE RD    TROY    MI 1360    HOME STORE    8881 SOUTHWEST
107TH AVENUE    MIAMI    FL 1360    MAIN STORE    7201 N KENDALL DR    MIAMI   
FL 1362    MAIN STORE    1600 A MILLER TRUNK HWY    DULUTH    MN 1368    MAIN
STORE    7507 W CERMAK RD    NORTH RIVERSIDE    IL 1373    HOME STORE    6933
LINDBERGH BOULEVARD    ST LOUIS    MO 1373    MAIN STORE    100 S COUNTY CENTER
WAY    ST LOUIS    MO 1377    MAIN STORE    607 N BERKELEY BLVD    GOLDSBORO   
NC 1385    MAIN STORE    201 S MAIN ST    BISHOP    CA 1388    MAIN STORE    205
N ORCHARD AVE    UKIAH    CA 1389    MAIN STORE    11801 W 95TH ST    OVERLAND
PARK    KS 1389    OUTSIDE STOCKROOM    10602 LACKMAN RD., BLDG. B    LENEXA   
KS 1392    MAIN STORE    250 PLAINFIELD RD UNIT 202    WEST LEBANON    NH 1393
   MAIN STORE    4257 N MAYO TRAIL    PIKEVILLE    KY 1398    MAIN STORE   
23000 EUREKA RD STE A3    TAYLOR    MI 1399    MAIN STORE    1700 MARKET LANE   
NORFOLK    NE 1405    MAIN STORE    12421 WAYZATA BLVD    MINNETONKA    MN 1413
   MAIN STORE    3601 S 2700 W    SALT LAKE CITY    UT 1417    MAIN STORE    400
S BALDWIN AVE    ARCADIA    CA 1419    MAIN STORE    1900 GREEN OAKS RD    FORT
WORTH    TX 1431    MAIN STORE    2101 BROADWAY    YANKTON    SD 1432    MAIN
STORE    14300 LAKESIDE CIR    STERLING HTS    MI 1433    MAIN STORE    1890
SOUTHLAKE MALL    MERRILLVILLE    IN 1433    OUTSIDE STOCKROOM    3803 EAST
LINCOLN HIGHWAY    MERRILLVILLE    IN 1443    MAIN STORE    245 ST CLAIR SQ   
FAIRVIEW HGTS    IL 1445    MAIN STORE    1 SANGERTOWN SQ STE 55    NEW HARTFORD
   NY 1451    MAIN STORE    3340 MALL LOOP DR SPACE 2    JOLIET    IL

 

Page 7 of 22



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

1455    MAIN STORE    1850 APPLE BLOSSOM DR    WINCHESTER    VA 1462    MAIN
STORE    6699 SPRINGFIELD MALL    SPRINGFIELD    VA 1467    MAIN STORE    5500
BUCKEYSTOWN PIKE    FREDERICK    MD 1475    MAIN STORE    27001 US HWY 19 N   
CLEARWATER    FL 1480    MAIN STORE    4510 E CACTUS RD    PHOENIX    AZ 1481   
MAIN STORE    201 WESTSHORE PLAZA    TAMPA    FL 1487    MAIN STORE    1129 N
BALDWIN AVE STE 200    MARION    IN 1489    MAIN STORE    5522 SHAFFER RD STE 09
   DU BOIS    PA 1493    MAIN STORE    100 FRANKLIN ST UNIT F    WESTERLY    RI
1503    MAIN STORE    1925 E MARKET ST    HARRISONBURG    VA 1505    MAIN STORE
   1203 PLAZA DR    WEST COVINA    CA 1509    MAIN STORE    800 CODDINGTOWN CTR
   SANTA ROSA    CA 1510    MAIN STORE    1303 NIAGARA FALLS BLVD    AMHERST   
NY 1512    MAIN STORE    1228 MAIN ST    DELANO    CA 1514    MAIN STORE    303
301 BLVD W STE 701    BRADENTON    FL 1529    MAIN STORE    755 STATE RT 18 STE
600    E BRUNSWICK    NJ 1531    MAIN STORE    2300 E LINCOLN HWY    LANGHORNE
   PA 1535    MAIN STORE    101 CLEARVIEW CIRCLE    BUTLER    PA 1539    MAIN
STORE    555 W GRAND AVE STE M-1    WISCONSIN RAPIDS    WI 1542    MAIN STORE   
7601 S CICERO AVE    CHICAGO    IL 1559    MAIN STORE    2400 EDGEWOOD RD SW   
CEDAR RAPIDS    IA 1572    MAIN STORE    6000 S HANNUM AVE    CULVER CITY    CA
1580    MAIN STORE    3225 28TH ST SE    GRAND RAPIDS    MI 1587    MAIN STORE
   550 S GEAR AVE    W BURLINGTON    IA 1589    MAIN STORE    3575 MAPLE AVE   
ZANESVILLE    OH 1590    MAIN STORE    4600 W KELLOGG RD    WICHITA    KS 1591
   MAIN STORE    22 CLIFTON COUNTRY RD STE 2    CLIFTON PARK    NY 1603    MAIN
STORE    4217 SIX FORKS RD STE 100    RALEIGH    NC 1612    HOME STORE    10201
UNIVERSITY AVENUE    CLIVE    IA 1612    MAIN STORE    1551 VALLEY WEST DR    W
DES MOINES    IA 1614    MAIN STORE    5100 MONTCLAIR PLAZA LANE    MONTCLAIR   
CA 1618    MAIN STORE    25 MIRACLE MILE DR    ROCHESTER    NY 1623    MAIN
STORE    27150 NOVI RD    NOVI    MI 1628    MAIN STORE    1607 3RD AVE W   
DICKINSON    ND 1635    MAIN STORE    1826 S MAIN ST    MARYVILLE    MO 1650   
MAIN STORE    301 COX CREEK PKWY (RT 133)    FLORENCE    AL 1674    MAIN STORE
   800 MALL DRIVE    BARBOURSVILLE    WV 1693    MAIN STORE    1400 N TURNER ST
   HOBBS    NM 1698    MAIN STORE    5000 FREDERICA ST    OWENSBORO    KY 1704
   MAIN STORE    4803 OUTER LOOP RD    LOUISVILLE    KY 1717    MAIN STORE   
115 TIMES SQ MALL    MT VERNON    IL 1722    MAIN STORE    840 MILL CREEK MALL
   ERIE    PA 1738    MAIN STORE    1051 GREEN ACRES MALL    VALLEY STREAM L I
   NY 1749    MAIN STORE    2400 RICHMOND RD STE 61    TEXARKANA    TX 1751   
MAIN STORE    205 W BLACKSTOCK RD STE 8    SPARTANBURG    SC 1761    MAIN STORE
   502 GARDEN STATE PLAZA    PARAMUS    NJ 1775    MAIN STORE    850 KIRKWOOD
MALL    BISMARCK    ND 1778    MAIN STORE    2200 N TUSTIN ST    ORANGE    CA
1779    MAIN STORE    300 STROUD MALL    STROUDSBURG    PA 1781    MAIN STORE   
2115 W ROOSEVELT BLVD    MONROE    NC 1783    MAIN STORE    1224 E TIPTON ST   
SEYMOUR    IN 1786    MAIN STORE    1701 MACFARLAND BLVD E    TUSCALOOSA    AL
1787    MAIN STORE    1500 CANTON RD    AKRON    OH 1794    HOME STORE    910 S.
RAINBOW BOULEVARD    LAS VEGAS    NV 1794    MAIN STORE    4400 MEADOWS LANE   
LAS VEGAS    NV 1800    ADDITIONAL SPACE    203 CYPRESS    SNOHOMISH    WA 1800
   MAIN STORE    265 PINE AVE    SNOHOMISH    WA

 

Page 8 of 22



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

1811    MAIN STORE    21840 S HAWTHORNE BLVD    TORRANCE    CA 1816    MAIN
STORE    7850 MENTOR AVE STE 930    MENTOR    OH 1823    MAIN STORE    8900 NE
VANCOUVER MALL DR    VANCOUVER    WA 1829    MAIN STORE    1442 US HWY 45 N   
COLUMBUS    MS 1831    FURNITURE OUTLET    3202 ARCTIC BLVD.    ANCHORAGE    AK
1831    MAIN STORE    3202 ARTIC BLVD    ANCHORAGE    AK 1832    MAIN STORE   
3236 KIRKWOOD HWY    WILMINGTON    DE 1842    MAIN STORE    2115 S MOONEY BLVD
   VISALIA    CA 1844    MAIN STORE    340 SOUTHLAND MALL    HAYWARD    CA 1845
   MAIN STORE    305 LIBERTY ST NE    SALEM    OR 1847    MAIN STORE    1200 E
BROAD AVE    ROCKINGHAM    NC 1853    MAIN STORE    4300 TUSCARAWAS ST W   
CANTON    OH 1858    MAIN STORE    1075 N BRIDGE ST    CHILLICOTHE    OH 1859   
MAIN STORE    2400 ELIDA RD    LIMA    OH 1860    MAIN STORE    4199 NATIONAL RD
E    RICHMOND    IN 1862    MAIN STORE    4125 CLEVELAND AVE STE 903    FORT
MYERS    FL 1867    MAIN STORE    117 S 25TH ST STE 1    FORT DODGE    IA 1868
   MAIN STORE    420 HUCK FINN S/C    HANNIBAL    MO 1869    MAIN STORE    8200
PERRY HALL BLVD    BALTIMORE    MD 1870    MAIN STORE    3702 FREDERICK AVE STE
7    ST JOSEPH    MO 1871    MAIN STORE    1321 S BROADWAY    SANTA MARIA    CA
1874    MAIN STORE    4101 W DIVISION ST    ST CLOUD    MN 1876    MAIN STORE   
1603 E EMPIRE ST    BLOOMINGTON    IL 1879    MAIN STORE    301 OAK SPRING RD   
WASHINGTON    PA 1880    MAIN STORE    1050 E 23RD ST    FREMONT    NE 1886   
MAIN STORE    1300 N MILLER ST    WENATCHEE    WA 1891    MAIN STORE    3015 HWY
29 S    ALEXANDRIA    MN 1899    MAIN STORE    4621 EASTGATE BLVD    CINCINNATI
   OH 1900    MAIN STORE    714 GREENVILLE BLVD    GREENVILLE    NC 1902    MAIN
STORE    4500 MIDWAY MALL    ELYRIA    OH 1908    MAIN STORE    2910 N ELM ST   
LUMBERTON    NC 1909    MAIN STORE    1801 PALM BCH LKES BLVD STE300    WEST
PALM BEACH    FL 1911    MAIN STORE    90 LEE JACKSON HWY STE 1268    STAUNTON
   VA 1919    MAIN STORE    3100 M L KING JR BLVD STE 29    NEW BERN    NC 1923
   MAIN STORE    2230 EASTRIDGE LOOP    SAN JOSE    CA 1924    MAIN STORE    900
EASTWOOD MALL    NILES    OH 1927    MAIN STORE    PO BOX 6002    VIENNA    WV
1928    MAIN STORE    4000 FT CAMPBELL BLVD    HOPKINSVILLE    KY 1930    MAIN
STORE    2400 ROOSEVELT RD    MARINETTE    WI 1932    HOME STORE    7490 N.
BLACKSTONE AVE.    FRESNO    CA 1932    MAIN STORE    555 E SHAW AVE    FRESNO
   CA 1934    MAIN STORE    1350 N MAIN ST    LOGAN    UT 1935    MAIN STORE   
2825 W MAIN ST STE C    BOZEMAN    MT 1936    MAIN STORE    7401 MARKET ST   
BOARDMAN    OH 1937    MAIN STORE    990 W 41ST ST    HIBBING    MN 1939    MAIN
STORE    7000 TYRONE SQ    ST PETERSBURG    FL 1940    MAIN STORE    5350 S 76TH
ST    GREENDALE    WI 1942    MAIN STORE    90 W COUNTY CTR    DES PERES    MO
1943    MAIN STORE    1105 MELBOURNE DR    HURST    TX 1944    MAIN STORE    700
BROADWAY AVE E STE 1    MATTOON    IL 1945    MAIN STORE    2625 SCOTTSVILLE RD
STE 40    BOWLING GREEN    KY 1948    MAIN STORE    3 WOODFIELD MALL   
SCHAUMBURG    IL 1950    MAIN STORE    6987 FRIARS RD    SAN DIEGO    CA 1951   
MAIN STORE    3401 DONNELL DR    FORESTVILLE    MD 1953    MAIN STORE    1655 W
49TH ST STE 1200    HIALEAH    FL 1956    MAIN STORE    8000 W BROWARD BLVD STE
900    PLANTATION    FL 1957    MAIN STORE    200 SOUTHDALE CTR    EDINA    MN

 

Page 9 of 22



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

1958    MAIN STORE    6455 EASTEX FRWY    BEAUMONT    TX 1959    MAIN STORE   
1122 EL CAMINO REAL    SAN BRUNO    CA 1960    MAIN STORE    3605 GALLERIA AT
TYLER    RIVERSIDE    CA 1961    MAIN STORE    5111 ROGERS AVE    FORT SMITH   
AR 1962    MAIN STORE    4840 BRIARCLIFF RD NE    ATLANTA    GA 1963    MAIN
STORE    320 W KIMBERLY RD STE 409    DAVENPORT    IA 1965    MAIN STORE    1000
RIVERGATE PKWY STE 3    GOODLETTSVILLE    TN 1968    MAIN STORE    34 WYOMING
VALLEY MALL    WILKES BARRE    PA 1970    MAIN STORE    1475 UPPER VALLEY PIKE
   SPRINGFIELD    OH 1971    MAIN STORE    4545 TRANSIT RD    WILLIAMSVILLE   
NY 1972    MAIN STORE    4201 COLDWATER RD    FORT WAYNE    IN 1975    MAIN
STORE    301 NORTHGATE MALL    CHATTANOOGA    TN 1976    MAIN STORE    2400 10TH
ST SW    MINOT    ND 1977    MAIN STORE    1500 APALACHEE PKWY    TALLAHASSEE   
FL 1979    MAIN STORE    3535 S LINDEN RD    FLINT    MI 1980    HOME STORE   
7207 GRAPE ROAD    MISHAWAKA    IN 1980    MAIN STORE    6501 N GRAPE RD   
MISHAWAKA    IN 1981    MAIN STORE    2901 BROOKS ST    MISSOULA    MT 1982   
MAIN STORE    6580 S WESTNEDGE AVE    PORTAGE    MI 1983    MAIN STORE    428
WOODBRIDGE CTR DR    WOODBRIDGE    NJ 1985    MAIN STORE    550 CENTER ST   
AUBURN    ME 1987    MAIN STORE    2400 N COLUMBIA ST (US 441N)    MILLEDGEVILLE
   GA 1989    MAIN STORE    6000 SUNSET MALL    SAN ANGELO    TX 1991    MAIN
STORE    99 BENNINGTON SQ    BENNINGTON    VT 1992    MAIN STORE    320 BYPASS
72 NW STE A    GREENWOOD    SC 1993    MAIN STORE    2011 N ROAN ST    JOHNSON
CITY    TN 1994    MAIN STORE    3902 13TH AVE SW STE 200    FARGO    ND 1995   
MAIN STORE    503 E IVES ST STE 200    MARSHFIELD    WI 1997    MAIN STORE    40
BATAVIA CITY CTR    BATAVIA    NY 1998    MAIN STORE    4600 N US HWY 89   
FLAGSTAFF    AZ 2006    ADDITIONAL SPACE    3600 COUNTRY CLUB DRIVE    JEFFERSON
CITY    MO 2006    MAIN STORE    3600 COUNTRY CLUB DR STOP 4    JEFFERSON CITY
   MO 2008    MAIN STORE    2 FREEDOM MALL    ROME    NY 2010    MAIN STORE   
7900 DAY DR    PARMA    OH 2011    MAIN STORE    18601 33RD AVE W    LYNNWOOD   
WA 2015    MAIN STORE    626 BOLL WEEVIL CIR    ENTERPRISE    AL 2018    MAIN
STORE    200 SW C AVE    LAWTON    OK 2020    MAIN STORE    1930 S LOOP 256   
PALESTINE    TX 2021    MAIN STORE    6001 W WACO DR    WACO    TX 2022    MAIN
STORE    367 RUSSELL ST STE A    HADLEY    MA 2024    MAIN STORE    1639 E RIO
RD    CHARLOTTESVILLE    VA 2025    HOME STORE    MORGAN AVE (HWY 62) & GREEN
RIVER RD    EVANSVILLE    IN 2025    MAIN STORE    800 N GREEN RIVER RD   
EVANSVILLE    IN 2034    MAIN STORE    105 CROSSROADS MALL    MT HOPE    WV 2036
   MAIN STORE    4511 N MIDKIFF RD    MIDLAND    TX 2038    MAIN STORE    1180
BLOWING ROCK RD    BOONE    NC 2039    MAIN STORE    1410 SPARTA ST   
MCMINNVILLE    TN 2040    MAIN STORE    2901 S CAPITOL OF TEXAS HWY    AUSTIN   
TX 2042    MAIN STORE    400 SPOTSYLVANIA MALL    FREDERICKSBURG    VA 2043   
MAIN STORE    STATE HWY M-26    HOUGHTON    MI 2044    MAIN STORE    2334
OAKLAND AVE STE 8    INDIANA    PA 2045    MAIN STORE    2400 8TH AVE SW STE A1
   JAMESTOWN    ND 2046    MAIN STORE    1615 N HARRISON AVE    PIERRE    SD
2047    MAIN STORE    2121 US HWY 1 S STE A    ST AUGUSTINE    FL 2048    MAIN
STORE    901 11TH AVE SW STE 34    SPENCER    IA 2049    MAIN STORE    126
JACKSON ST    STERLING    CO

 

Page 10 of 22



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

2051    MAIN STORE    120 WASHINGTON AVE EXT STE 40    ALBANY    NY 2052    MAIN
STORE    22631 RT 68 STE 10    CLARION    PA 2055    MAIN STORE    821 N CENTRAL
EXPWY    PLANO    TX 2058    MAIN STORE    1400 DELL RANGE BLVD    CHEYENNE   
WY 2059    MAIN STORE    5801 BECKLEY RD    BATTLE CREEK    MI 2060    MAIN
STORE    7804 ABERCORN ST    SAVANNAH    GA 2063    MAIN STORE    RT 23 (RD 2)
   ONEONTA    NY 2064    MAIN STORE    4501 CENTRAL AVE STE 103    HOT SPRINGS
NAT PK    AR 2065    MAIN STORE    5304 W SAGINAW ST    LANSING    MI 2066   
MAIN STORE    1982 W GRAND RIVER AVE STE 135    OKEMOS    MI 2067    MAIN STORE
   1860 W MICHIGAN AVE    JACKSON    MI 2068    MAIN STORE    1800 FOUR SEASONS
BLVD    HENDERSONVILLE    NC 2069    MAIN STORE    8001 S ORANGE BLOSSOM STE 700
   ORLANDO    FL 2071    MAIN STORE    19525 BISCAYNE BLVD    AVENTURA    FL
2074    MAIN STORE    1910 WELLS RD    ORANGE PARK    FL 2076    MAIN STORE   
2338 US 23 S    ALPENA    MI 2079    MAIN STORE    325 PIEDMONT DR    DANVILLE
   VA 2080    MAIN STORE    4601 E MAIN ST    FARMINGTON    NM 2083    MAIN
STORE    401 LEE ST E    CHARLESTON    WV 2085    MAIN STORE    1500 N RIVERSIDE
AVE    MEDFORD    OR 2086    MAIN STORE    5101 HINKLEVILLE RD STE 800   
PADUCAH    KY 2089    MAIN STORE    905 N 12TH ST STE 10    MIDDLESBORO    KY
2091    MAIN STORE    700 MAINE MALL RD    SOUTH PORTLAND    ME 2092    MAIN
STORE    1700 W NEW HAVEN AVE    MELBOURNE    FL 2093    MAIN STORE    700
TELSHOR BLVD STE 2000    LAS CRUCES    NM 2096    MAIN STORE    72900 HWY 111   
PALM DESERT    CA 2098    MAIN STORE    101 FOOTHILLS MALL    MARYVILLE    TN
2099    MAIN STORE    2320 E 17TH ST    IDAHO FALLS    ID 2100    MAIN STORE   
1111 JACKSON AVE W    OXFORD    MS 2101    MAIN STORE    1300 ULSTER AVE MALL
STE 210    KINGSTON    NY 2102    MAIN STORE    1695 ANNAPOLIS MALL    ANNAPOLIS
   MD 2103    MAIN STORE    455 S BIBB ST    EAGLE PASS    TX 2104    MAIN STORE
   7925 FM 1960 RD STE 7000    HOUSTON    TX 2105    MAIN STORE    6834 WESLEY
ST STE C    GREENVILLE    TX 2108    MAIN STORE    2000 SAN JACINTO MALL   
BAYTOWN    TX 2110    MAIN STORE    2100 S W S YOUNG DR STE 2000    KILLEEN   
TX 2115    MAIN STORE    2000 MARTIN LUTHER KING JR BLV    PANAMA CITY    FL
2119    MAIN STORE    922 RIVER FALLS ST    ANDALUSIA    AL 2121    MAIN STORE
   4125 W OWEN K GARRIOTT RD    ENID    OK 2122    MAIN STORE    2500 W STATE ST
STE 118    ALLIANCE    OH 2123    ADDITIONAL SPACE    2950 EAST TEXAS AVENUE   
BOSSIER CITY    LA 2123    MAIN STORE    2950 E TEXAS AVE    BOSSIER CITY    LA
2124    MAIN STORE    3035 KNOXVILLE CENTER DR STE O    KNOXVILLE    TN 2125   
MAIN STORE    3505 PEMBERTON SQ BLVD STE B    VICKSBURG    MS 2130    MAIN STORE
   10177 N KINGS HWY    MYRTLE BEACH    SC 2131    MAIN STORE    5901 UNIVERSITY
DR    HUNTSVILLE    AL 2132    MAIN STORE    2076 9TH ST N    NAPLES    FL 2135
   MAIN STORE    4501 N MAIN ST STE 9    ROSWELL    NM 2136    MAIN STORE   
1600 11TH AVE    HELENA    MT 2137    MAIN STORE    3100 HWY 365    PORT ARTHUR
   TX 2138    MAIN STORE    850 HARTFORD PIKE UNIT C    WATERFORD    CT 2139   
MAIN STORE    9303 W ATLANTIC BLVD    CORAL SPRINGS    FL 2140    MAIN STORE   
2006 S EXPY 83    HARLINGEN    TX 2144    MAIN STORE    555 JOHN F KENNEDY RD   
DUBUQUE    IA 2147    MAIN STORE    1605 SOUTH FIRST STREET    WILLMAR    MN
2152    MAIN STORE    2390 CHESTNUT ST    ORANGEBURG    SC 2153    MAIN STORE   
1041 SPRING LANE    SANFORD    NC

 

Page 11 of 22



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

2157    MAIN STORE    100 S FEDERAL AVE STE 118A    MASON CITY    IA 2158   
MAIN STORE    810 S CASS ST    CORINTH    MS 2159    MAIN STORE    801 N
CONGRESS AVE    BOYNTON BEACH    FL 2160    MAIN STORE    5453 W 88TH AVE   
WESTMINSTER    CO 2163    MAIN STORE    200 RIVER OAKS DR    CALUMET CITY    IL
2165    MAIN STORE    120 N DARTMOUTH MALL    NORTH DARTMOUTH    MA 2166    MAIN
STORE    1810 FORT JONES RD    YREKA    CA 2168    MAIN STORE    1200 E COUNTY
LINE RD, SUITE 500    RIDGELAND    MS 2169    MAIN STORE    7701 W I-40 STE 600
   AMARILLO    TX 2171    MAIN STORE    290 E VIA RANCHO PKWY    ESCONDIDO    CA
2172    MAIN STORE    1600 TOWN CENTER DR    MONTEBELLO    CA 2173    MAIN STORE
   ONE MALL BLVD    BRUNSWICK    GA 2175    MAIN STORE    4761 PECANLAND MALL DR
   MONROE    LA 2176    MAIN STORE    101 MANHATTAN CTR    MANHATTAN    KS 2177
   MAIN STORE    4832 VALLEY VIEW BLVD NW    ROANOKE    VA 2178    MAIN STORE   
8106 N NAVARRO ST    VICTORIA    TX 2183    MAIN STORE    12335 JAMES ST   
HOLLAND    MI 2184    MAIN STORE    1500 HARVEY RD    COLLEGE STATION    TX 2185
   MAIN STORE    4301 W WISCONSIN AVE    APPLETON    WI 2188    MAIN STORE    60
ELM PLAZA    WATERVILLE    ME 2189    MAIN STORE    300 A AVE W    OSKALOOSA   
IA 2190    MAIN STORE    224 N LOGAN BLVD    BURNHAM    PA 2192    MAIN STORE   
1500 E 11TH ST STE 1000    HUTCHINSON    KS 2196    MAIN STORE    201 S
WASHINGTON ST    OWOSSO    MI 2197    MAIN STORE    2302 E KANSAS AVE    GARDEN
CITY    KS 2198    MAIN STORE    2206 S BALTIMORE ST    KIRKSVILLE    MO 2203   
MAIN STORE    1700 NORMAN DR    VALDOSTA    GA 2204    MAIN STORE    1704 N
DIXIE HWY    ELIZABETHTOWN    KY 2207    MAIN STORE    2813 N PRINCE ST   
CLOVIS    NM 2209    MAIN STORE    2501 MING AVE    BAKERSFIELD    CA 2210   
MAIN STORE    1600 INDUSTRIAL RD    EMPORIA    KS 2211    MAIN STORE    2350 SE
WASHINGTON BLVD    BARTLESVILLE    OK 2213    MAIN STORE    301 N POPLAR   
SEARCY    AR 2217    MAIN STORE    3140 VIRGINIA AVE    CONNERSVILLE    IN 2218
   MAIN STORE    2300 RIVERCHASE GALLERIA    HOOVER    AL 2219    MAIN STORE   
150 NORTHSHORE BLVD    SLIDELL    LA 2220    MAIN STORE    2700 LAKE RD   
DYERSBURG    TN 2223    MAIN STORE    1801 N MAIN ST STE 14    MITCHELL    SD
2224    MAIN STORE    2 FINANCIAL PLAZA STE 100    HUNTSVILLE    TX 2225    MAIN
STORE    1500 N CLINTON ST    DEFIANCE    OH 2229    MAIN STORE    PO BOX 29526
   SANTA FE    NM 2231    MAIN STORE    311 JACKSONVILLE MALL    JACKSONVILLE   
NC 2232    MAIN STORE    5065 MAIN ST    TRUMBULL    CT 2233    MAIN STORE   
6945 US 322    CRANBERRY    PA 2237    MAIN STORE    6931 S MEMORIAL DR    TULSA
   OK 2238    MAIN STORE    1513 N KANSAS AVE    LIBERAL    KS 2239    MAIN
STORE    2259 S 9TH ST    SALINA    KS 2240    MAIN STORE    201 SKYLINE DR STE
7    CONWAY    AR 2241    MAIN STORE    20 N MAIN ST    KALISPELL    MT 2243   
MAIN STORE    300 BONNER MALL WAY STE 60    PONDERAY    ID 2244    MAIN STORE   
1019 S WASHINGTON ST    NORTH ATTLEBORO    MA 2246    MAIN STORE    2001 SOUTH
RD (RT 9)    POUGHKEEPSIE    NY 2247    HOME STORE    292 DANIEL WEBSTER HWY   
NASHUA    NH 2247    MAIN STORE    310 DANIEL WEBSTER HWY STE 103    NASHUA   
NH 2247    OUTSIDE STOCKROOM    14 CELINA AVENUE    NASHUA    NH 2250    MAIN
STORE    50 FOX RUN RD STE 35    NEWINGTON    NH 2256    MAIN STORE    7 BACKUS
AVE    DANBURY    CT

 

Page 12 of 22



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

2257    MAIN STORE    2701 DAVID H MCLEOD BLVD    FLORENCE    SC 2258    MAIN
STORE    3450 WRIGHTSBORO RD    AUGUSTA    GA 2259    MAIN STORE    1100
WESLEYAN BLVD    ROCKY MOUNT    NC 2262    MAIN STORE    301 N LINCOLN RD STE
100    ESCANABA    MI 2263    MAIN STORE    1006 ROSS PARK MALL DR    PITTSBURGH
   PA 2265    MAIN STORE    2901 PINES MALL DR STE A    PINE BLUFF    AR 2266   
MAIN STORE    2080 GREELEY MALL    GREELEY    CO 2270    MAIN STORE    771 S
30TH ST    HEATH    OH 2272    MAIN STORE    160 TYLER RD    RED WING    MN 2274
   MAIN STORE    2801 GUTHRIE HWY STE 500    CLARKSVILLE    TN 2275    MAIN
STORE    1615 POLE LINE RD E    TWIN FALLS    ID 2276    MAIN STORE    1260
GIBSON RD    WOODLAND    CA 2279    MAIN STORE    4901 N KICKAPOO AVE STE 4000
   SHAWNEE    OK 2281    MAIN STORE    1724 VETERANS BLVD    MCCOMB    MS 2282
   MAIN STORE    1600 RIVER VALLEY CIR N    LANCASTER    OH 2284    MAIN STORE
   2301 W WORLEY    COLUMBIA    MO 2286    MAIN STORE    21017 SALMON RUN MALL
LOOP E    WATERTOWN    NY 2287    MAIN STORE    4405 BLACK HORSE PIKE    MAYS
LANDING    NJ 2288    MAIN STORE    501 N MAIN ST STE 118    MUSKOGEE    OK 2290
   HOME STORE    6 SOUTHPARK MALL    COLONIAL HEIGHTS    VA 2290    HOME STORE
   6 SOUTHPARK MALL    COLONIAL HEIGHTS    VA 2290    MAIN STORE    6 SOUTHPARK
MALL    COLONIAL HTS    VA 2294    MAIN STORE    1480 CONCORD PKWY N    CONCORD
   NC 2296    MAIN STORE    814 NC 24 27 BYP E    ALBEMARLE    NC 2297    MAIN
STORE    10 MALL DR W    JERSEY CITY    NJ 2298    MAIN STORE    311 THREE
RIVERS DR    KELSO    WA 2300    MAIN STORE    415 NEW RIVER RD   
CHRISTIANSBURG    VA 2303    MAIN STORE    1970 US HWY 70 SE    HICKORY    NC
2304    MAIN STORE    1821 SW WANAMAKER RD    TOPEKA    KS 2305    MAIN STORE   
2550 E MORRIS BLVD    MORRISTOWN    TN 2307    MAIN STORE    2302 FRONTAGE RD
STE 89    SCOTTSBLUFF    NE 2309    MAIN STORE    3382 NW FEDERAL HWY    JENSEN
BEACH    FL 2311    MAIN STORE    1600 N JACKSON ST    TULLAHOMA    TN 2312   
MAIN STORE    300 N MILWAUKEE ST    BOISE    ID 2313    MAIN STORE    60
SMITHFIELD BLVD    PLATTSBURGH    NY 2316    MAIN STORE    2601 DAWSON RD   
ALBANY    GA 2317    MAIN STORE    400 MILL AVE SE STE C2    NEW PHILADELPHIA   
OH 2320    MAIN STORE    8501 W BOWLES AVE    LITTLETON    CO 2324    MAIN STORE
   435 E CLIFTY DR    MADISON    IN 2326    MAIN STORE    732 FREEMAN LANE   
GRASS VALLEY    CA 2327    MAIN STORE    10 BELLIS FAIR PKWY    BELLINGHAM    WA
2329    MAIN STORE    800-50 NEW LOUDON RD    LATHAM    NY 2331    MAIN STORE   
1800 TIFFIN AVE    FINDLAY    OH 2332    MAIN STORE    655 CHESHIRE RD   
LANESBOROUGH    MA 2333    MAIN STORE    225 COLUMBIA MALL DR    BLOOMSBURG   
PA 2338    MAIN STORE    6000 TOWN EAST MALL    MESQUITE    TX 2339    MAIN
STORE    1015 W WILL ROGERS    CLAREMORE    OK 2341    MAIN STORE    63455 N HWY
97 STE 93    BEND    OR 2342    MAIN STORE    282 BERLIN MALL RD UNIT 19   
BERLIN    VT 2343    MAIN STORE    987 E ASH ST    PIQUA    OH 2344    MAIN
STORE    1007 N PINE ST    DERIDDER    LA 2345    MAIN STORE    480 MAYBERRY
MALL    MOUNT AIRY    NC 2346    MAIN STORE    3 S TUNNEL RD    ASHEVILLE    NC
2347    MAIN STORE    1441 TAMIAMI TRAIL    PORT CHARLOTTE    FL 2348    MAIN
STORE    2252 25TH ST    COLUMBUS    IN 2349    MAIN STORE    3300 S AIRPORT RD
W    TRAVERSE CITY    MI 2353    MAIN STORE    10315 SILVERDALE WAY NW.   
SILVERDALE    WA

 

Page 13 of 22



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

2354    MAIN STORE    2010 YAKIMA VALLEY HWY J-1    SUNNYSIDE    WA 2356    MAIN
STORE    1414 SOUTHERN HILLS CTR    WEST PLAINS    MO 2357    MAIN STORE    1350
PILGRIM LN    PLYMOUTH    IN 2358    MAIN STORE    1810 S WEST AVE    FREEPORT
   IL 2364    MAIN STORE    3 WALDEN GALLERIA DR    CHEEKTOWAGA    NY 2367   
MAIN STORE    6000 MAHONING AVE    YOUNGSTOWN    OH 2368    MAIN STORE    200 W
HANLEY AVE    COEUR D ALENE    ID 2369    MAIN STORE    3501 W MAIN ST    NORMAN
   OK 2370    MAIN STORE    4200 PORTSMOUTH BLVD    CHESAPEAKE    VA 2372   
MAIN STORE    328 ROBERT SMALLS PKWY    BEAUFORT    SC 2373    MAIN STORE   
1752 W REELFOOT AVE    UNION CITY    TN 2374    MAIN STORE    1750 E RED CLIFFS
DR    ST GEORGE    UT 2375    MAIN STORE    150 RICHLAND SQ    RICHLAND CENTER
   WI 2376    MAIN STORE    2 STRATFORD SQ MALL    BLOOMINGDALE    IL 2381   
MAIN STORE    300 GREENVILLE W DR STE 1    GREENVILLE    MI 2382    MAIN STORE
   1550 N MITCHELL ST    CADILLAC    MI 2385    MAIN STORE    1199 COLUSA AVE   
YUBA CITY    CA 2386    MAIN STORE    9560 MALL RD    MORGANTOWN    WV 2388   
MAIN STORE    1131 W RANCHO VISTA BLVD    PALMDALE    CA 2390    MAIN STORE   
1353 TUSCULUM BLVD    GREENEVILLE    TN 2391    MAIN STORE    300 CASCADE MALL
DR    BURLINGTON    WA 2392    MAIN STORE    1600 N STATE RT 50    BOURBONNAIS
   IL 2396    MAIN STORE    3225 STATE RT 364 STE 165    CANANDAIGUA    NY 2398
   MAIN STORE    900 COMMONS DR STE 900    DOTHAN    AL 2400    MAIN STORE   
1001 BARNES CROSSING RD STE300    TUPELO    MS 2410    MAIN STORE    2401 S
STEMMONS FWY STE 4000    LEWISVILLE    TX 2411    MAIN STORE    2350 MIRACLE
MILE RD #270    BULLHEAD CITY    AZ 2414    MAIN STORE    355 FLETCHER PKWY   
EL CAJON    CA 2415    MAIN STORE    15083 US 19 S    THOMASVILLE    GA 2416   
MAIN STORE    270 LOUDON RD    CONCORD    NH 2417    MAIN STORE    1105 WALNUT
ST    CARY    NC 2418    MAIN STORE    3800 US HWY 98 N STE 200    LAKELAND   
FL 2419    HOME STORE    6555 E. SOUTHERN AVE., STE 200    MESA    AZ 2419   
MAIN STORE    6525 E SOUTHERN AVE    MESA    AZ 2423    MAIN STORE    780 NW
GARDEN VLY BLVD STE 160    ROSEBURG    OR 2425    MAIN STORE    2900 W
WASHINGTON ST STE 92    STEPHENVILLE    TX 2427    MAIN STORE    278 BLACK GOLD
BLVD    HAZARD    KY 2428    MAIN STORE    4400 24TH AVE    FORT GRATIOT    MI
2430    MAIN STORE    10308 SOUTHSIDE BLVD    JACKSONVILLE    FL 2431    MAIN
STORE    1100-B HWY 260    COTTONWOOD    AZ 2433    MAIN STORE    11017 CAROLINA
PLACE PKWY    PINEVILLE    NC 2434    HOME STORE    6600 MENAUL BLVD., N.E.   
ALBUQUERQUE    NM 2434    MAIN STORE    6600 MENAUL BLVD NE STE 600   
ALBUQUERQUE    NM 2436    MAIN STORE    475 S ST LOUIS ST    BATESVILLE    AR
2438    MAIN STORE    1110 N QUINCY AVE    OTTUMWA    IA 2439    MAIN STORE   
1000 MALL RUN RD    UNIONTOWN    PA 2440    MAIN STORE    300 LYCOMING MALL CIR
STE 2043    PENNSDALE    PA 2442    MAIN STORE    4481 S WHITE MOUNTAIN RD STE 5
   SHOW LOW    AZ 2443    MAIN STORE    11130 MALL CIRCLE    WALDORF    MD 2445
   MAIN STORE    6840 EASTMAN AVE    MIDLAND    MI 2447    MAIN STORE    864 HWY
12 W    STARKVILLE    MS 2449    MAIN STORE    399 CAMPBELLSVILLE BYPASS   
CAMPBELLSVILLE    KY 2452    MAIN STORE    300 MOUNT BERRY SQ NE    ROME    GA
2453    MAIN STORE    6 MCKINLEY MALL    BLASDELL    NY       SW CORNER PINES
BLVD. & SW       2456    HOME STORE    136TH STREET    PEMBROKE PINES    FL 2456
   MAIN STORE    11401 PINES BLVD    PEMBROKE PINES    FL

 

Page 14 of 22



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

2457    MAIN STORE    9559 DESTINY USA DR    SYRACUSE    NY 2458    MAIN STORE
   1601 S BROAD    SCOTTSBORO    AL 2460    MAIN STORE    STATE RT 37-ST
LAWRENCE CENTRE    MASSENA    NY 2463    MAIN STORE    140 MARSH AVE    STATEN
ISLAND    NY 2464    MAIN STORE    1201 BOSTON POST RD    MILFORD    CT 2467   
MAIN STORE    1695 ARDEN WAY    SACRAMENTO    CA 2470    MAIN STORE    413
MARKET SQ DR    MAYSVILLE    KY 2472    MAIN STORE    839 3RD AVE    JASPER   
IN 2474    MAIN STORE    510 GATE CITY HWY SPACE 360    BRISTOL    VA 2477   
MAIN STORE    3710 HWY 9    FREEHOLD    NJ 2478    MAIN STORE    1603 NW 107TH
AVE    MIAMI    FL 2480    MAIN STORE    22450 TOWN CIR    MORENO VALLEY    CA
2482    MAIN STORE    5725 JOHNSTON ST    LAFAYETTE    LA 2484    MAIN STORE   
4730 N DIVISION ST    SPOKANE    WA 2485    MAIN STORE    560 GALLERIA DR   
JOHNSTOWN    PA 2486    MAIN STORE    5580 GOODS LN STE 2031    ALTOONA    PA
2488    MAIN STORE    ONE N GALLERIA DR    MIDDLETOWN    NY 2490    MAIN STORE
   231 GREECE RIDGE CTR DR    GREECE    NY 2491    MAIN STORE    6 GALLERIA MALL
DR    TAUNTON    MA 2494    MAIN STORE    200 PAUL HUFF PKWY NW STE 44   
CLEVELAND    TN 2495    MAIN STORE    1850 ADAMS ST STE 2    MANKATO    MN 2496
   MAIN STORE    500 NEWPARK MALL    NEWARK    CA 2498    MAIN STORE    2727
FAIRFIELD COMMONS BLVD    DAYTON    OH 2503    MAIN STORE    1201 E MAIN   
CARBONDALE    IL 2505    MAIN STORE    1201 S DIRKSEN PKWY    SPRINGFIELD    IL
2506    MAIN STORE    2900 E LINCOLN WAY    STERLING    IL 2507    MAIN STORE   
312 W PRIEN LAKE RD    LAKE CHARLES    LA 2521    MAIN STORE    9100 N SKYVIEW
AVE    KANSAS CITY    MO 2522    MAIN STORE    9056 N 121ST EAST AVE    OWASSO
   OK 2523    MAIN STORE    215 CREEKSIDE WAY    NEW BRAUNFELS    TX 2524   
MAIN STORE    2421 CRANBERRY HWY STE 290    WAREHAM    MA 2526    MAIN STORE   
7352 GLORY RD    BAXTER    MN 2527    MAIN STORE    500 WINCHESTER AVE   
ASHLAND    KY 2529    MAIN STORE    11534 PARKSIDE DR    FARRAGUT    TN 2530   
MAIN STORE    1301 CENTER RD    AVON    OH 2534    MAIN STORE    501 C M FAGAN
DR    HAMMOND    LA 2535    MAIN STORE    SEND TO SL SHARED SERVICES CTR   
QUEEN CREEK    AZ 2613    MAIN STORE    1932 E 20TH ST    CHICO    CA 2614   
MAIN STORE    1710 S MAIN ST    BELLEFONTAINE    OH 2616    MAIN STORE    2940
WATSON BLVD    CENTERVILLE    GA 2617    MAIN STORE    7600 KINGSTON PIKE STE
900    KNOXVILLE    TN 2619    MAIN STORE    10101 BROOK RD STE 800    GLEN
ALLEN    VA 2620    MAIN STORE    515 S WESTWOOD    POPLAR BLUFF    MO 2622   
MAIN STORE    2301 DEL PRADO BLVD STE 700    CAPE CORAL    FL 2624    MAIN STORE
   3401 NICHOLASVILLE RD STE 116    LEXINGTON    KY 2625    MAIN STORE    4370
I-75 BUSINESS SPUR    SAULT STE MARIE    MI 2626    MAIN STORE    1312 W SUNSET
RD    HENDERSON    NV 2629    MAIN STORE    1050 S BISHOP AVE    ROLLA    MO
2631    MAIN STORE    58000 TWENTY-NINE PALMS HWY    YUCCA VALLEY    CA 2632   
MAIN STORE    4 MID RIVERS MALL    ST PETERS    MO 2633    MAIN STORE    3507
MANCHESTER EXPWY STE E    COLUMBUS    GA 2646    MAIN STORE    4021 BURBANK RD
   WOOSTER    OH 2647    MAIN STORE    210 ANDOVER ST    PEABODY    MA 2648   
MAIN STORE    400 BREA MALL    BREA    CA 2649    HOME STORE    510 WESTMINSTER
MALL    WESTMINSTER    CA

 

Page 15 of 22



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

2649    MAIN STORE    400 WESTMINSTER MALL    WESTMINSTER    CA 2650    MAIN
STORE    1050 LAYTON HILLS MALL    LAYTON    UT 2651    MAIN STORE    68 GATEWAY
MALL    LINCOLN    NE 2653    MAIN STORE    4770 GOLF RD    EAU CLAIRE    WI
2654    MAIN STORE    100 COMMERCIAL RD UNIT 180    LEOMINSTER    MA 2655   
MAIN STORE    90 W 5TH ST    DOUGLAS    AZ 2657    MAIN STORE    939 NE D ST   
GRANTS PASS    OR 2660    MAIN STORE    20505 S DIXIE HWY    MIAMI    FL 2661   
MAIN STORE    4 HAWTHORN CTR    VERNON HILLS    IL 2662    MAIN STORE    578
AVIATION RD STE 3    QUEENSBURY    NY 2663    MAIN STORE    377 S MILLS RD   
VENTURA    CA 2671    MAIN STORE    2180 NE HWY 99 W    MCMINNVILLE    OR 2672
   MAIN STORE    380 N COOPER DR    HENDERSON    NC 2676    MAIN STORE    1215 S
MAIN ST    SIKESTON    MO 2677    MAIN STORE    9301 TAMPA AVE    NORTHRIDGE   
CA 2678    MAIN STORE    658 RICHLAND MALL    MANSFIELD    OH 2679    MAIN STORE
   525 UNION ST    WATERBURY    CT 2682    MAIN STORE    1901 NW EXPWY STE 1200
   OKLAHOMA CITY    OK 2683    MAIN STORE    17177 ROYALTON RD BOX 3   
STRONGSVILLE    OH 2685    MAIN STORE    3851 S COOPER ST    ARLINGTON    TX
2687    MAIN STORE    651 W WASHINGTON    SEQUIM    WA 2689    MAIN STORE   
2700 MIAMISBURG-CENTERVILLE RD    CENTERVILLE    OH 2690    MAIN STORE    1000
TURTLE CREEK DR    HATTIESBURG    MS 2692    MAIN STORE    2422 W KETTLEMAN LANE
   LODI    CA 2693    MAIN STORE    3127 STOCKTON HILL RD    KINGMAN    AZ 2695
   MAIN STORE    16280 DRESDEN AVE SPACE M    E LIVERPOOL    OH 2696    MAIN
STORE    11200 LAKELINE MALL DR    CEDAR PARK    TX 2697    MAIN STORE    16529
SOUTHWEST FRWY    SUGARLAND    TX 2698    MAIN STORE    3100 NAGLEE RD    TRACY
   CA 2700    MAIN STORE    5083 TUTTLE CROSSING BLVD    DUBLIN    OH 2702   
MAIN STORE    197 WESTBANK EXPY STE 2    GRETNA    LA 2703    MAIN STORE    2756
N GERMANTOWN PKWY    MEMPHIS    TN 2704    MAIN STORE    10000 COORS BYPASS NW
   ALBUQUERQUE    NM 2705    MAIN STORE    501 EAGLE RIDGE DR    LAKE WALES   
FL 2706    MAIN STORE    458 N VIRGINIA AVE    TIFTON    GA 2707    MAIN STORE
   2175 S KOELLER ST    OSHKOSH    WI 2708    MAIN STORE    573 DONALD LYNCH
BLVD    MARLBOROUGH    MA 2709    MAIN STORE    4201 N SHILOH DR    FAYETTEVILLE
   AR 2712    MAIN STORE    3501 CAPITAL CITY MALL    CAMP HILL    PA 2713   
MAIN STORE    95 STORRS RD    WILLIMANTIC    CT 2715    MAIN STORE    14659 N US
HWY 25 E STE 22    CORBIN    KY 2716    MAIN STORE    2215 MEMORIAL DR   
WAYCROSS    GA 2718    MAIN STORE    100 BAYCHESTER AVE    BRONX    NY 2719   
MAIN STORE    715 OMACHE DR    OMAK    WA 2720    MAIN STORE    200 BEAVER
VALLEY MALL    MONACA    PA 2721    MAIN STORE    3159 W BROADWAY    SEDALIA   
MO 2722    MAIN STORE    9409 W COLONIAL DR    OCOEE    FL 2725    MAIN STORE   
3350 E FLORAL AVE    SELMA    CA 2726    MAIN STORE    1481 WAGNER AVE   
GREENVILLE    OH 2728    MAIN STORE    1111 E TYLER ST STE 127    ATHENS    TX
2729    MAIN STORE    3311 IOWA ST    LAWRENCE    KS 2730    MAIN STORE    6200
20TH ST STE 700    VERO BEACH    FL 2731    MAIN STORE    1409 EHRINGHAUS ST   
ELIZABETH CITY    NC 2732    MAIN STORE    10300 LITTLE PATUXENT PKWY   
COLUMBIA    MD 2736    MAIN STORE    3500 EAST WEST HWY STE 1000    HYATTSVILLE
   MD 2738    MAIN STORE    11160 VEIRS MILL RD    WHEATON    MD 2739    MAIN
STORE    20131 HWY 59N STE 3000    HUMBLE    TX

 

Page 16 of 22



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

2740    MAIN STORE    151 MARYSVILLE TOWNE CTR    MARYSVILLE    WA 2741    MAIN
STORE    318 E FAIRMOUNT AVE    LAKEWOOD    NY 2742    MAIN STORE    1840
COUNTRYSIDE DR    TURLOCK    CA 2743    MAIN STORE    1000 BONITA LAKE CIRCLE   
MERIDIAN    MS 2744    MAIN STORE    14730 E INDIANA AVE    SPOKANE    WA 2748
   MAIN STORE    10400 MILL RUN CIR    OWINGS MILLS    MD 2749    MAIN STORE   
21030 DULLES TOWN CIR    STERLING    VA 2750    MAIN STORE    PO BOX 5147   
GASTONIA    NC 2751    MAIN STORE    PLAZA LAS AMERICAS S/C    SAN JUAN    PR
2752    MAIN STORE    1403 PALISADES CTR DR    WEST NYACK    NY 2753    MAIN
STORE    6201 BLUEBONNET BLVD    BATON ROUGE    LA 2754    MAIN STORE    3055
BLACK GAP RD    CHAMBERSBURG    PA 2755    MAIN STORE    120 NIBLICK RD    PASO
ROBLES    CA 2756    HOME STORE    3147 MIDDLE COUNTY ROAD LAKE GROVE SHOPPING
CENTER    LAKE GROVE    NY 2756    MAIN STORE    9 SMITH HAVEN MALL    LAKE
GROVE L I    NY 2756    OUTSIDE STOCKROOM    390 OSER AVENUE    HAPPAUGE    NY
2756    OUTSIDE STOCKROOM    313 SMITH HAVEN MALL    LAKE GROVE    NY 2757   
MAIN STORE    8417 S PARK MEADOWS CTR DR    LONE TREE    CO 2758    MAIN STORE
   1471 CORAL RIDGE AVE    CORALVILLE    IA 2760    MAIN STORE    23415 THREE
NOTCH RD STE 2016    CALIFORNIA    MD 2761    MAIN STORE    11500 MIDLOTHIAN
TPKE    RICHMOND    VA 2762    MAIN STORE    8102 CITRUS PARK TOWN CTR    TAMPA
   FL 2763    MAIN STORE    1201 LAKE WOODLANDS DR STE 500    THE WOODLANDS   
TX 2765    MAIN STORE    219 MARLBORO AVE STE 21    EASTON    MD 2766    MAIN
STORE    2001 COTTMAN AVE    PHILADELPHIA    PA 2767    MAIN STORE    1500 S
WILLOW ST    MANCHESTER    NH 2768    MAIN STORE    1500 RT 47 STE 21B    RIO
GRANDE    NJ 2769    MAIN STORE    1512 MILITARY RD    BENTON    AR 2770    MAIN
STORE    1200 TOWNE CENTRE BLVD STE B    PROVO    UT 2773    ADDITIONAL SPACE   
400 ERNEST W BARRETT PKWY NW    KENNESAW    GA 2773    HOME STORE    667 ERNEST
BARRETT PARKWAY, SUITE 300    KENNESAW    GA 2773    MAIN STORE    400 ERNEST W
BARRETT PKWY NW    KENNESAW    GA 2775    MAIN STORE    1750 DEPTFORD CENTER RD
STE D    DEPTFORD    NJ 2775    OUTSIDE STOCKROOM    165 NINTH AVE, UNIT D
BOROUGH OF RUNNEMEDE    DEPTFORD    NJ 2776    MAIN STORE    3333 BUFORD DR   
BUFORD    GA 2777    MAIN STORE    381 WEST ST    KEENE    NH 2782    MAIN STORE
   5055 2ND AVE STE 28    KEARNEY    NE 2783    MAIN STORE    40640 WINCHESTER
RD    TEMECULA    CA 2784    MAIN STORE    6101 CALHOUN MEMOR HWY STE A   
EASLEY    SC 2785    MAIN STORE    3774 RIVERTOWN PRKWY SW    GRANDVILLE    MI
2788    MAIN STORE    259 INDIAN MOUND DR    MT STERLING    KY 2789    MAIN
STORE    10308 W FOREST HILL BLVD    WELLINGTON    FL 2795    MAIN STORE    2607
PRESTON RD    FRISCO    TX 2796    MAIN STORE    1125 GALLERIA BLVD    ROSEVILLE
   CA 2797    MAIN STORE    100 MALL DR UNIT B    STEUBENVILLE    OH 2799   
MAIN STORE    1611 VIRGINIA AVE STE 605    NORTH BEND    OR 2801    MAIN STORE
   1450 POLARIS PKWY    COLUMBUS    OH 2802    MAIN STORE    2000 ROBINSON TOWN
CTR    PITTSBURGH    PA 2803    MAIN STORE    2304 E JACKSON ST    MACOMB    IL
2804    MAIN STORE    8040 MALL PKWY    LITHONIA    GA 2805    MAIN STORE   
6910 FAYETTEVILLE RD STE 600    DURHAM    NC 2806    MAIN STORE    2370 N EXPWY
STE 2000    BROWNSVILLE    TX 2807    MAIN STORE    5690 HARVEY ST    MUSKEGON
   MI

 

Page 17 of 22



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

2808    MAIN STORE    301A S SERVICE RD    BLYTHEVILLE    AR 2809    MAIN STORE
   12300 JEFFERSON AVE STE 500    NEWPORT NEWS    VA 2810    MAIN STORE    140 S
24TH ST W    BILLINGS    MT 2812    MAIN STORE    202 E 24TH ST    COLUMBUS   
NE 2813    MAIN STORE    1909 US HWY 421 N    WILKESBORO    NC 2814    MAIN
STORE    92-59 59TH AVE    ELMHURST    NY 2815    MAIN STORE    3200 GATEWAY
BLVD    PRESCOTT    AZ 2816    MAIN STORE    3351 S DOGWOOD    EL CENTRO    CA
2817    MAIN STORE    2540 SYCAMORE RD    DE KALB    IL 2819    MAIN STORE   
1627 OPELIKA RD STE 69    AUBURN    AL 2820    MAIN STORE    6650 DOUGLAS BLVD
   DOUGLASVILLE    GA 2820    STYLING SALON    6650 DOUGLAS BLVD.   
DOUGLASVILLE    GA 2821    MAIN STORE    4340 SERGEANT RD    SIOUX CITY    IA
2822    MAIN STORE    1600 NE 23RD ST    POMPANO BEACH    FL 2823    MAIN STORE
   12399 S MAINSTREET    RANCHO CUCAMONGA    CA 2824    MAIN STORE    6620 TOWNE
CENTER LOOP STE E    SOUTHAVEN    MS 2825    MAIN STORE    12550 RIVERDALE BLVD
   COON RAPIDS    MN 2826    MAIN STORE    333 N HWY 67    CEDAR HILL    TX 2827
   MAIN STORE    2611 E MAIN ST    PLAINFIELD    IN 2828    MAIN STORE    2000 N
NEIL ST    CHAMPAIGN    IL 2829    MAIN STORE    13701 GROVE DR    MAPLE GROVE
   MN 2829    SIGN AGREEMENT    13701 GROVE DR    MAPLE GROVE    MN 2830    MAIN
STORE    7200 E HARRISON AVE    ROCKFORD    IL 2832    MAIN STORE    1401
GREENBRIER PKWY STE 3000    CHESAPEAKE    VA 2833    MAIN STORE    6909 N LOOP
1604 E    SAN ANTONIO    TX 2834    MAIN STORE    69340 HWY 21    COVINGTON   
LA 2835    MAIN STORE    3000 E HIGHLAND DR STE 516    JONESBORO    AR 2838   
MAIN STORE    877 NE ALSBURY BLVD    BURLESON    TX 2839    MAIN STORE    31510
GRATIOT AVE    ROSEVILLE    MI 2840    MAIN STORE    1236 EASTDALE MALL   
MONTGOMERY    AL 2841    MAIN STORE    2209 VETERANS BLVD    DEL RIO    TX 2842
   MAIN STORE    13333 W MCDOWELL RD    GOODYEAR    AZ 2843    MAIN STORE   
10083 GULF CENTER DR    FORT MYERS    FL 2844    MAIN STORE    100 BAYBROOK MALL
   FRIENDSWOOD    TX 2845    MAIN STORE    3742 BROOKWALL DR STE 10    AKRON   
OH 2846    MAIN STORE    5050 E RAY RD    PHOENIX    AZ 2847    MAIN STORE   
167 PITTSBURGH MILL CIR    TARENTUM    PA 2848    MAIN STORE    4485 S GRAND
CANYON DR    LAS VEGAS    NV 2849    MAIN STORE    10000 ALABAMA ST    REDLANDS
   CA 2850    MAIN STORE    28151 STATE RD 56    WESLEY CHAPEL    FL 2862   
MAIN STORE    3459 PRINCETON RD    HAMILTON    OH 2863    MAIN STORE    23523
GRAND CIRCLE BLVD    KATY    TX 2864    MAIN STORE    3001 WHITE BEAR AVE   
MAPLEWOOD    MN 2865    MAIN STORE    8348 TAMARACK VILLAGE    WOODBURY    MN
2866    MAIN STORE    800 WILLARD DR    ASHWAUBENON    WI 2867    MAIN STORE   
301 OAK SPRING RD    WASHINGTON    PA 2868    MAIN STORE    401 S MT JULIET RD
STE 630    MT JULIET    TN 2869    MAIN STORE    5060 PINNACLE SQ    BIRMINGHAM
   AL 2870    MAIN STORE    17610 E 39TH ST S    INDEPENDENCE    MO 2871    MAIN
STORE    240 BANKS CROSSING    FAYETTEVILLE    GA 2872    MAIN STORE    1380 HWY
20 W    MCDONOUGH    GA 2873    MAIN STORE    304 FORUM DR    COLUMBIA    SC
2874    MAIN STORE    341 NEWNAN CROSSING BYP    NEWNAN    GA 2875    MAIN STORE
   22500 TOWN CENTER AVE    SPANISH FORT    AL 2876    MAIN STORE    14658
DELAWARE ST    WESTMINSTER    CO 2877    MAIN STORE    17710 LA CANTERA PKWY   
SAN ANTONIO    TX 2878    MAIN STORE    4680 HIGH POINTE BLVD    HARRISBURG   
PA

 

Page 18 of 22



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

2879    MAIN STORE    2202 BELLVIEW RD    ROGERS    AR 2880    MAIN STORE   
STATE HWY 16 & RT 302    NORTH CONWAY    NH 2881    MAIN STORE    300 MEMORIAL
CITY WAY    HOUSTON    TX 2883    MAIN STORE    2500 SMITH RANCH RD    PEARLAND
   TX 2884    MAIN STORE    12351 N IH-35    AUSTIN    TX 2885    MAIN STORE   
5120 FAIRMONT PKWY    PASADENA    TX 2888    MAIN STORE    2100 PLEASANT HILL RD
   DULUTH    GA 2889    MAIN STORE    1727 W BETHANY HOME RD    PHOENIX    AZ
2901    MAIN STORE    8752 MICHIGAN RD    INDIANAPOLIS    IN 2902    MAIN STORE
   1900 E RIO SALADO PKWY STE 140    TEMPE    AZ 2903    MAIN STORE    3141
WATERMILL DR    BURLINGTON    NC 2904    MAIN STORE    9500 S IH-35 STE H   
AUSTIN    TX 2905    MAIN STORE    3001 TEXAS SAGE TRL    FORT WORTH    TX 2905
   SIGN AGREEMENT    3001 TEXAS SAGE TRAIL    FORT WORTH    TX 2906    MAIN
STORE    1720 OLD FORT PKWY    MURFREESBORO    TN 2907    MAIN STORE    6302 S
CENTRAL ST    AURORA    CO 2908    MAIN STORE    100 COLUMBIANA CIR #102   
COLUMBIA    SC 2909    MAIN STORE    7939 HWY N    DARDENNE PRAIRIE    MO 2910
   MAIN STORE    7751 TOWNE CENTER PKWY    PAPILLION    NE 2911    MAIN STORE   
11552 S DISTRICT DR    SOUTH JORDAN    UT 2912    MAIN STORE    10904 STADIUM
PKWY    KANSAS CITY    KS 2913    MAIN STORE    5265 S CALLE SANTA CRUZ   
TUCSON    AZ 2914    MAIN STORE    2600 S SHACKLEFORD RD    LITTLE ROCK    AR
2915    MAIN STORE    135 BOCKMAN DR    FORT COLLINS    CO 2916    MAIN STORE   
400 N UNION ST    OLEAN    NY 2917    MAIN STORE    955 S HOVER ST    LONGMONT
   CO 2918    MAIN STORE    340 S COLONIAL DR    ALABASTER    AL 2919    MAIN
STORE    2890 N MAIN ST    SANTA ANA    CA 2920    MAIN STORE    9480 VILLAGE
PLACE BLVD    BRIGHTON    MI 2921    MAIN STORE    5751 LONG PRAIRIE RD   
FLOWER MOUND    TX 2922    MAIN STORE    13900 HOARD DR    NOBLESVILLE    IN
2924    MAIN STORE    7400 WOODWARD AVE    WOODRIDGE    IL 2925    MAIN STORE   
8201 FLYING CLOUD DR    EDEN PRAIRIE    MN 2926    MAIN STORE    7451 YOUREE DR
   SHREVEPORT    LA 2927    MAIN STORE    410 PORTERS VALE BLVD    VALPARAISO   
IN 2928    MAIN STORE    1100 OGDEN AVE    MONTGOMERY    IL 2929    MAIN STORE
   SEND TO SL SHARED SERVICES CTR    CRYSTAL LAKE    IL 2930    MAIN STORE   
1600 ORCHARD GATEWAY BLVD    NORTH AURORA    IL 2931    MAIN STORE    3100 MAIN
ST STE 1000    MAUMEE    OH 2932    MAIN STORE    3400 RIO GRANDE AVE   
MONTROSE    CO 2933    MAIN STORE    1200 N HAPPY VALLEY RD    NAMPA    ID 2934
   MAIN STORE    151 UNIVERSITY OAKS    ROUND ROCK    TX 2934    SIGN AGREEMENT
   151 UNIVERSITY OAKS    ROUND ROCK    TX 2935    MAIN STORE    2071 COLISEUM
DR    HAMPTON    VA 2936    MAIN STORE    1041 N PROMENADE PKWY    CASA GRANDE
   AZ 2937    MAIN STORE    14659 RAMONA AVE    CHINO    CA 2939    MAIN STORE
   7400 SAN PEDRO AVE    SAN ANTONIO    TX 2940    MAIN STORE    5651 HWY 95 N
   LAKE HAVASU CITY    AZ 2941    MAIN STORE    2400 S SERVICE RD    MOORE    OK
2942    MAIN STORE    7271 SE 29TH ST    MIDWEST CITY    OK 2943    MAIN STORE
   3675 STONE CREEK BLVD    COLERAIN TOWNSHIP    OH 2944    MAIN STORE    25646
HWY 290    CYPRESS    TX 2944    SIGN AGREEMENT    25646 HWY 290    CYPRESS   
TX 2945    MAIN STORE    2001 W OSCEOLA PKWY    KISSIMMEE    FL 2946    MAIN
STORE    1015 E I 30    ROCKWALL    TX 2948    MAIN STORE    3065 RT 50   
SARATOGA SPRINGS    NY

 

Page 19 of 22



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

2949    MAIN STORE    1441 N HWY 77    WAXAHACHIE    TX 2950    MAIN STORE   
800 S RANDALL RD    ALGONQUIN    IL 2951    MAIN STORE    2940 COMMERCE DR   
JOHNSBURG    IL 2952    MAIN STORE    4451 PROMENADE WAY    MATTESON    IL 2952
   SIGN AGREEMENT    4451 PROMENADE WAY    MATTESON    IL 2953    MAIN STORE   
8100 N FLINTLOCK RD    KANSAS CITY    MO 2954    MAIN STORE    N96W18515 COUNTY
LINE RD    MENOMONEE FALLS    WI 2955    MAIN STORE    4951 SLATTEN RANCH RD   
ANTIOCH    CA 2955    SIGN AGREEMENT    4951 SLATTEN RANCH RD    ANTIOCH    CA
2956    MAIN STORE    550 PINNACLE PL    PRATTVILLE    AL 2957    MAIN STORE   
4185 RIVERDALE RD    RIVERDALE    UT 2959    MAIN STORE    419 E TRENTON RD   
EDINBURG    TX 2960    MAIN STORE    1950 JOE BATTLE BLVD    EL PASO    TX 2961
   MAIN STORE    3125 LOUISIANA AVE    LAFAYETTE    LA 2962    MAIN STORE    725
ADAMS DR    WEATHERFORD    TX 2963    MAIN STORE    1996 MEMORIAL DR STE 1    ST
JOHNSBURY    VT 2964    MAIN STORE    2060 SAM RITTENBERG BLVD    CHARLESTON   
SC 2965    MAIN STORE    3650 NEW CENTER PT    COLORADO SPRINGS    CO 2966   
MAIN STORE    8568 E 49TH AVE    DENVER    CO          CHESTERFIELD    2967   
MAIN STORE    50753 WATERSIDE DR    TOWNSHP    MI 2968    MAIN STORE    24201
BRAZOS TOWN CROSSING    ROSENBERG    TX 2968    SIGN AGREEMENT    24201 BRAZOS
TOWN CROSSING    ROSENBERG    TX 2969    MAIN STORE    610 GRAHAM DR    SHERMAN
   TX 2970    MAIN STORE    5181 PEPPER ST    SPRING HILL    FL 2971    MAIN
STORE    300 TOWN CENTER BLVD    WHITE LAKE TOWNSHIP    MI 2972    MAIN STORE   
43690 FORD RD    CANTON    MI 2973    MAIN STORE    11325 W LINCOLN HWY   
MOKENA    IL 2975    MAIN STORE    3333 MARKET PLACE DR    COUNCIL BLUFFS    IA
2976    MAIN STORE    515 CABELA DR    TRIADELPHIA    WV 2977    MAIN STORE   
5886 HIGHWAY 100    WASHINGTON    MO 2978    MAIN STORE    9365 FIELDS ERTEL RD
   CINCINNATI    OH 2979    MAIN STORE    2345 S HWY 27    CLERMONT    FL 2980
   MAIN STORE    3165 INTERSTATE 45 N    CONROE    TX 2980    SIGN AGREEMENT   
3165 INTERSTATE 45 N    CONROE    TX 2982    MAIN STORE    301 STACY RD   
FAIRVIEW    TX 2983    MAIN STORE    800 BARNES ST    SAN MARCOS    TX 2984   
MAIN STORE    2037 LANTERN RIDGE DR    RICHMOND    KY 2985    MAIN STORE    6200
GRANDVIEW PKWY    DAVENPORT    FL 2986    MAIN STORE    200 MARKET ST    FLOWOOD
   MS 2987    MAIN STORE    1001 RAINBOW DR    GADSDEN    AL 2988    MAIN STORE
   7700 POLO GROUNDS BLVD    MEMPHIS    TN 2989    MAIN STORE    1800 COASTAL
GRAND CIR    MYRTLE BEACH    SC 2990    MAIN STORE    6901 W 135TH ST   
OVERLAND PARK    KS 2991    MAIN STORE    5335 W LOOP 1604 N    SAN ANTONIO   
TX 2991    SIGN AGREEMENT    5335 W LOOP 1604 N    SAN ANTONIO    TX 2992   
MAIN STORE    4190 E COURT ST STE 500    BURTON    MI 2992    SIGN AGREEMENT   
4190 E COURT ST STE 500    BURTON    MI 2993    MAIN STORE    798 GRAVOIS BLUFFS
BLVD    FENTON    MO 2993    SIGN AGREEMENT    BELLEFONTAINE    FENTON    MO
2993    SIGN AGREEMENT    798 GRAVOIS BLUFFS BLVD    FENTON    MO 2993    SIGN
AGREEMENT    LOT 8A    FENTON    MO 2994    MAIN STORE    3363 LOWERY PKWY   
FULTONDALE    AL 2995    MAIN STORE    5858 E SAM HOUSTON PKWY N    HOUSTON   
TX 2995    SIGN AGREEMENT    5858 E SAM HOUSTON PKWY N    HOUSTON    TX 2997   
MAIN STORE    206 BLUEFISH DR    PANAMA CITY BEACH    FL 2998    MAIN STORE   
19005 SE MILL PLAIN BLVD    VANCOUVER    WA

 

Page 20 of 22



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

2999    MAIN STORE    1060 PERIMETER DR    MANTECA    CA 3003    CATALOG OUTLET
- 30    8702 N 2ND ST    MACHESNEY PARK    IL 3010    CATALOG OUTLET - 30    240
COMMONWEALTH BLVD W STE145    MARTINSVILLE    VA 3013    CATALOG OUTLET - 30   
9495 W 75TH ST    OVERLAND PARK    KS 3014    CATALOG OUTLET - 30    190 E
GLENDALE AVE    SPARKS    NV 3029    CATALOG OUTLET - 30    4410 MILLS CIR   
ONTARIO    CA 3034    CATALOG OUTLET - 30    2442 ROMIG RD    AKRON    OH 3036
   CATALOG OUTLET - 30    246 JAMESTOWN MALL    FLORISSANT    MO 3037    CATALOG
OUTLET - 30    3050 N 5TH ST    READING    PA 3040    CATALOG OUTLET - 30   
3430 PRESTON HWY    LOUISVILLE    KY 3900    AIR BRIDGE    406 W. 5TH AVENUE   
ANCHORAGE    AK 3900    PARKING    406 W. 5TH AVENUE    ANCHORAGE    AK 4306   
TELEMARKETING    1001 COMMERCE DRIVE    HARMARVILLE    PA 4534    CUSTOM
DECORATING    4741 & 4801 URBANI AVENUE    MCCLELLAN    CA 4573    CUSTOM
DECORATING    4455-4497 SOUTH 134TH PL. BUILDING B, SUITE 4475    TUKWILA    WA
4573    CUSTOM DECORATING    331 SOUTH RIVER DRIVE, STE 4    TEMPE    AZ 5071   
TREASURY    GOLF ROAD & MILWAUKEE AVE.    NILES    IL 9005    LOGISTIC CENTER   
1634 SALISBURY ROAD    STATESVILLE    NC 9005    PARKING    1634 SALISBURY ROAD
   STATESVILLE    NC 9005    PARKING    1211 BARKLEY ROAD    STATESVILLE    NC
9005    PARKING       STATESVILLE    NC 9010    LOGISTIC CENTER    6800 VALLEY
VIEW AVENUE    BUENA PARK    CA 9041    OFFICES    3801 PARKWOOD BLVD SUITE
D-100    FRISCO    TX 9100    ACCOUNTING OFFICE    310 SOUTH MAIN ST.    SALT
LAKE CITY    UT 9100    PARKING    45 EAST BROADWAY    SALT LAKE CITY    UT 9113
   ECKERD DRUG - CVS    3821 ELLISON DRIVE NW    ALBUQUERQUE    NM 9130   
LOGISTIC CENTER    5555 SCARBOROUGH BLVD.    COLUMBUS    OH 9131    LOGISTIC
CENTER    11800 W. BURLEIGH ROAD    WAUWATOSA    WI 9132    LOGISTIC CENTER   
10500 LACKMAN ROAD    LENEXA    KS 9224    LAND    501 D’ARCY PARKWAY    LATHROP
   CA 9224    LOGISTIC CENTER    700 D’ARCY PARKWAY    LATHROP    CA 9275   
ADDITIONAL SPACE    124 ROSE LANE, SUITE 106    FRISCO    TX 9316    LOGISTIC
CENTER    11111 STEAD BLVD.    RENO    NV 9317    LOGISTIC CENTER    1339
TOLLAND TPK    MANCHESTER    CT 9435    LOGISTIC CENTER    1701 INTERMODAL
PARKWAY; ALLIANCE AIRPORT    HASLET    TX 9442    STORE SUPPORT CENTER    1650 S
HWY 67    CEDAR HILL    TX 9450    STORE SUPPORT CENTER    6800 STATE ROAD 33   
LAKELAND    FL 9451    PARKING    1302 PUYALLUP STREET    SUMNER    WA 9451   
STORE SUPPORT CENTER    2932 142ND AVENUE EAST    SUMNER    WA 9454    STORE
SUPPORT CENTER    400 HIGHWAY 6    SPANISH FORK    UT 9486    LOGISTIC CENTER   
5500 SOUTH EXPRESSWAY/120 PENNEY RD/5500 FRONTAGE ROAD    ATLANTA/FOREST PARK   
GA 9707    STORE SUPPORT CENTER    1200 NORTHBROOK PARKWAY, SUITE 180    SUWANEE
   GA 9900    OFFICES    560 SOUTH WINCHESTER BLVD.    SAN JOSE    CA 9900   
OFFICES    601 PENNSYLVANIA AVE NW    WASHINGTON    DC 9900    ACCOUNTING OFFICE
   6501 LEGACY DRIVE    PLANO    TX 9900    HANGER FOR CORP AIRCRAFT    8111
LEMON AVE, STE 150    DALLAS    TX 9900    OFFICES    3600 SOUTH HARBOR BLVD   
OXNARD    CA 9900    OFFICES    300 SOUTH EL CAMINO ROAD, SUITE 201    SAN
CLEMENTE    CA 9900    OFFICES    649 MISSION STREET    SAN FRANCISCO    CA 9900
   OFFICES    328 BARRY AVENUE    WAYZATA    MN

 

Page 21 of 22



--------------------------------------------------------------------------------

Equipment Locations

 

Store

Number

  

Type/Use

  

Address

  

City

  

State

9900    OFFICES    TWO CITY PLACE DRIVE, 2ND FL    ST LOUIS    MO 9900   
OFFICES    1501 BROADWAY, 12TH FLOOR    NEW YORK    NY 9900    OFFICES    256
WEST 36TH STREET, 7TH FLOOR    NEW YORK    NY 9900    OFFICES    411 LAFAYETTE
ST, 6TH FL    NEW YORK    NY 9900    QUALITY ASSURANCE    1625 CRESCENT CIRCLE,
SUITES 115 AND 112    CARROLLTON    TX

 

Page 22 of 22



--------------------------------------------------------------------------------

Inventory Locations

(see attached)



--------------------------------------------------------------------------------

INVENTORY LOCATIONS

 

LOCATION

  

STATE

 

CITY

 

ZIP

 

ADDRESS

1

  

WY

 

KEMMERER

  831010110  

722 J C PENNEY DR

4

  

SD

 

BROOKINGS

  570062830  

990 22ND AVE S

5

  

FL

 

JACKSONVILLE

  322258293  

9501 ARLINGTON EXPY STE 105

7

  

NY

 

AUBURN

  130219532  

1579 CLARK STREET RD

27

  

OR

 

HAPPY VALLEY

  970867717  

12300 SE 82ND AVE

30

  

MN

 

BURNSVILLE

  553064997  

14301 BURNHAVEN DR

43

  

CO

 

ALAMOSA

  811012595  

621 MAIN ST

55

  

TX

 

LUFKIN

  759015695  

4600 S MEDFORD DR STE 2000

58

  

PR

 

PONCE

  007171312  

2050 PONCE BY PASS STE 200

67

  

PA

 

WHITEHALL

  180525797  

500 LEHIGH VALLEY MALL

89

  

SC

 

ROCK HILL

  297307939  

2321 DAVE LYLE BLVD

90

  

AZ

 

TUCSON

  857051693  

4530 N ORACLE RD

99

  

NC

 

FAYETTEVILLE

  283037299  

300 CROSS CREEK MALL

106

  

WA

 

SEATTLE

  981258514  

401 NE NORTHGATE WAY STE 475

113

  

ND

 

WILLISTON

  588015305  

403 MAIN STREET

116

  

NH

 

SALEM

  030792977  

81 ROCKINGHAM PARK BLVD

120

  

WY

 

CASPER

  826094202  

301 WYOMING BLVD SE

130

  

NY

 

JOHNSON CITY

  137901286  

601-635 HARRY L DR STE 99

133

  

NH

 

ROCHESTER

  038678804  

25 LILAC MALL (RT 125)

141

  

OK

 

ARDMORE

  734011829  

1207 N COMMERCE

157

  

AZ

 

CHANDLER

  852861587  

2180 S GILBERT RD

161

  

GA

 

HIRAM

  301412733  

5043 JIMMY LEE SMITH PKWY

168

  

PA

 

NORTH WALES

  194543907  

300 MONTGOMERY MALL

170

  

KY

 

MURRAY

  420711692  

720 N 12TH ST (US 641)

171

  

WI

 

PLEASANT PRAIRIE

  531581142  

10225 77TH ST

174

  

NY

 

NEW YORK

  100013202  

100 W 32ND ST

178

  

TN

 

OAK RIDGE

  378306778  

333 MAIN ST STE 200

179

  

TX

 

DALLAS

  752317720  

6051 SKILLMAN ST

183

  

TN

 

CHATTANOOGA

  374216049  

2100 HAMILTON PLACE BLVD

184

  

MO

 

LEES SUMMIT

  640865718  

990 NW BLUE PKWY

185

  

IL

 

GALESBURG

  614011349  

1150 W CARL SANDBURG DR

192

  

VA

 

FAIRFAX

  220333398  

11801 FAIR OAKS MALL

194

  

MD

 

LANHAM

  207061673  

9100 MCHUGH DR STE 576

195

  

CA

 

DALY CITY

  940152345  

63 SERRAMONTE CTR

197

  

NY

 

BROOKLYN

  112392822  

360 GATEWAY DR

199

  

PA

 

MONROEVILLE

  151462247  

500 MONROEVILLE MALL

201

  

NC

 

MATTHEWS

  281054617  

10101 E INDEPENDENCE BLVD

204

  

VA

 

WOODBRIDGE

  221924625  

2700 POTOMAC MILLS CIR

209

  

MD

 

ABINGDON

  210092020  

3411 MERCHANT BLVD

211

  

SD

 

SIOUX FALLS

  571066501  

3200 W EMPIRE MALL

217

  

CA

 

VICTORVILLE

  923925402  

14370 BEAR VALLEY RD

218

  

IN

 

INDIANAPOLIS

  462501578  

6020 E 82ND ST STE 700

219

  

AL

 

MOBILE

  366063411  

3400 BELL AIR MALL

220

  

WA

 

UNION GAP

  989031634  

1500 E WASHINGTON AVE

221

  

PA

 

HANOVER

  173311200  

1155 CARLISLE ST

224

  

CA

 

SAN BERNARDINO

  924081921  

300 INLAND CTR

226

  

TX

 

MCALLEN

  785035478  

2200 S 10TH ST

227

  

NY

 

BROOKLYN

  112345208  

5100 KINGS PLZ STE 2201



--------------------------------------------------------------------------------

INVENTORY LOCATIONS

 

LOCATION

  

STATE

 

CITY

 

ZIP

 

ADDRESS

231

   UT   SANDY   840704176   10450 S STATE ST STE 2100

232

   WA   TACOMA   984097265   4502 S STEELE STE 200

237

   IL   ORLAND PARK   604626596   3 ORLAND SQ DR

241

   NJ   CHERRY HILL   080022144   2000 RT 38 STE 1000

246

   CA   CARSON   907463796   20700 AVALON BLVD

249

   IL   JACKSONVILLE   626503145   901 W MORTON

250

   CA   LAKEWOOD   907122482   67 LAKEWOOD CTR MALL

251

   AZ   GLENDALE   853088612   7750 W ARROWHEAD TOWNE CENTER

253

   IN   MUNCIE   473031295   3501 GRANVILLE AVE

258

   MO   FARMINGTON   636401951   734 MARKET ST

259

   TX   TEMPLE   765021953   3111 S 31ST ST STE 3301

260

   CA   REDDING   960034080   950 DANA DR

268

   WV   BRIDGEPORT   263309775   2500 MEADOWBROOK MALL

270

   NY   CORTLAND   130453580   854 STATE RTE 13

273

   MD   GAITHERSBURG   208772696   701 RUSSELL AVE

283

   SC   SUMTER   291502567   1057 BROAD ST

287

   FL   SEBRING   338702131   901 US 27 N STE 150

288

   OR   PORTLAND   972234429   9500 SW WASHINGTON SQ RD

304

   TX   LONGVIEW   756054488   3550 MCCANN RD

309

   IN   VINCENNES   475913630   640 NIBLACK BLVD

318

   MN   ROCHESTER   559022169   101 APACHE MALL

321

   FL   ALTAMONTE SPRINGS   327014634   451 E ALTAMONTE DR STE 1301

322

   TN   COOKEVILLE   385014034   400 DUBOIS RD

334

   CA   FAIRFIELD   945334699   1330 TRAVIS BLVD

345

   CA   HEMET   925453666   2200 W FLORIDA AVE

351

   AR   RUSSELLVILLE   728022003   3057 E MAIN

355

   IN   GREENWOOD   461424526   1251 US 31 N

367

   RI   WARWICK   028861683   400 BALD HILL RD

373

   MD   LA VALE   215027798   1262 VOCKE RD STE 300

384

   IA   AMES   500104655   2901 N GRAND AVE

389

   CA   PLEASANTON   945883276   1500 STONERIDGE MALL RD

395

   PA   HERMITAGE   161480056   3405 E STATE ST

400

   MI   BIG RAPIDS   493071807   125 S MICHIGAN AVE

403

   LA   HOUMA   703641495   5953 W PARK AVE STE 3000

419

   TN   JACKSON   383054986   2021 N HIGHLAND AVE STE 15

424

   FL   PENSACOLA   325046397   7171 N DAVIS HWY AND RT 10

426

   CT   TORRINGTON   067906301   251 HIGH ST

439

   NY   VICTOR   145641002   600 EASTVIEW MALL

450

   NM   GALLUP   873015394   1300 W MALONEY AVE STE A

456

   NE   GRAND ISLAND   688032399   3404 W 13TH ST

465

   CA   SANTA CLARITA   913553913   24140 MAGIC MOUNTAIN PKY

466

   IL   ALTON   620025998   150 HOMER ADAMS PKWY

479

   FL   GAINESVILLE   326054398   6481 NEWBERRY RD

481

   ID   POCATELLO   832022494   4201 YELLOWSTONE AVE

485

   TX   ABILENE   796062798   4310 BUFFALO GAP RD

487

   IN   TERRE HAUTE   478025588   3401 S US 41

494

   CA   MERCED   953482496   600 MERCED MALL

496

   MN   ROSEVILLE   551133096   1700 W COUNTY RD B-2



--------------------------------------------------------------------------------

INVENTORY LOCATIONS

 

LOCATION

  

STATE

 

CITY

 

ZIP

 

ADDRESS

497

  

NJ

 

ROCKAWAY

  078662147  

305 MOUNT HOPE AVE

514

  

ME

 

PRESQUE ISLE

  047692276  

830 MAIN ST

528

  

MI

 

ALMA

  488011099  

1680 WRIGHT AVE

529

  

MD

 

HAGERSTOWN

  217406999  

17301 VALLEY MALL RD STE 400

530

  

VT

 

SOUTH BURLINGTON

  054036280  

155 DORSET ST

539

  

NY

 

OSWEGO

  131262964  

140 STATE ROUTE 104 STE A

549

  

LA

 

METAIRIE

  700024879  

3301 VETERANS MEMORIAL BLVD

557

  

CA

 

WHITTIER

  906032383  

15740 WHITTWOOD LANE

559

  

CO

 

GRAND JUNCTION

  815051115  

2424 US 6TH AND 50TH

562

  

NY

 

BAY SHORE

  117066081  

1701 SUNRISE HWY

566

  

CA

 

CARLSBAD

  920081202  

2555 EL CAMINO REAL

578

  

MA

 

HOLYOKE

  010402736  

50 HOLYOKE ST

579

  

TX

 

ODESSA

  797627287  

4101 E 42ND ST

581

  

TN

 

COLUMBIA

  384014388  

800 S JAMES CAMPBELL BLVD

582

  

OH

 

TOLEDO

  436233699  

5001 MONROE ST

601

  

WA

 

PUYALLUP

  983733779  

3700 S MERIDIAN ST

608

  

AR

 

HARRISON

  726012189  

814 US HWY 62-65 N STE 27

611

  

TX

 

LUBBOCK

  794144310  

6002 SLIDE RD-BLDG A

620

  

FL

 

DAYTONA BEACH

  321141398  

1700 W INTL SPEEDWAY BLVD

631

  

TX

 

SAN ANTONIO

  782389893  

6301 NW LOOP 410

634

  

CA

 

NATIONAL CITY

  919508097  

3040 PLAZA BONITA RD

643

  

MI

 

SAGINAW

  486042797  

4600 BAY RD

644

  

CO

 

PUEBLO

  810081092  

3301 DILLON DR

647

  

OH

 

ASHTABULA

  440044376  

3315 N RIDGE RD E STE 100

652

  

IL

 

PEORIA

  616131082  

2200 W WAR MEMORIAL DR STE 997

654

  

LA

 

ALEXANDRIA

  713013697  

3541 MASONIC DR

656

  

MT

 

GREAT FALLS

  594054493  

1200 10TH AVE S

658

  

TX

 

LAREDO

  780413000  

5300 SAN DARIO

663

  

AR

 

NORTH LITTLE ROCK

  721168098  

3929 MCCAIN BLVD STE 500

671

  

NM

 

ALAMOGORDO

  883106151  

3199 N WHITE SANDS

681

  

TN

 

KINGSPORT

  376643659  

2101 FT HENRY DR

687

  

GA

 

ATHENS

  306063193  

3700 ATLANTA HWY

688

  

MS

 

BILOXI

  395314603  

2600 BEACH BLVD

689

  

FL

 

LAKE CITY

  320554727  

2427 US HWY 90 W STE 10

691

  

CA

 

CONCORD

  945205818  

484 SUN VALLEY MALL

695

  

SC

 

GREENVILLE

  296072794  

700 HAYWOOD RD

696

  

WA

 

TUKWILA

  981882840  

1249 SOUTHCENTER MALL

699

  

CA

 

GLENDALE

  912101301  

1169 GLENDALE GALLERIA

700

  

NJ

 

TRENTON

  086481904  

500 QUAKER BRIDGE MALL

702

  

TX

 

EL PASO

  799255668  

8401 GATEWAY BLVD W

703

  

MI

 

PETOSKEY

  497702624  

408 E MITCHELL ST

704

  

IL

 

MOLINE

  612656314  

4651 27TH ST

708

  

MI

 

BENTON HARBOR

  490222398  

1800 PIPESTONE RD

709

  

FL

 

ORLANDO

  328035107  

3115 E COLONIAL DR

712

  

TX

 

WICHITA FALLS

  763082816  

3111 MIDWESTERN PKWY

718

  

FL

 

SANFORD

  327717410  

310 TOWNE CTR CIR

731

  

NE

 

OMAHA

  681445633  

3202 OAKVIEW DR

733

  

CO

 

DURANGO

  813016819  

800 S CAMINO DEL RIO



--------------------------------------------------------------------------------

INVENTORY LOCATIONS

 

LOCATION

  

STATE

 

CITY

 

ZIP

 

ADDRESS

738

  

MN

 

DETROIT LAKES

  565013474  

925 WASHINGTON AVE

739

  

SC

 

N CHARLESTON

  294064062  

2150 NORTHWOODS BLVD UNIT E100

744

  

OR

 

EUGENE

  974012151  

300 VALLEY RIVER CTR

766

  

FL

 

BRANDON

  335114723  

331 BRANDON TOWN CENTER MALL

767

  

OH

 

SANDUSKY

  448705891  

4316 MILAN RD

768

  

NY

 

HORSEHEADS

  148451497  

3300 CHAMBERS RD STE 5090

769

  

NV

 

ELKO

  898012699  

2190 IDAHO ST

778

  

VA

 

RICHMOND

  232295540  

1408 N PARHAM RD

779

  

KY

 

FLORENCE

  410421432  

6000 FLORENCE MALL

780

  

IN

 

KOKOMO

  469022494  

1718 E BLVD

781

  

OK

 

TULSA

  741356062  

4101 S YALE AVE

786

  

MD

 

GLEN BURNIE

  210610363  

7900 GOVERNOR RITCHIE HWY

794

  

NC

 

WILMINGTON

  284030811  

3500 OLEANDER DR

808

  

SC

 

ANDERSON

  296212773  

3187 N MAIN ST

814

  

WA

 

OLYMPIA

  985025094  

625 BLACK LAKE BLVD

816

  

DE

 

NEWARK

  197023295  

606 CHRISTIANA MALL

819

  

MI

 

ANN ARBOR

  481081699  

500 BRIARWOOD CIR

830

  

MS

 

LAUREL

  394403961  

910 SAWMILL RD

834

  

GA

 

ALPHARETTA

  300224859  

2000 N POINT CIR

838

  

MS

 

GREENWOOD

  389302899  

810 W PARK AVE

852

  

VA

 

VIRGINIA BEACH

  234527304  

701 LYNN HAVEN PKWY

863

  

CO

 

COLORADO SPRINGS

  809095398  

680 CITADEL DR E

870

  

TX

 

HOUSTON

  770961699  

730 MEYERLAND PLAZA MALL

881

  

KS

 

WICHITA

  672071771  

7700 E KELLOGG DR

882

  

IN

 

LAFAYETTE

  479055124  

2415 SAGAMORE PKWY S 52

890

  

MA

 

STURBRIDGE

  015661297  

194 MAIN ST

891

  

WI

 

MADISON

  537043793  

135 E TOWNE MALL

895

  

GA

 

GAINESVILLE

  305013548  

150 PEARL NIX PKWY

899

  

ME

 

BANGOR

  044013606  

639 STILLWATER AVE

902

  

NJ

 

TOMS RIVER

  087537607  

1201 HOOPER AVE STE B

907

  

FL

 

SARASOTA

  342382994  

8201 S TAMIAMI TRAIL

910

  

MI

 

BAY CITY

  487062264  

4129 E WILDER RD

911

  

NE

 

OMAHA

  681142348  

800 N 98TH ST

920

  

MO

 

CAPE GIRARDEAU

  637036397  

200 W PARK MALL

921

  

MI

 

MT PLEASANT

  488584494  

2231 S MISSION RD

933

  

CT

 

FARMINGTON

  060322605  

300 WESTFARMS MALL

951

  

DE

 

DOVER

  199018726  

1365 N DUPONT HWY STE 5000

952

  

NY

 

GARDEN CITY

  115303471  

630 OLD COUNTRY RD UNIT A2

955

  

CA

 

HUNTINGTON PARK

  902554104  

6420 S PACIFIC BLVD

965

  

AR

 

EL DORADO

  717303398  

1845 N WEST AVE

972

  

IL

 

NILES

  607141281  

220 GOLF MILL CTR

982

  

MD

 

BALTIMORE

  212242196  

7777 EASTPOINT MALL

993

  

TX

 

SAN ANTONIO

  782241497  

2418 SW MILITARY DR

995

  

WV

 

BLUEFIELD

  247019098  

261 MERCER MALL RD

996

  

TX

 

TYLER

  757031398  

4401 S BROADWAY

1020

  

CA

 

HANFORD

  932305926  

1671 W LACEY BLVD

1028

  

CA

 

CALEXICO

  922312755  

315 E SECOND ST

1037

  

CA

 

MODESTO

  953560505  

3401 DALE RD



--------------------------------------------------------------------------------

INVENTORY LOCATIONS

 

LOCATION

  

STATE

 

CITY

 

ZIP

 

ADDRESS

1046

  

TX

 

DENTON

  762058196  

2201 S INTERSTATE 35 E STE D

1048

  

TX

 

KERRVILLE

  780285998  

200 SIDNEY BAKER ST S (HWY 16)

1049

  

IL

 

AURORA

  605044194  

4 FOX VALLEY CTR

1052

  

AZ

 

NOGALES

  856211041  

220 W MARIPOSA RD

1056

  

IN

 

ELKHART

  465173192  

3701 S MAIN ST (US 33)

1068

  

KS

 

PITTSBURG

  667626563  

202 E CENTENNIAL DR

1071

  

OH

 

AKRON

  443101814  

2000 BRITTAIN RD STE 600

1081

  

TN

 

FRANKLIN

  370672623  

1780 GALLERIA BLVD

1091

  

MN

 

BEMIDJI

  566014196  

1401 PAUL BUNYAN DR NW STE 2

1101

  

TX

 

WESLACO

  785964539  

715 E EXPRESSWAY 83

1106

  

CO

 

BRIGHTON

  806017066  

1950 PRAIRIE CENTER PKWY

1116

  

OK

 

MCALESTER

  745015100  

1744 E CARL ALBERT PKWY

1122

  

OK

 

OKLAHOMA CITY

  731348099  

2501 W MEMORIAL RD

1128

  

TX

 

LEAGUE CITY

  775736743  

2520 GULF FWY S

1130

  

AZ

 

TUCSON

  857165484  

3501 E BROADWAY

1134

  

PA

 

SCRANTON

  185081398  

80 VIEWMONT MALL

1135

  

VA

 

LYNCHBURG

  245022264  

3409 CANDLERS MOUNTAIN RD

1140

  

VA

 

RICHMOND

  232312421  

4541 S LABURNUM AVE

1142

  

CA

 

LOS BANOS

  936353995  

951 W PACHECO BLVD

1148

  

FL

 

MARY ESTHER

  325691699  

300 MARY ESTHER BLVD

1150

  

NJ

 

EATONTOWN

  077242023  

180 STATE ROUTE 35

1153

  

KS

 

DODGE CITY

  678016278  

2601 CENTRAL AVE

1156

  

CA

 

STOCKTON

  952075787  

4915 CLAREMONT AVE

1161

  

PA

 

GREENSBURG

  156016405  

5256 ROUTE 30

1163

  

KY

 

FRANKFORT

  406014358  

1375 US 127 S

1164

  

ND

 

GRAND FORKS

  582016030  

2800 S COLUMBIA RD

1165

  

ID

 

LEWISTON

  835014068  

1826 19TH AVE

1166

  

MI

 

DEARBORN

  481263999  

18900 MICHIGAN AVE (US 12)

1168

  

CO

 

AURORA

  800122592  

14200 E ALAMEDA AVE

1170

  

AL

 

OXFORD

  362031848  

700 QUINTARD DR STE 100

1180

  

NJ

 

WAYNE

  074706993  

260 WAYNE TOWNE CTR

1188

  

MO

 

SPRINGFIELD

  658043781  

2825 S GLENSTONE AVE STE 200

1190

  

IL

 

LOMBARD

  601485592  

175 YORKTOWN S/C

1195

  

WI

 

BROOKFIELD

  530056021  

95 N MOORLAND RD

1206

  

CA

 

CITRUS HTS

  956106973  

6100 SUNRISE BLVD

1210

  

WI

 

LA CROSSE

  546011899  

3700 STATE RD 16

1212

  

PA

 

WEST MIFFLIN

  151230014  

3075 CLAIRTON RD STE 100

1217

  

WI

 

MADISON

  537191087  

23 WEST TOWNE MALL

1223

  

CA

 

LAGUNA HILLS

  926533695  

24200 LAGUNA HILLS MALL

1226

  

PA

 

LANCASTER

  176012799  

400 PARK CITY S/C

1228

  

IA

 

MARSHALLTOWN

  501584593  

2500 S CENTER ST

1229

  

CA

 

THOUSAND OAKS

  913604294  

280 HILLCREST DR W

1240

  

IA

 

CARROLL

  514012729  

504 N ADAMS ST

1241

  

CA

 

SALINAS

  939062097  

100 NORTHRIDGE MALL

1248

  

KY

 

SOMERSET

  425016400  

4150 S HWY 27

1250

  

IN

 

CLARKSVILLE

  471292285  

757 E LEWIS & CLRK PKY STE 701

1256

  

WA

 

KENNEWICK

  993367658  

1321 N COLUMBIA CTR BLVD # 100

1270

  

NV

 

CARSON CITY

  897015528  

3939 S CARSON ST



--------------------------------------------------------------------------------

INVENTORY LOCATIONS

 

LOCATION

  

STATE

 

CITY

 

ZIP

 

ADDRESS

1274

  

CA

 

CHULA VISTA

  919105307  

591 BROADWAY

1288

  

SD

 

RAPID CITY

  577017854  

2200 N MAPLE AVE STE 2204

1296

  

KS

 

HAYS

  676011991  

2918 VINE ST STE 2001

1306

  

MI

 

WESTLAND

  481852089  

35000 W WARREN RD

1308

  

KY

 

LOUISVILLE

  402073371  

5000 SHELBYVILLE RD

1313

  

TX

 

LAKE JACKSON

  775664016  

100 HWY 332 W STE 1260

1315

  

GA

 

STATESBORO

  304582759  

325 NORTHSIDE DR E STE 25

1319

  

OH

 

MOUNT VERNON

  430501475  

1530 COSHOCTON AVE

1320

  

NC

 

WINSTON SALEM

  271033032  

3320 SILAS CREEK PKWY STE 460

1321

  

FL

 

MERRITT ISLAND

  329523575  

777 E MERRITT ISL CSWY STE 210

1322

  

KY

 

DANVILLE

  404222460  

1560 HOUSTONVILLE RD STE 301

1323

  

OH

 

NORTH OLMSTED

  440703383  

5100 GREAT NORTHERN MALL

1324

  

IN

 

BEDFORD

  474216107  

1118 JAMES AVE

1327

  

NC

 

GREENSBORO

  274074790  

100 FOUR SEASONS TOWN CTR

1330

  

TX

 

CORPUS CHRISTI

  784114123  

5488 S PADRE ISLAND DR STE4000

1337

  

CA

 

DOWNEY

  902413994  

100 STONEWOOD ST

1339

  

MO

 

JOPLIN

  648011697  

101 RANGE LINE STE 250A

1348

  

TX

 

PARIS

  754605026  

3560 LAMAR AVE HWY 82

1351

  

FL

 

OCALA

  344744499  

3100 SW COLLEGE RD

1352

  

MI

 

TROY

  480834260  

700 W 14 MILE RD

1360

  

FL

 

MIAMI

  331567874  

7201 N KENDALL DR

1362

  

MN

 

DULUTH

  558115697  

1600 A MILLER TRUNK HWY STE 4

1368

  

IL

 

NORTH RIVERSIDE

  605461474  

7507 W CERMAK RD

1373

  

MO

 

SAINT LOUIS

  631291094  

100 S COUNTY CENTER WAY

1377

  

NC

 

GOLDSBORO

  275343483  

607 N BERKELEY BLVD

1388

  

CA

 

UKIAH

  954824588  

205 N ORCHARD AVE

1389

  

KS

 

OVERLAND PARK

  662141882  

11801 W 95TH ST

1392

  

NH

 

WEST LEBANON

  037842000  

250 PLAINFIELD RD UNIT 202

1393

  

KY

 

PIKEVILLE

  415013250  

4257 N MAYO TRAIL

1398

  

MI

 

TAYLOR

  481805287  

23000 EUREKA RD STE A3

1399

  

NE

 

NORFOLK

  687017305  

1700 MARKET LANE

1405

  

MN

 

MINNETONKA

  553051929  

12421 WAYZATA BLVD

1413

  

UT

 

SALT LAKE CITY

  841193746  

3601 S 2700 W

1417

  

CA

 

ARCADIA

  910071900  

400 S BALDWIN AVE

1419

  

TX

 

FORT WORTH

  761161703  

1900 GREEN OAKS RD

1432

  

MI

 

STERLING HEIGHTS

  483131368  

14300 LAKESIDE CIR

1433

  

IN

 

MERRILLVILLE

  464106497  

1890 SOUTHLAKE MALL

1443

  

IL

 

FAIRVIEW HEIGHTS

  622082134  

245 SAINT CLAIR SQ

1445

  

NY

 

NEW HARTFORD

  134131597  

1 SANGERTOWN SQ STE 55

1451

  

IL

 

JOLIET

  604318821  

3340 MALL LOOP DR SPACE 2

1455

  

VA

 

WINCHESTER

  226015136  

1850 APPLE BLOSSOM DR

1462

  

VA

 

SPRINGFIELD

  221501702  

6699 SPRINGFIELD MALL

1467

  

MD

 

FREDERICK

  217038331  

5500 BUCKEYSTOWN PIKE

1475

  

FL

 

CLEARWATER

  337613499  

27001 US HWY 19 N

1480

  

AZ

 

PHOENIX

  850327790  

4510 E CACTUS RD

1481

  

FL

 

TAMPA

  336091899  

201 WESTSHORE PLAZA

1489

  

PA

 

DU BOIS

  158013314  

5522 SHAFFER RD STE 09

1493

  

RI

 

WESTERLY

  028913197  

100 FRANKLIN ST UNIT F



--------------------------------------------------------------------------------

INVENTORY LOCATIONS

 

LOCATION

  

STATE

 

CITY

 

ZIP

 

ADDRESS

1503

  

VA

 

HARRISONBURG

  228013496  

1925 E MARKET ST

1505

  

CA

 

WEST COVINA

  917902885  

1203 PLAZA DR

1509

  

CA

 

SANTA ROSA

  954013570  

800 CODDINGTOWN CTR

1510

  

NY

 

AMHERST

  142261185  

1303 NIAGARA FALLS BLVD

1512

  

CA

 

DELANO

  932151736  

1228 MAIN ST

1514

  

FL

 

BRADENTON

  342057990  

303 301 BLVD W STE 701

1529

  

NJ

 

E BRUNSWICK

  088164995  

755 STATE RT 18 STE 600

1531

  

PA

 

LANGHORNE

  190471824  

2300 E LINCOLN HWY

1535

  

PA

 

BUTLER

  160011583  

101 CLEARVIEW CIRCLE

1542

  

IL

 

CHICAGO

  606521051  

7601 S CICERO AVE

1559

  

IA

 

CEDAR RAPIDS

  524043295  

2400 EDGEWOOD RD SW

1572

  

CA

 

CULVER CITY

  902306504  

6000 S HANNUM AVE

1580

  

MI

 

GRAND RAPIDS

  495121675  

3225 28TH ST SE

1589

  

OH

 

ZANESVILLE

  437011010  

3575 MAPLE AVE

1590

  

KS

 

WICHITA

  672092546  

4600 W KELLOGG RD

1591

  

NY

 

CLIFTON PARK

  120653810  

22 CLIFTON COUNTRY RD STE 2

1603

  

NC

 

RALEIGH

  276095790  

4217 SIX FORKS RD STE 100

1612

  

IA

 

WEST DES MOINES

  502661189  

1551 VALLEY WEST DR

1614

  

CA

 

MONTCLAIR

  917631598  

5100 MONTCLAIR PLAZA LANE

1618

  

NY

 

ROCHESTER

  146235822  

25 MIRACLE MILE DR

1623

  

MI

 

NOVI

  483773410  

27150 NOVI RD

1650

  

AL

 

FLORENCE

  356301579  

301 COX CREEK PKWY (RT 133)

1674

  

WV

 

BARBOURSVILLE

  255041830  

800 MALL RD

1693

  

NM

 

HOBBS

  882404314  

1401 N TURNER ST

1698

  

KY

 

OWENSBORO

  423017424  

5000 FREDERICA ST

1704

  

KY

 

LOUISVILLE

  402193398  

4803 OUTER LOOP RD

1717

  

IL

 

MT VERNON

  628642295  

115 TIMES SQ MALL

1722

  

PA

 

ERIE

  165650840  

840 MILL CREEK MALL

1738

  

NY

 

VALLEY STREAM

  115811552  

1051 GREEN ACRES MALL

1749

  

TX

 

TEXARKANA

  755032495  

2400 RICHMOND RD STE 61

1751

  

SC

 

SPARTANBURG

  293011381  

205 W BLACKSTOCK RD STE 8

1761

  

NJ

 

PARAMUS

  076522410  

502 GARDEN STATE PLAZA

1775

  

ND

 

BISMARCK

  585045752  

850 KIRKWOOD MALL

1779

  

PA

 

STROUDSBURG

  183601198  

300 STROUD MALL

1783

  

IN

 

SEYMOUR

  472743540  

1224 E TIPTON ST

1786

  

AL

 

TUSCALOOSA

  354045824  

1701 MACFARLAND BLVD E

1787

  

OH

 

AKRON

  443124067  

1500 CANTON RD

1794

  

NV

 

LAS VEGAS

  891073196  

4400 MEADOWS LANE

1811

  

CA

 

TORRANCE

  905037000  

21840 S HAWTHORNE BLVD

1816

  

OH

 

MENTOR

  440605596  

7850 MENTOR AVE STE 930

1823

  

WA

 

VANCOUVER

  986626499  

8900 NE VANCOUVER MALL DR

1831

  

AK

 

ANCHORAGE

  995012369  

406 W 5TH AVE

1832

  

DE

 

WILMINGTON

  198086130  

3236 KIRKWOOD HWY

1842

  

CA

 

VISALIA

  932776289  

2115 S MOONEY BLVD

1844

  

CA

 

HAYWARD

  945452158  

340 SOUTHLAND MALL

1845

  

OR

 

SALEM

  973013589  

305 LIBERTY ST NE

1847

  

NC

 

ROCKINGHAM

  283794445  

1305 E BROAD AVE STE 13

1853

  

OH

 

CANTON

  447085247  

4300 TUSCARAWAS ST W



--------------------------------------------------------------------------------

INVENTORY LOCATIONS

 

LOCATION

  

STATE

 

CITY

 

ZIP

 

ADDRESS

1858

  

OH

 

CHILLICOTHE

  456011763  

1075 N BRIDGE ST

1859

  

OH

 

LIMA

  458051223  

2400 ELIDA RD

1860

  

IN

 

RICHMOND

  473743725  

4199 NATIONAL RD E

1862

  

FL

 

FORT MYERS

  339019058  

4125 CLEVELAND AVE STE 903

1868

  

MO

 

HANNIBAL

  634012239  

420 HUCK FINN S/C

1869

  

MD

 

BALTIMORE

  212364901  

8200 PERRY HALL BLVD

1870

  

MO

 

SAINT JOSEPH

  645063089  

3702 FREDERICK AVE STE 7

1871

  

CA

 

SANTA MARIA

  934546911  

1321 S BROADWAY

1874

  

MN

 

SAINT CLOUD

  563016600  

4101 W DIVISION ST

1886

  

WA

 

WENATCHEE

  988011594  

1300 N MILLER ST

1891

  

MN

 

ALEXANDRIA

  563083497  

3015 HWY 29 S

1899

  

OH

 

CINCINNATI

  452451297  

4621 EASTGATE BLVD

1900

  

NC

 

GREENVILLE

  278585149  

714 GREENVILLE BLVD SE STE 200

1902

  

OH

 

ELYRIA

  440352485  

4500 MIDWAY MALL

1908

  

NC

 

LUMBERTON

  283582981  

2910 N ELM ST

1911

  

VA

 

STAUNTON

  244015502  

90 LEE JACKSON HWY STE 1268

1919

  

NC

 

NEW BERN

  285625276  

3100 M L KING JR BLVD

1923

  

CA

 

SAN JOSE

  951221347  

2230 EASTRIDGE LOOP

1924

  

OH

 

NILES

  444464810  

5555 YOUNGSTOWN-WARREN RD

1927

  

WV

 

VIENNA

  26105  

200 GRAND CENTRAL MALL

1928

  

KY

 

HOPKINSVILLE

  422404998  

4000 FT CAMPBELL BLVD

1932

  

CA

 

FRESNO

  937107770  

555 E SHAW AVE

1934

  

UT

 

LOGAN

  843412299  

1350 N MAIN ST

1935

  

MT

 

BOZEMAN

  597183985  

2825 W MAIN ST STE C

1936

  

OH

 

YOUNGSTOWN

  445125613  

7401 MARKET ST

1939

  

FL

 

SAINT PETERSBURG

  337103937  

7000 TYRONE SQ

1940

  

WI

 

GREENDALE

  531291126  

5350 S 76TH ST

1942

  

MO

 

DES PERES

  631313701  

90 W COUNTY CTR

1943

  

TX

 

HURST

  760536211  

1105 MELBOURNE DR

1944

  

IL

 

MATTOON

  619384692  

700 BROADWAY AVE E STE 1

1945

  

KY

 

BOWLING GREEN

  421044497  

2625 SCOTTSVILLE RD STE 40

1948

  

IL

 

SCHAUMBURG

  601735068  

3 WOODFIELD MALL

1950

  

CA

 

SAN DIEGO

  921081299  

6987 FRIARS RD

1951

  

MD

 

FORESTVILLE

  207473289  

3401 DONNELL DR

1953

  

FL

 

HIALEAH

  330122966  

1655 W 49TH ST STE 1200

1956

  

FL

 

PLANTATION

  333880900  

8000 W BROWARD BLVD STE 900

1958

  

TX

 

BEAUMONT

  777066784  

6455 EASTEX FRWY

1959

  

CA

 

SAN BRUNO

  940661389  

1122 EL CAMINO REAL

1960

  

CA

 

RIVERSIDE

  925034198  

3605 GALLERIA AT TYLER

1961

  

AR

 

FORT SMITH

  729032065  

5111 ROGERS AVE

1962

  

GA

 

ATLANTA

  303452702  

4840 BRIARCLIFF RD NE

1963

  

IA

 

DAVENPORT

  528065972  

320 W KIMBERLY RD STE 409

1965

  

TN

 

GOODLETTSVILLE

  370722498  

1000 RIVERGATE PKWY STE 3

1968

  

PA

 

WILKES BARRE

  187026895  

34 WYOMING VALLEY MALL

1971

  

NY

 

WILLIAMSVILLE

  142216080  

4545 TRANSIT RD

1972

  

IN

 

FORT WAYNE

  468051176  

4201 COLDWATER RD

1976

  

ND

 

MINOT

  587016997  

2400 10TH ST SW

1977

  

FL

 

TALLAHASSEE

  323013087  

1500 APALACHEE PKWY



--------------------------------------------------------------------------------

INVENTORY LOCATIONS

 

LOCATION

  

STATE

 

CITY

 

ZIP

 

ADDRESS

1979

  

MI

 

FLINT

  485073041  

3535 S LINDEN RD

1980

  

IN

 

MISHAWAKA

  465451092  

6501 N GRAPE RD

1981

  

MT

 

MISSOULA

  598017786  

2901 BROOKS ST

1982

  

MI

 

PORTAGE

  490243593  

6580 S WESTNEDGE AVE

1983

  

NJ

 

WOODBRIDGE

  070951394  

428 WOODBRIDGE CTR DR

1985

  

ME

 

AUBURN

  042106399  

550 CENTER ST

1989

  

TX

 

SAN ANGELO

  769045693  

6000 SUNSET MALL

1991

  

VT

 

BENNINGTON

  052011940  

99 BENNINGTON SQ

1992

  

SC

 

GREENWOOD

  296491410  

320 BYPASS 72 NW STE A

1993

  

TN

 

JOHNSON CITY

  376013130  

2011 N ROAN ST

1994

  

ND

 

FARGO

  581033399  

3902 13TH AVE SW STE 200

1997

  

NY

 

BATAVIA

  140202146  

40 BATAVIA CITY CTR

1998

  

AZ

 

FLAGSTAFF

  860042499  

4600 N US HWY 89

2006

  

MO

 

JEFFERSON CITY

  651095754  

3600 COUNTRY CLUB DR STOP 4

2008

  

NY

 

ROME

  134406500  

205 ERIE BLVD W

2010

  

OH

 

PARMA

  441295675  

7900 DAY DR

2011

  

WA

 

LYNNWOOD

  980374783  

18601 33RD AVE W

2015

  

AL

 

ENTERPRISE

  363302797  

626 BOLL WEEVIL CIR

2018

  

OK

 

LAWTON

  735014600  

200 SW C AVE

2020

  

TX

 

PALESTINE

  758015916  

1930 S LOOP 256

2021

  

TX

 

WACO

  767106394  

6001 W WACO DR

2022

  

MA

 

HADLEY

  010359523  

367 RUSSELL ST STE A

2024

  

VA

 

CHARLOTTESVILLE

  229011489  

1639 E RIO RD

2025

  

IN

 

EVANSVILLE

  477152495  

800 N GREEN RIVER RD

2034

  

WV

 

MOUNT HOPE

  258809669  

105 CROSSROADS MALL

2036

  

TX

 

MIDLAND

  797053208  

4511 N MIDKIFF RD

2039

  

TN

 

MCMINNVILLE

  371101388  

1410 SPARTA ST

2040

  

TX

 

AUSTIN

  787468197  

2901 S CAPITOL OF TEXAS HWY

2042

  

VA

 

FREDERICKSBURG

  224071123  

400 SPOTSYLVANIA MALL

2044

  

PA

 

INDIANA

  157013395  

2334 OAKLAND AVE

2047

  

FL

 

SAINT AUGUSTINE

  320866099  

2121 US HWY 1 S STE A

2048

  

IA

 

SPENCER

  513015500  

901 11TH AVE SW STE 34

2051

  

NY

 

ALBANY

  122035376  

120 WASHINGTON AVE EXT STE 40

2052

  

PA

 

CLARION

  162144065  

22631 RT 68 STE 10

2055

  

TX

 

PLANO

  750758809  

821 N CENTRAL EXPWY

2058

  

WY

 

CHEYENNE

  820094801  

1400 DELL RANGE BLVD

2060

  

GA

 

SAVANNAH

  314063501  

7804 ABERCORN ST

2063

  

NY

 

ONEONTA

  138203702  

5006 STATE HIGHWAY 23

2064

  

AR

 

HOT SPRINGS NAT PK

  719137412  

4501 CENTRAL AVE STE 103

2065

  

MI

 

LANSING

  489171915  

5304 W SAGINAW ST

2066

  

MI

 

OKEMOS

  488641770  

1982 W GRAND RIVER AVE STE 135

2067

  

MI

 

JACKSON

  492024082  

1860 W MICHIGAN AVE

2069

  

FL

 

ORLANDO

  328097684  

8001 S ORANGE BLOSSOM STE 700

2071

  

FL

 

AVENTURA

  331802397  

19525 BISCAYNE BLVD

2074

  

FL

 

ORANGE PARK

  320732329  

1910 WELLS RD

2076

  

MI

 

ALPENA

  497074598  

2338 US 23 S

2079

  

VA

 

DANVILLE

  245404028  

325 PIEDMONT DR

2080

  

NM

 

FARMINGTON

  874028667  

4601 E MAIN ST



--------------------------------------------------------------------------------

INVENTORY LOCATIONS

 

LOCATION

  

STATE

 

CITY

 

ZIP

 

ADDRESS

2083

  

WV

 

CHARLESTON

  253011595  

401 LEE ST E

2085

  

OR

 

MEDFORD

  975014625  

1500 N RIVERSIDE AVE

2086

  

KY

 

PADUCAH

  420019023  

5101 HINKLEVILLE RD STE 800

2089

  

KY

 

MIDDLESBORO

  409651856  

905 N 12TH ST STE 10

2091

  

ME

 

SOUTH PORTLAND

  041063277  

700 MAINE MALL RD

2092

  

FL

 

MELBOURNE

  329043997  

1700 W NEW HAVEN AVE

2093

  

NM

 

LAS CRUCES

  880118630  

700 TELSHOR BLVD STE 2000

2096

  

CA

 

PALM DESERT

  922603315  

72900 HWY 111

2098

  

TN

 

MARYVILLE

  378012314  

101 FOOTHILLS MALL

2099

  

ID

 

IDAHO FALLS

  834046540  

2320 E 17TH ST

2102

  

MD

 

ANNAPOLIS

  214017624  

1695 ANNAPOLIS MALL

2103

  

TX

 

EAGLE PASS

  788525095  

455 S BIBB ST

2104

  

TX

 

HOUSTON

  770705735  

7925 FM 1960 RD STE 7000

2105

  

TX

 

GREENVILLE

  754027390  

6834 WESLEY ST STE C

2108

  

TX

 

BAYTOWN

  775218502  

2000 SAN JACINTO MALL

2110

  

TX

 

KILLEEN

  765435396  

2100 S W S YOUNG DR STE 2000

2115

  

FL

 

PANAMA CITY

  324055388  

2000 MARTIN LUTHER KING JR BLV

2119

  

AL

 

ANDALUSIA

  364202531  

922 RIVER FALLS ST

2121

  

OK

 

ENID

  737034806  

4125 W OWEN K GARRIOTT RD

2122

  

OH

 

ALLIANCE

  446015697  

2500 W STATE ST STE 118

2123

  

LA

 

BOSSIER CITY

  711113265  

2950 E TEXAS ST

2130

  

SC

 

MYRTLE BEACH

  295724027  

10177 N KINGS HWY

2132

  

FL

 

NAPLES

  341024895  

2076 9TH ST N

2135

  

NM

 

ROSWELL

  882019733  

4501 N MAIN ST STE 9

2137

  

TX

 

PORT ARTHUR

  776427724  

3100 HWY 365

2138

  

CT

 

WATERFORD

  063854294  

850 HARTFORD PIKE UNIT C

2139

  

FL

 

CORAL SPRINGS

  330716900  

9303 W ATLANTIC BLVD

2140

  

TX

 

HARLINGEN

  785525999  

2006 S EXPY 83

2144

  

IA

 

DUBUQUE

  520025258  

555 JOHN F KENNEDY RD

2147

  

MN

 

WILLMAR

  562014223  

1605 SOUTH FIRST STREET

2152

  

SC

 

ORANGEBURG

  291153235  

2390 CHESTNUT ST

2153

  

NC

 

SANFORD

  273303459  

1041 SPRING LANE

2159

  

FL

 

BOYNTON BEACH

  334263399  

801 N CONGRESS AVE

2160

  

CO

 

WESTMINSTER

  800313002  

5453 W 88TH AVE

2163

  

IL

 

CALUMET CITY

  604095519  

200 RIVER OAKS CENTER DR

2165

  

MA

 

NORTH DARTMOUTH

  027474204  

120 N DARTMOUTH MALL

2166

  

CA

 

YREKA

  960979531  

1810 FORT JONES RD

2168

  

MS

 

RIDGELAND

  391571999  

1200 E COUNTY LINE RD

2169

  

TX

 

AMARILLO

  791210600  

7701 W I-40 STE 600

2171

  

CA

 

ESCONDIDO

  920258094  

290 E VIA RANCHO PKWY

2172

  

CA

 

MONTEBELLO

  906402197  

1600 TOWN CENTER DR

2173

  

GA

 

BRUNSWICK

  315251859  

ONE MALL BLVD

2175

  

LA

 

MONROE

  712037000  

4761 PECANLAND MALL DR

2176

  

KS

 

MANHATTAN

  665026000  

101 MANHATTAN TOWN CTR

2177

  

VA

 

ROANOKE

  240122017  

4832 VALLEY VIEW BLVD NW

2178

  

TX

 

VICTORIA

  779042698  

8106 N NAVARRO ST

2184

  

TX

 

COLLEGE STATION

  778403766  

1500 HARVEY RD

2185

  

WI

 

APPLETON

  549138636  

4301 W WISCONSIN AVE



--------------------------------------------------------------------------------

INVENTORY LOCATIONS

 

LOCATION

  

STATE

 

CITY

 

ZIP

 

ADDRESS

2188

  

ME

 

WATERVILLE

  049014980  

60 ELM PLAZA

2190

  

PA

 

BURNHAM

  170091812  

224 N LOGAN BLVD

2196

  

MI

 

OWOSSO

  488672901  

201 S WASHINGTON ST

2197

  

KS

 

GARDEN CITY

  678466959  

2302 E KANSAS AVE

2198

  

MO

 

KIRKSVILLE

  635014629  

2206 S BALTIMORE ST

2203

  

GA

 

VALDOSTA

  316013698  

1700 NORMAN DR

2204

  

KY

 

ELIZABETHTOWN

  427019449  

1704 N DIXIE HWY

2207

  

NM

 

CLOVIS

  881014483  

2813 N PRINCE ST

2209

  

CA

 

BAKERSFIELD

  933044400  

2501 MING AVE

2210

  

KS

 

EMPORIA

  668016222  

1678 INDUSTRIAL RD

2211

  

OK

 

BARTLESVILLE

  740067210  

2350 SE WASHINGTON BLVD

2213

  

AR

 

SEARCY

  721436099  

301 N POPLAR

2218

  

AL

 

HOOVER

  352442310  

2300 RIVERCHASE GALLERIA

2220

  

TN

 

DYERSBURG

  380241640  

2700 LAKE RD

2224

  

TX

 

HUNTSVILLE

  773403514  

2 FINANCIAL PLAZA

2225

  

OH

 

DEFIANCE

  435128887  

1500 N CLINTON ST

2229

  

NM

 

SANTA FE

  875074697  

4250 CERRILLOS RD

2231

  

NC

 

JACKSONVILLE

  285467316  

311 JACKSONVILLE MALL

2232

  

CT

 

TRUMBULL

  066114203  

5065 MAIN ST

2237

  

OK

 

TULSA

  741332108  

6931 S MEMORIAL DR

2238

  

KS

 

LIBERAL

  679015298  

1513 N KANSAS AVE

2239

  

KS

 

SALINA

  674017313  

2259 S 9TH ST

2240

  

AR

 

CONWAY

  720323542  

201 SKYLINE DR STE 7

2241

  

MT

 

KALISPELL

  599014023  

20 N MAIN ST

2243

  

ID

 

PONDERAY

  838529799  

300 BONNER MALL WAY STE 60

2244

  

MA

 

NORTH ATTLEBORO

  027603651  

1019 S WASHINGTON ST

2246

  

NY

 

POUGHKEEPSIE

  126015978  

2001 SOUTH RD (RT 9)

2247

  

NH

 

NASHUA

  030605745  

310 DANIEL WEBSTER HWY STE 103

2250

  

NH

 

NEWINGTON

  038012811  

50 FOX RUN RD STE 35

2256

  

CT

 

DANBURY

  068107428  

7 BACKUS AVE

2257

  

SC

 

FLORENCE

  295014093  

2701 DAVID H MCLEOD BLVD

2258

  

GA

 

AUGUSTA

  309092511  

3450 WRIGHTSBORO RD

2259

  

NC

 

ROCKY MOUNT

  278045717  

1100 WESLEYAN BLVD

2263

  

PA

 

PITTSBURGH

  152373803  

1006 ROSS PARK MALL DR

2265

  

AR

 

PINE BLUFF

  716017616  

2901 PINES MALL DR STE A

2266

  

CO

 

GREELEY

  806310001  

2080 GREELEY MALL

2270

  

OH

 

HEATH

  430561281  

771 S 30TH ST

2274

  

TN

 

CLARKSVILLE

  370405011  

2801 GUTHRIE HWY STE 500

2275

  

ID

 

TWIN FALLS

  833018326  

1615 POLE LINE RD E

2276

  

CA

 

WOODLAND

  957766398  

1260 GIBSON RD

2279

  

OK

 

SHAWNEE

  748041396  

4901 N KICKAPOO AVE STE 4000

2281

  

MS

 

MCCOMB

  396482048  

1724 VETERANS BLVD

2282

  

OH

 

LANCASTER

  431301468  

1600 RIVER VALLEY CIR N

2284

  

MO

 

COLUMBIA

  652031092  

2301 W WORLEY

2286

  

NY

 

WATERTOWN

  136012274  

21017 SALMON RUN MALL LOOP E

2287

  

NJ

 

MAYS LANDING

  083303106  

4405 BLACK HORSE PIKE

2288

  

OK

 

MUSKOGEE

  744016306  

501 N MAIN ST STE 118

2290

  

VA

 

COLONIAL HEIGHTS

  238342962  

6 SOUTHPARK MALL



--------------------------------------------------------------------------------

INVENTORY LOCATIONS

 

LOCATION

  

STATE

 

CITY

 

ZIP

 

ADDRESS

2294

  

NC

 

CONCORD

  280252816  

1480 CONCORD PKWY N

2297

  

NJ

 

JERSEY CITY

  073101601  

10 MALL DR W

2298

  

WA

 

KELSO

  986263100  

311 THREE RIVERS DR

2303

  

NC

 

HICKORY

  286025158  

1970 US HWY 70 SE

2304

  

KS

 

TOPEKA

  666043881  

1821 SW WANAMAKER RD

2309

  

FL

 

JENSEN BEACH

  349574492  

3382 NW FEDERAL HWY

2311

  

TN

 

TULLAHOMA

  373882307  

1600 N JACKSON ST

2312

  

ID

 

BOISE

  837049121  

300 N MILWAUKEE ST

2313

  

NY

 

PLATTSBURGH

  129012100  

60 SMITHFIELD BLVD

2316

  

GA

 

ALBANY

  317076801  

2601 DAWSON RD

2320

  

CO

 

LITTLETON

  801237201  

8501 W BOWLES AVE

2324

  

IN

 

MADISON

  472501670  

435 E CLIFTY DR

2326

  

CA

 

GRASS VALLEY

  959499695  

732 FREEMAN LANE

2327

  

WA

 

BELLINGHAM

  982265571  

10 BELLIS FAIR PKWY

2338

  

TX

 

MESQUITE

  751504132  

6000 TOWN EAST MALL

2341

  

OR

 

BEND

  977016763  

63455 N HWY 97 STE 93

2342

  

VT

 

BERLIN

  056028277  

282 BERLIN MALL RD UNIT 19

2343

  

OH

 

PIQUA

  453564132  

987 E ASH ST

2345

  

NC

 

MOUNT AIRY

  270305600  

HWY 52 N & FREDERICK ST

2346

  

NC

 

ASHEVILLE

  288052218  

3 S TUNNEL RD

2347

  

FL

 

PORT CHARLOTTE

  339481073  

1441 TAMIAMI TRAIL

2349

  

MI

 

TRAVERSE CITY

  496848118  

3300 S AIRPORT RD W

2353

  

WA

 

SILVERDALE

  983838129  

10315 SILVERDALE WAY NW

2354

  

WA

 

SUNNYSIDE

  989441258  

2010 YAKIMA VALLEY HWY J-1

2356

  

MO

 

WEST PLAINS

  657752957  

1414 SOUTHERN HILLS CTR

2357

  

IN

 

PLYMOUTH

  465633438  

1350 PILGRIM LN

2358

  

IL

 

FREEPORT

  610326760  

1810 S WEST AVE

2364

  

NY

 

CHEEKTOWAGA

  142255424  

3 WALDEN GALLERIA DR

2367

  

OH

 

YOUNGSTOWN

  445152225  

6000 MAHONING AVE

2368

  

ID

 

COEUR D ALENE

  838156703  

200 W HANLEY AVE

2369

  

OK

 

NORMAN

  730724811  

3501 W MAIN ST

2370

  

VA

 

CHESAPEAKE

  233212100  

4200 PORTSMOUTH BLVD

2372

  

SC

 

BEAUFORT

  299064233  

328 ROBERT SMALLS PKWY

2374

  

UT

 

SAINT GEORGE

  847908100  

1750 E RED CLIFFS DR

2381

  

MI

 

GREENVILLE

  488381593  

300 GREENVILLE W DR STE 1

2382

  

MI

 

CADILLAC

  496011131  

1550 N MITCHELL ST

2385

  

CA

 

YUBA CITY

  959913600  

1199 COLUSA AVE

2386

  

WV

 

MORGANTOWN

  265018524  

9560 MALL RD

2388

  

CA

 

PALMDALE

  935513945  

1131 W RANCHO VISTA BLVD

2391

  

WA

 

BURLINGTON

  982333254  

300 CASCADE MALL DR

2392

  

IL

 

BOURBONNAIS

  609149307  

1600 N STATE RT 50

2396

  

NY

 

CANANDAIGUA

  144242352  

3225 STATE RT 364 STE 165

2398

  

AL

 

DOTHAN

  363032281  

900 COMMONS DR STE 900

2399

  

PR

 

MAYAGUEZ

  006801261  

975 AVE HOSTOS STE 320

2400

  

MS

 

TUPELO

  388040997  

1001 BARNES CROSSING RD STE300

2410

  

TX

 

LEWISVILLE

  750678797  

2401 S STEMMONS FWY STE 4000

2414

  

CA

 

EL CAJON

  920202413  

355 FLETCHER PKWY

2416

  

NH

 

CONCORD

  033015000  

270 LOUDON RD



--------------------------------------------------------------------------------

INVENTORY LOCATIONS

 

LOCATION

  

STATE

 

CITY

 

ZIP

 

ADDRESS

2417

  

NC

 

CARY

  275114734  

1105 WALNUT ST

2418

  

FL

 

LAKELAND

  338093800  

3800 US HWY 98 N STE 200

2419

  

AZ

 

MESA

  852063711  

6525 E SOUTHERN AVE

2423

  

OR

 

ROSEBURG

  974716515  

780 NW GARDEN VLY BLVD STE 160

2427

  

KY

 

HAZARD

  417012603  

278 BLACK GOLD BLVD

2428

  

MI

 

FORT GRATIOT

  480593809  

4400 24TH AVE

2430

  

FL

 

JACKSONVILLE

  322560750  

10308 SOUTHSIDE BLVD

2431

  

AZ

 

COTTONWOOD

  863264643  

1100-B HWY 260

2433

  

NC

 

PINEVILLE

  281348370  

11017 CAROLINA PLACE PKWY

2434

  

NM

 

ALBUQUERQUE

  871103439  

6600 MENAUL BLVD NE STE 600

2436

  

AR

 

BATESVILLE

  725013599  

475 S ST LOUIS ST

2439

  

PA

 

UNIONTOWN

  154012676  

1000 MALL RUN RD

2442

  

AZ

 

SHOW LOW

  859017701  

4481 S WHITE MOUNTAIN RD STE 5

2443

  

MD

 

WALDORF

  206031160  

11130 MALL CIR

2447

  

MS

 

STARKVILLE

  397593570  

864 HWY 12 W

2449

  

KY

 

CAMPBELLSVILLE

  427188831  

399 CAMPBELLSVILLE BYPASS

2452

  

GA

 

ROME

  301657736  

300 MOUNT BERRY SQ NE

2453

  

NY

 

BLASDELL

  142192659  

6 MCKINLEY MALL

2456

  

FL

 

PEMBROKE PINES

  330264117  

11401 PINES BLVD

2457

  

NY

 

SYRACUSE

  132909501  

9559 DESTINY USA DR

2458

  

AL

 

SCOTTSBORO

  357682698  

1601 S BROAD

2460

  

NY

 

MASSENA

  136623214  

6100 SAINT LAWRENCE CTR

2463

  

NY

 

STATEN ISLAND

  103145902  

140 MARSH AVE

2467

  

CA

 

SACRAMENTO

  958154030  

1695 ARDEN WAY

2470

  

KY

 

MAYSVILLE

  410569193  

US 68 S AND AA HWY

2477

  

NJ

 

FREEHOLD

  077281600  

3710 HWY 9

2478

  

FL

 

MIAMI

  331722707  

1603 NW 107TH AVE

2480

  

CA

 

MORENO VALLEY

  925537506  

22450 TOWN CIR

2482

  

LA

 

LAFAYETTE

  705035307  

5725 JOHNSTON ST

2484

  

WA

 

SPOKANE

  992071426  

4730 N DIVISION ST

2485

  

PA

 

JOHNSTOWN

  159048909  

560 GALLERIA DR

2486

  

PA

 

ALTOONA

  166022852  

5580 GOODS LN STE 2031

2488

  

NY

 

MIDDLETOWN

  109413032  

ONE N GALLERIA DR

2490

  

NY

 

GREECE

  146262818  

231 GREECE RIDGE CTR DR

2494

  

TN

 

CLEVELAND

  373122982  

200 PAUL HUFF PKWY NW STE 44

2495

  

MN

 

MANKATO

  560014840  

1850 ADAMS ST STE 2

2496

  

CA

 

NEWARK

  945605214  

500 NEWPARK MALL

2498

  

OH

 

DAYTON

  454313778  

2727 FAIRFIELD COMMONS BLVD

2503

  

IL

 

CARBONDALE

  629013191  

1201 E MAIN

2505

  

IL

 

SPRINGFIELD

  627032122  

1201 S DIRKSEN PKWY

2507

  

LA

 

LAKE CHARLES

  706018453  

312 W PRIEN LAKE RD

2521

  

MO

 

KANSAS CITY

  641548500  

9100 N SKYVIEW AVE

2522

  

OK

 

OWASSO

  740555315  

9056 N 121ST EAST AVE

2523

  

TX

 

NEW BRAUNFELS

  781306389  

215 CREEKSIDE WAY

2524

  

MA

 

WAREHAM

  025715032  

2421 CRANBERRY HWY STE 290

2527

  

KY

 

ASHLAND

  411017362  

500 WINCHESTER AVE

2529

  

TN

 

FARRAGUT

  379341975  

11534 PARKSIDE DR

2530

  

OH

 

AVON

  440111211  

1301 CENTER RD



--------------------------------------------------------------------------------

INVENTORY LOCATIONS

 

LOCATION

  

STATE

 

CITY

 

ZIP

 

ADDRESS

2534

  

LA

 

HAMMOND

  704036044  

501 C M FAGAN DR

2613

  

CA

 

CHICO

  959286398  

1932 E 20TH ST

2614

  

OH

 

BELLEFONTAINE

  433111510  

1710 S MAIN ST

2616

  

GA

 

CENTERVILLE

  310281780  

2940 WATSON BLVD

2617

  

TN

 

KNOXVILLE

  379195671  

7600 KINGSTON PIKE

2619

  

VA

 

GLEN ALLEN

  230596523  

10101 BROOK RD STE 800

2620

  

MO

 

POPLAR BLUFF

  639015523  

515 S WESTWOOD

2622

  

FL

 

CAPE CORAL

  339906624  

2301 DEL PRADO BLVD STE 700

2624

  

KY

 

LEXINGTON

  405033605  

3401 NICHOLASVILLE RD STE 116

2626

  

NV

 

HENDERSON

  890146606  

1312 W SUNSET RD

2629

  

MO

 

ROLLA

  654014416  

1050 S BISHOP AVE

2631

  

CA

 

YUCCA VALLEY

  922842555  

58000 TWENTY NINE PALMS HWY

2632

  

MO

 

SAINT PETERS

  633764301  

4 MID RIVERS MALL

2647

  

MA

 

PEABODY

  019601647  

210 ANDOVER ST

2648

  

CA

 

BREA

  928215737  

400 BREA MALL

2649

  

CA

 

WESTMINSTER

  926834979  

400 WESTMINSTER MALL

2650

  

UT

 

LAYTON

  840415160  

1201 N HILL FIELD RD STE 1050

2651

  

NE

 

LINCOLN

  685052433  

68 GATEWAY MALL

2653

  

WI

 

EAU CLAIRE

  547018022  

4770 GOLF RD

2654

  

MA

 

LEOMINSTER

  014533335  

100 COMMERCIAL RD UNIT 180

2655

  

AZ

 

DOUGLAS

  856072851  

90 W 5TH ST

2660

  

FL

 

MIAMI

  331891219  

20505 S DIXIE HWY

2661

  

IL

 

VERNON HILLS

  600611520  

RT 60 & HWY 21

2662

  

NY

 

QUEENSBURY

  128041895  

578 AVIATION RD STE 3

2663

  

CA

 

VENTURA

  930033437  

377 S MILLS RD

2671

  

OR

 

MCMINNVILLE

  971282700  

2180 NE HWY 99 W

2672

  

NC

 

HENDERSON

  275362935  

380 N COOPER DR

2676

  

MO

 

SIKESTON

  638019350  

1215 S MAIN ST

2677

  

CA

 

NORTHRIDGE

  913242503  

9301 TAMPA AVE

2678

  

OH

 

MANSFIELD

  449061246  

658 RICHLAND MALL

2679

  

CT

 

WATERBURY

  067061246  

525 UNION ST

2682

  

OK

 

OKLAHOMA CITY

  731181608  

1901 NW EXPWY STE 1200

2683

  

OH

 

STRONGSVILLE

  441364420  

17177 ROYALTON RD

2685

  

TX

 

ARLINGTON

  760154120  

3851 S COOPER ST

2687

  

WA

 

SEQUIM

  983829998  

651 W WASHINGTON

2689

  

OH

 

CENTERVILLE

  454593735  

2700 MIAMISBURG-CENTERVILLE RD

2690

  

MS

 

HATTIESBURG

  394021144  

1000 TURTLE CREEK DR

2693

  

AZ

 

KINGMAN

  864014165  

3127 STOCKTON HILL RD

2695

  

OH

 

E LIVERPOOL

  439209024  

16280 DRESDEN AVE SPACE M

2696

  

TX

 

CEDAR PARK

  786131501  

11200 LAKELINE MALL DR

2697

  

TX

 

SUGAR LAND

  774792317  

16529 SOUTHWEST FRWY

2698

  

CA

 

TRACY

  953047319  

3100 NAGLEE RD

2700

  

OH

 

DUBLIN

  430161508  

5083 TUTTLE CROSSING BLVD

2702

  

LA

 

GRETNA

  700532572  

197 WESTBANK EXPY STE 2

2703

  

TN

 

MEMPHIS

  381338147  

2756 N GERMANTOWN PKWY

2704

  

NM

 

ALBUQUERQUE

  871144050  

10000 COORS BYPASS NW

2705

  

FL

 

LAKE WALES

  338594739  

501 EAGLE RIDGE DR

2708

  

MA

 

MARLBOROUGH

  017524725  

573 DONALD LYNCH BLVD



--------------------------------------------------------------------------------

INVENTORY LOCATIONS

 

LOCATION

  

STATE

 

CITY

 

ZIP

 

ADDRESS

2709

  

AR

 

FAYETTEVILLE

  727033877  

4201 N SHILOH DR

2712

  

PA

 

CAMP HILL

  170117002  

3501 CAPITAL CITY MALL

2715

  

KY

 

CORBIN

  407016191  

14659 N US HWY 25 E

2716

  

GA

 

WAYCROSS

  315010902  

2215 MEMORIAL DR

2718

  

NY

 

BRONX

  104754572  

100 BAYCHESTER AVE

2719

  

WA

 

OMAK

  988419693  

715 OMACHE DR

2720

  

PA

 

MONACA

  150612315  

200 BEAVER VALLEY MALL

2721

  

MO

 

SEDALIA

  653012116  

3159 W BROADWAY

2722

  

FL

 

OCOEE

  347616903  

9409 W COLONIAL DR

2725

  

CA

 

SELMA

  936629037  

3350 E FLORAL AVE

2730

  

FL

 

VERO BEACH

  329661088  

6200 20TH ST STE 700

2732

  

MD

 

COLUMBIA

  210443398  

10300 LITTLE PATUXENT PKWY

2736

  

MD

 

HYATTSVILLE

  207825001  

3500 EAST WEST HWY STE 1000

2738

  

MD

 

WHEATON

  209022540  

11160 VEIRS MILL RD

2739

  

TX

 

HUMBLE

  773382327  

20131 HWY 59N STE 3000

2740

  

WA

 

MARYSVILLE

  982705500  

151 MARYSVILLE TOWNE CTR

2741

  

NY

 

LAKEWOOD

  147502007  

318 E FAIRMOUNT AVE

2742

  

CA

 

TURLOCK

  953809530  

1840 COUNTRYSIDE DR

2744

  

WA

 

SPOKANE

  992161823  

14730 E INDIANA AVE

2749

  

VA

 

STERLING

  201662416  

21030 DULLES TOWN CIR

2751

  

PR

 

SAN JUAN

  009188001  

PLAZA LAS AMERICAS SC

2753

  

LA

 

BATON ROUGE

  708366200  

6201 BLUEBONNET BLVD

2755

  

CA

 

PASO ROBLES

  934464842  

120 NIBLICK RD

2756

  

NY

 

LAKE GROVE

  117551219  

9 SMITH HAVEN MALL

2757

  

CO

 

LONE TREE

  801245128  

8417 S PARK MEADOWS CTR DR

2758

  

IA

 

CORALVILLE

  522412801  

1471 CORAL RIDGE AVE

2760

  

MD

 

CALIFORNIA

  206194022  

23415 THREE NOTCH RD STE 2016

2761

  

VA

 

RICHMOND

  232354761  

11500 MIDLOTHIAN TPKE

2762

  

FL

 

TAMPA

  336253181  

8102 CITRUS PARK TOWN CTR

2763

  

TX

 

THE WOODLANDS

  773805001  

1201 LAKE WOODLANDS DR STE 500

2770

  

UT

 

PROVO

  846012996  

1200 TOWNE CENTRE BLVD STE B

2773

  

GA

 

KENNESAW

  301444917  

400 ERNEST W BARRETT PKWY NW

2775

  

NJ

 

DEPTFORD

  080965229  

1750 DEPTFORD CENTER RD STE D

2776

  

GA

 

BUFORD

  305194913  

3333 BUFORD DR

2777

  

NH

 

KEENE

  034312403  

381 WEST ST

2780

  

PR

 

CAGUAS

  007254302  

200 AVE RAFAEL CORDERO STE 111

2782

  

NE

 

KEARNEY

  688472424  

5055 2ND AVE STE 28

2783

  

CA

 

TEMECULA

  925915504  

40640 WINCHESTER RD

2785

  

MI

 

GRANDVILLE

  494183067  

3774 RIVERTOWN PRKWY SW

2788

  

KY

 

MT STERLING

  403531015  

259 INDIAN MOUND DR

2789

  

FL

 

WELLINGTON

  334143106  

10308 W FOREST HILL BLVD

2795

  

TX

 

FRISCO

  750349434  

2607 PRESTON RD

2796

  

CA

 

ROSEVILLE

  956781917  

1125 GALLERIA BLVD

2797

  

OH

 

STEUBENVILLE

  439523083  

100 MALL DR UNIT B

2802

  

PA

 

PITTSBURGH

  152054810  

2000 ROBINSON TOWN CTR

2804

  

GA

 

LITHONIA

  300382542  

8040 MALL PKWY

2805

  

NC

 

DURHAM

  277138722  

6910 FAYETTEVILLE RD STE 600

2806

  

TX

 

BROWNSVILLE

  785264500  

2370 N EXPWY STE 2000



--------------------------------------------------------------------------------

INVENTORY LOCATIONS

 

LOCATION

  

STATE

 

CITY

 

ZIP

 

ADDRESS

2807

  

MI

 

MUSKEGON

  494448766  

5690 HARVEY ST

2809

  

VA

 

NEWPORT NEWS

  236026931  

12300 JEFFERSON AVE STE 500

2810

  

MT

 

BILLINGS

  591025688  

140 S 24TH ST W

2814

  

NY

 

ELMHURST

  113735018  

92-59 59TH AVE

2815

  

AZ

 

PRESCOTT

  863030000  

3200 GATEWAY BLVD

2816

  

CA

 

EL CENTRO

  922439672  

3351 S DOGWOOD

2820

  

GA

 

DOUGLASVILLE

  301351532  

6650 DOUGLAS BLVD

2821

  

IA

 

SIOUX CITY

  511064709  

4340 SERGEANT RD

2822

  

FL

 

POMPANO BEACH

  330622459  

1600 NE 23RD ST

2823

  

CA

 

RANCHO CUCAMONGA

  917398810  

12399 S MAINSTREET

2824

  

MS

 

SOUTHAVEN

  386718102  

6620 TOWNE CENTER LOOP STE E

2825

  

MN

 

COON RAPIDS

  554486710  

12550 RIVERDALE BLVD

2826

  

TX

 

CEDAR HILL

  751042134  

333 N HWY 67

2827

  

IN

 

PLAINFIELD

  461682710  

2611 E MAIN ST

2828

  

IL

 

CHAMPAIGN

  618209345  

2000 N NEIL ST

2829

  

MN

 

MAPLE GROVE

  553114412  

13701 GROVE DR

2830

  

IL

 

ROCKFORD

  611121017  

7200 E HARRISON AVE

2832

  

VA

 

CHESAPEAKE

  233202875  

1401 GREENBRIER PKWY STE 3000

2833

  

TX

 

SAN ANTONIO

  782475317  

6909 N LOOP 1604 E

2834

  

LA

 

COVINGTON

  704337220  

69340 HWY 21

2835

  

AR

 

JONESBORO

  724016321  

3000 E HIGHLAND DR STE 516

2837

  

AZ

 

YUMA

  853651708  

1375 S YUMA PALMS PKWY

2838

  

TX

 

BURLESON

  760282659  

877 NE ALSBURY BLVD

2839

  

MI

 

ROSEVILLE

  480664555  

31510 GRATIOT AVE

2840

  

AL

 

MONTGOMERY

  361172154  

1236 EASTDALE MALL

2841

  

TX

 

DEL RIO

  788403120  

2209 VETERANS BLVD

2842

  

AZ

 

GOODYEAR

  853952631  

13333 W MCDOWELL RD

2843

  

FL

 

FORT MYERS

  339138963  

10083 GULF CENTER DR

2844

  

TX

 

FRIENDSWOOD

  775462707  

100 BAYBROOK MALL

2845

  

OH

 

AKRON

  443339288  

3742 BROOKWALL DR STE 10

2846

  

AZ

 

PHOENIX

  850446406  

5050 E RAY RD

2847

  

PA

 

TARENTUM

  150843835  

167 PITTSBURGH MILL CIR

2848

  

NV

 

LAS VEGAS

  891471429  

4485 S GRAND CANYON DR

2849

  

CA

 

REDLANDS

  923742062  

10000 ALABAMA ST

2850

  

FL

 

WESLEY CHAPEL

  335438805  

28151 STATE RD 56

2862

  

OH

 

HAMILTON

  450117956  

3459 PRINCETON RD

2863

  

TX

 

KATY

  774494562  

23523 GRAND CIRCLE BLVD

2864

  

MN

 

MAPLEWOOD

  551091215  

3001 WHITE BEAR AVE

2865

  

MN

 

WOODBURY

  551253384  

8348 TAMARACK VILLAGE

2866

  

WI

 

ASHWAUBENON

  543045248  

800 WILLARD DR

2868

  

TN

 

MT JULIET

  371228469  

401 S MOUNT JULIET RD STE 630

2869

  

AL

 

TRUSSVILLE

  35173  

5060 PINNACLE SQ

2870

  

MO

 

INDEPENDENCE

  640553869  

17610 E 39TH ST S

2871

  

GA

 

FAYETTEVILLE

  302147814  

240 BANKS CROSSING

2872

  

GA

 

MCDONOUGH

  302537303  

1380 HWY 20 W

2873

  

SC

 

COLUMBIA

  292297939  

304 FORUM DR

2874

  

GA

 

NEWNAN

  302651067  

341 NEWNAN CROSSING BYP

2875

  

AL

 

SPANISH FORT

  365279414  

22500 TOWN CENTER AVE



--------------------------------------------------------------------------------

INVENTORY LOCATIONS

 

LOCATION

  

STATE

 

CITY

 

ZIP

 

ADDRESS

2876

  

CO

 

WESTMINSTER

  800239173  

14658 DELAWARE ST

2877

  

TX

 

SAN ANTONIO

  782570000  

17710 LA CANTERA PKWY

2878

  

PA

 

HARRISBURG

  171112447  

4680 HIGH POINTE BLVD

2879

  

AR

 

ROGERS

  727588809  

2202 BELLVIEW RD

2880

  

NH

 

NORTH CONWAY

  038603369  

STATE HWY 16 & RT 302

2881

  

TX

 

HOUSTON

  770242599  

300 MEMORIAL CITY WAY

2883

  

TX

 

PEARLAND

  775845235  

2500 SMITH RANCH RD

2884

  

TX

 

AUSTIN

  787530000  

12351 N IH-35

2885

  

TX

 

PASADENA

  775053728  

5120 FAIRMONT PKWY

2889

  

AZ

 

PHOENIX

  850152510  

1727 W BETHANY HOME RD

2901

  

IN

 

INDIANAPOLIS

  462681123  

8752 MICHIGAN RD

2902

  

AZ

 

TEMPE

  852812237  

1900 E RIO SALADO PKWY STE 140

2903

  

NC

 

BURLINGTON

  272158237  

3141 WATERMILL DR

2904

  

TX

 

AUSTIN

  787481752  

9500 S IH-35 STE H

2905

  

TX

 

FORT WORTH

  761778590  

3001 TEXAS SAGE TRL

2906

  

TN

 

MURFREESBORO

  371293351  

1720 OLD FORT PKWY

2907

  

CO

 

AURORA

  800165326  

6302 S CENTRAL ST

2908

  

SC

 

COLUMBIA

  292122234  

100 COLUMBIANA CIR #102

2909

  

MO

 

DARDENNE PRAIRIE

  633687382  

7939 HWY N

2910

  

NE

 

PAPILLION

  680462135  

7751 TOWNE CENTER PKWY

2911

  

UT

 

SOUTH JORDAN

  840955606  

11552 S DISTRICT DR

2912

  

KS

 

KANSAS CITY

  661118100  

10904 STADIUM PKWY

2913

  

AZ

 

TUCSON

  857063962  

5265 S CALLE SANTA CRUZ

2914

  

AR

 

LITTLE ROCK

  722056916  

2600 S SHACKLEFORD RD

2915

  

CO

 

FORT COLLINS

  805255901  

135 BOCKMAN DR

2916

  

NY

 

OLEAN

  147602631  

400 N UNION ST

2918

  

AL

 

ALABASTER

  350074688  

340 S COLONIAL DR

2919

  

CA

 

SANTA ANA

  927056605  

2890 N MAIN ST

2920

  

MI

 

BRIGHTON

  481162084  

9480 VILLAGE PLACE BLVD

2921

  

TX

 

FLOWER MOUND

  750285619  

5751 LONG PRAIRIE RD

2922

  

IN

 

NOBLESVILLE

  460605598  

13900 HOARD DR

2925

  

MN

 

EDEN PRAIRIE

  553445315  

8201 FLYING CLOUD DR

2926

  

LA

 

SHREVEPORT

  711055535  

7451 YOUREE DR

2927

  

IN

 

VALPARAISO

  463830000  

410 PORTERS VALE BLVD

2928

  

IL

 

MONTGOMERY

  605385401  

1100 OGDEN AVE

2930

  

IL

 

NORTH AURORA

  605426501  

1600 ORCHARD GATEWAY BLVD

2931

  

OH

 

MAUMEE

  435377527  

3100 MAIN ST STE 1000

2932

  

CO

 

MONTROSE

  814014834  

3400 RIO GRANDE AVE

2933

  

ID

 

NAMPA

  836878598  

1200 N HAPPY VALLEY RD

2934

  

TX

 

ROUND ROCK

  786652431  

151 UNIVERSITY OAKS

2935

  

VA

 

HAMPTON

  236663219  

2071 COLISEUM DR

2936

  

AZ

 

CASA GRANDE

  851945402  

1041 N PROMENADE PKWY

2937

  

CA

 

CHINO

  917105746  

14659 RAMONA AVE

2939

  

TX

 

SAN ANTONIO

  782165353  

7400 SAN PEDRO AVE

2940

  

AZ

 

LAKE HAVASU CITY

  864049646  

5651 HWY 95 N

2941

  

OK

 

MOORE

  731605504  

2400 S SERVICE RD

2942

  

OK

 

MIDWEST CITY

  731106092  

7271 SE 29TH ST

2943

  

OH

 

COLERAIN TOWNSHIP

  452511459  

3675 STONE CREEK BLVD



--------------------------------------------------------------------------------

INVENTORY LOCATIONS

 

LOCATION

  

STATE

 

CITY

 

ZIP

 

ADDRESS

2944

  

TX

 

CYPRESS

  774291028  

25646 HWY 290

2945

  

FL

 

KISSIMMEE

  347410731  

2001 W OSCEOLA PKWY

2946

  

TX

 

ROCKWALL

  750874826  

1015 E I 30

2948

  

NY

 

SARATOGA SPRINGS

  128662960  

3065 RT 50

2949

  

TX

 

WAXAHACHIE

  751655120  

1441 N HWY 77

2950

  

IL

 

ALGONQUIN

  601025932  

800 S RANDALL RD

2951

  

IL

 

JOHNSBURG

  600515409  

2940 COMMERCE DR

2952

  

IL

 

MATTESON

  604433044  

4451 PROMENADE WAY

2953

  

MO

 

KANSAS CITY

  641581115  

8100 N FLINTLOCK RD

2954

  

WI

 

MENOMONEE FALLS

  530517103  

N96W18515 COUNTY LINE RD

2955

  

CA

 

ANTIOCH

  945318695  

4951 SLATTEN RANCH RD

2956

  

AL

 

PRATTVILLE

  360666542  

550 PINNACLE PL

2957

  

UT

 

RIVERDALE

  844053509  

4185 RIVERDALE RD

2959

  

TX

 

EDINBURG

  785399150  

419 E TRENTON RD

2960

  

TX

 

EL PASO

  799382629  

1950 JOE BATTLE BLVD

2961

  

LA

 

LAFAYETTE

  705011404  

3125 LOUISIANA AVE

2962

  

TX

 

WEATHERFORD

  760866277  

725 ADAMS DR

2963

  

VT

 

SAINT JOHNSBURY

  058198516  

1996 MEMORIAL DR STE 1

2965

  

CO

 

COLORADO SPRINGS

  809222817  

3650 NEW CENTER PT

2966

  

CO

 

DENVER

  802383143  

8568 E 49TH AVE

2967

  

MI

 

CHESTERFIELD TOWNSHP

  480514008  

50753 WATERSIDE DR

2968

  

TX

 

ROSENBERG

  774716092  

24201 BRAZOS TOWN CROSSING

2969

  

TX

 

SHERMAN

  750926733  

610 GRAHAM DR

2970

  

FL

 

SPRING HILL

  346073935  

5181 PEPPER ST

2971

  

MI

 

WHITE LAKE

  483862181  

300 TOWN CENTER BLVD

2972

  

MI

 

CANTON

  481873101  

43690 FORD RD

2973

  

IL

 

MOKENA

  604482070  

11325 W LINCOLN HWY

2975

  

IA

 

COUNCIL BLUFFS

  515018287  

3333 MARKET PLACE DR

2976

  

WV

 

TRIADELPHIA

  260591045  

515 CABELA DR

2977

  

MO

 

WASHINGTON

  630904950  

5886 HIGHWAY 100

2978

  

OH

 

CINCINNATI

  452498302  

9365 FIELDS ERTEL RD

2979

  

FL

 

CLERMONT

  347116877  

2345 S HWY 27

2980

  

TX

 

CONROE

  773045040  

3165 INTERSTATE 45 N

2982

  

TX

 

FAIRVIEW

  750691640  

301 STACY RD

2983

  

TX

 

SAN MARCOS

  786666190  

800 BARNES ST

2984

  

KY

 

RICHMOND

  404756010  

2037 LANTERN RIDGE DR

2985

  

FL

 

DAVENPORT

  338372305  

6200 GRANDVIEW PKWY

2986

  

MS

 

FLOWOOD

  392323339  

200 MARKET ST

2988

  

TN

 

MEMPHIS

  381255755  

7700 POLO GROUNDS BLVD

2989

  

SC

 

MYRTLE BEACH

  295779782  

1800 COASTAL GRAND CIR

2990

  

KS

 

OVERLAND PARK

  662234803  

6901 W 135TH ST

2991

  

TX

 

SAN ANTONIO

  782537300  

5335 W LOOP 1604 N

2992

  

MI

 

BURTON

  485091761  

4190 E COURT ST STE 500

2993

  

MO

 

FENTON

  630267726  

798 GRAVOIS BLUFFS BLVD

2994

  

AL

 

FULTONDALE

  350681694  

3363 LOWERY PKWY

2995

  

TX

 

HOUSTON

  770492500  

5858 E SAM HOUSTON PKWY N

2997

  

FL

 

PANAMA CITY BEACH

  324132145  

206 BLUEFISH DR

2998

  

WA

 

VANCOUVER

  986839316  

19005 SE MILL PLAIN BLVD



--------------------------------------------------------------------------------

INVENTORY LOCATIONS

 

LOCATION

  

STATE

 

CITY

 

ZIP

 

ADDRESS

2999

  

CA

 

MANTECA

  953379620  

1060 PERIMETER DR

4944

  

NY

 

NEW YORK

  10018  

8 W 40TH ST FL 5

9442

  

TX

 

CEDAR HILL

  75104  

1650 S HWY 67

9450

  

FL

 

LAKELAND

  33805  

6800 STATE RD 33 N

9454

  

UT

 

SPANISH FORK

  84660  

4000 E HWY 6

9010

  

CA

 

BUENA PARK

  90620  

6800 VALLEY VIEW AVE

9224

  

CA

 

LATHROP

  95330  

700 DARCY PKWY

9317

  

CT

 

MANCHESTER

  06041  

1339 TOLLAND TPK

2633

  

GA

 

COLUMBUS

  319096402  

3507 MANCHESTER EXPWY STE E

9486

  

GA

 

FOREST PARK

  30297  

120 PENNEY RD

9132

  

KS

 

LENEXA

  66250  

10500 LACKMAN RD

9005

  

NC

 

STATESVILLE

  28677  

1634 SALISBURY RD

2812

  

NE

 

COLUMBUS

  686012639  

202 E 24TH ST

2767

  

NH

 

MANCHESTER

  031033205  

1500 S WILLOW ST

9316

  

NV

 

RENO

  89506  

11111 STEAD BLVD

9130

  

OH

 

COLUMBUS

  43232  

5555 SCARBOROUGH BLVD

9435

  

TX

 

HASLET

  76052  

1701 INTERMODAL PKWY

9131

  

WI

 

WAUWATOSA

  53222  

11800 W BURLEIGH ST



--------------------------------------------------------------------------------

EXHIBIT A

TO PLEDGE AND SECURITY AGREEMENT

PLEDGE SUPPLEMENT

This PLEDGE SUPPLEMENT, dated [                ], 20[    ], is delivered by
[NAME OF GRANTOR] a [state of organization] [type of entity] (the “Grantor”)
pursuant to the Pledge and Security Agreement, dated as of March 12, 2018 (as it
may be from time to time amended, restated, modified or supplemented, the
“Security Agreement”), among J. C. PENNEY CORPORATION, INC., the other Grantors
named therein, and WILMINGTON TRUST, NATIONAL ASSOCIATION, as the Collateral
Agent. Capitalized terms used herein not otherwise defined herein shall have the
meanings ascribed thereto in the Security Agreement.

The Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of, and does hereby grant to the Collateral Agent, a security
interest in all of the Grantor’s right, title and interest in, to and under all
Collateral to secure the Junior Priority Secured Obligations, in each case
whether now or hereafter existing or in which the Grantor now has or hereafter
acquires an interest and wherever the same may be located. The Grantor
represents and warrants that the attached Annex A and Supplements to Schedules
accurately and completely set forth all additional information required to be
provided pursuant to the Security Agreement and hereby agrees that such Annex A
and Supplements to Schedules shall constitute part of the Schedules to the
Security Agreement.

THIS PLEDGE SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

IN WITNESS WHEREOF, the Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [                ],
20[    ].

 

[NAME OF GRANTOR], By:       Name:   Title:

 

EXHIBIT A-1



--------------------------------------------------------------------------------

ANNEX A

TO PLEDGE SUPPLEMENT

Additional Information:

GENERAL INFORMATION

 

(A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

 

Full Legal Name    Type of
Organization    Jurisdiction of
Organization    Chief Executive
Office/Sole Place
of Business (or
Residence if Grantor
is a Natural Person)    Organization I.D.#

 

  

 

  

 

  

 

  

 

 

(B) Other Names (including any Trade Name or Fictitious Business Name) under
which each Grantor currently conducts business:

 

Full Legal Name    Trade Name or Fictitious Business Name

 

  

 

 

(C) Changes in Name, Jurisdiction of Organization, Chief Executive Office or
Sole Place of Business (or Principal Residence if Grantor is a Natural Person)
and Corporate Structure within past five (5) years:

 

Grantor    Date of Change    Description of Change

 

  

 

  

 

 

(D) Agreements pursuant to which any Grantor is bound as debtor within past five
(5) years:

 

Grantor    Description of Agreement

 

  

 

 

EXHIBIT A-2



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.2

TO PLEDGE AND SECURITY AGREEMENT

COLLATERAL IDENTIFICATION

I. INTELLECTUAL PROPERTY

(A) Copyrights

 

Grantor

 

Jurisdiction

 

Title of Work

 

Registration Number
(if any)

 

Registration Date
(if any)

 

(B) Copyrights Licenses

 

Grantor

 

Description of
Copyright License

 

Registration Number (if any)
of underlying Copyright

 

            Name of Licensor

 

(C) Patents

 

Grantor

 

Jurisdiction

 

Title of Patent

 

Patent Number
(Application Number)

 

Issue Date
(Filing Date)

 

(D) Patent Licenses

 

Grantor

  

Description of
Patent License

  

Patent Number
of underlying Patent

 

            Name of Licensor

 

(E) Trademarks

 

Grantor

  

Jurisdiction

  

Trademark

 

Registration Number
(Serial Number)

 

Registration Date
(Filing Date)

 

(F) Trademark Licenses

 

EXHIBIT A-3



--------------------------------------------------------------------------------

Grantor

 

Description of
Trademark License

 

Registration Number
of underlying Trademark

 

Name of Licensor

 

(G) Trade Secret Licenses

 

II. COMMERCIAL TORT CLAIMS

 

Grantor

 

Commercial Tort Claims

 

III. WAREHOUSEMEN, BAILEES AND OTHER THIRD PARTIES IN POSSESSION OF COLLATERAL

 

Grantor

 

Description of Property

 

Name and Address of Third Party

 

EXHIBIT A-4



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.4

TO PLEDGE AND SECURITY AGREEMENT

Financing Statements:

 

Grantor

 

Filing Jurisdiction(s)

 

EXHIBIT A-5



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.5

TO PLEDGE AND SECURITY AGREEMENT

Additional Information:

 

Name of Grantor

 

Location of Equipment and Inventory

 

EXHIBIT A-6



--------------------------------------------------------------------------------

EXHIBIT B

TO PLEDGE AND SECURITY AGREEMENT

FORM OF TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT, dated as of [                ], 20[    ] (as
it may be amended, restated, supplemented or otherwise modified from time to
time, this “Agreement”), is made by the entities identified as grantors on the
signature pages hereto (collectively, the “Grantors”) in favor of Wilmington
Trust, National Association, as collateral agent for the Junior Lien Secured
Parties (in such capacity, together with its successors and permitted assigns,
the “Collateral Agent”).

WHEREAS, the Grantors are party to a Pledge and Security Agreement, dated as of
March 12, 2018 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Pledge and Security Agreement”), between each
of the Grantors and the other grantors party thereto and the Collateral Agent
pursuant to which the Grantors granted a security interest to the Collateral
Agent in the Trademark Collateral (as defined below) and are required to execute
and deliver this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral

SECTION 2.1 Grant of Security Interest. To secure the Junior Priority Secured
Obligations, each Grantor hereby grants to the Collateral Agent, for the benefit
of the Junior Lien Secured Parties, a security interest in and continuing lien
on all of such Grantor’s right, title and interest in, to and under the
following, in each case whether now or hereafter existing or in which such
Grantor now has or hereafter acquires an interest and wherever the same may be
located (collectively, the “Trademark Collateral”):

(a) all United States, and foreign trademarks, trade names, trade dress,
Internet domain names, service marks, certification marks, logos, and other
source identifiers, whether or not registered;

(b) all registrations and applications therefor including, without limitation,
the registrations and applications listed on Schedule A attached hereto;

(c) all extensions or renewals of any of the foregoing;

(d) all of the goodwill of the business connected with the use of and symbolized
by any of the foregoing;

(e) the right to sue or otherwise recover for any past, present and future
infringement, dilution or other violation of any of the foregoing;

 

EXHIBIT B-1



--------------------------------------------------------------------------------

(f) all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto; and

(g) all other rights corresponding thereto throughout the world.

SECTION 2.2 Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Trademark Collateral include or the security
interest granted under Section 2.1 hereof attach to any Excluded Asset,
including, without limitation, any “intent-to-use” application for registration
of a trademark or service mark filed pursuant to Section 1(b) of the Lanham Act,
15 U.S.C. § 1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act or an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, solely to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of any
registration that issues from such intent-to-use application under applicable
federal law.

SECTION 3. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Junior Lien Secured Parties pursuant to the Pledge and Security Agreement, and
the Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Trademark
Collateral made and granted hereby are more fully set forth in the Pledge and
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. In the event that any provision
of this Agreement is deemed to conflict with the Pledge and Security Agreement,
the provisions of the Pledge and Security Agreement shall control.

SECTION 4. Termination

Upon the payment in full of all Junior Priority Secured Obligations (other than
unasserted indemnification, tax gross-up, expense reimbursement or yield
protection obligations) and the cancellation or termination of the commitments
under any Future Junior Priority Agreement, the security interest granted hereby
shall automatically terminate hereunder and of record and all rights to the
Trademark Collateral shall revert to the Grantors. Upon any such termination the
Collateral Agent shall, at the Grantors’ expense, execute and deliver to the
Grantors or otherwise authorize the filing of such documents as the Grantors
shall reasonably request, including financing statement amendments and/or
releases and/or reassignments of the Trademark Collateral in the form
appropriate for recording in the U.S. Patent and Trademark Office or other
applicable Intellectual Property registry where the Collateral Agent’s security
interest may have been recorded, to evidence such termination.

SECTION 5. Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

 

EXHIBIT B-2



--------------------------------------------------------------------------------

SECTION 6. Intercreditor Agreement

Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Collateral Agent pursuant to this Agreement in respect
of the Trademark Collateral and the exercise of any right or remedy by the
Collateral Agent hereunder in respect of the Trademark Collateral, in each case,
(x) with respect to Trademark Collateral constituting ABL Priority Collateral,
are subject to the limitations and provisions of the ABL Intercreditor
Agreement, and (y) are subject to the limitations and provisions of the
First/Second Priority Intercreditor Agreement and the Second Priority Pari Passu
Intercreditor Agreement. In the event of any inconsistency between the terms or
conditions of this Agreement (other than Section 2 and the definitions for the
capitalized terms used therein) and the terms and conditions of the ABL
Intercreditor Agreement, the First/Second Priority Intercreditor Agreement or
the Second Priority Pari Passu Intercreditor Agreement, the terms and conditions
of ABL Intercreditor Agreement, the First/Second Priority Intercreditor
Agreement or the Second Priority Pari Passu Intercreditor Agreement, as
applicable, shall control. In the event of any inconsistency between the terms
or conditions of the ABL Intercreditor Agreement, the First/Second Priority
Intercreditor Agreement or the Second Priority Pari Passu Intercreditor
Agreement as such terms and conditions apply to any interpretation of this
Agreement, (a) the terms of the ABL Intercreditor Agreement shall control over
the First/Second Priority Intercreditor Agreement and the Second Priority Pari
Passu Intercreditor Agreement and (b) the terms of the First/Second Priority
Intercreditor Agreement shall control over the Second Priority Pari Passu
Intercreditor Agreement.

SECTION 7. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Delivery of an executed signature
page to this Agreement by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

SECTION 8. Concerning the Collateral Agent

Wilmington Trust, National Association is entering into this Agreement solely in
its capacity as Collateral Agent pursuant to the Second Priority Pari Passu
Intercreditor Agreement, and shall be entitled to all of the rights, privileges
and immunities provided to the Collateral Agent thereunder in acting as
Collateral Agent pursuant hereto.

[Remainder of page intentionally left blank ]

 

EXHIBIT B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR], By:       Name:   Title:

 

STATE OF   )        )   ss.    COUNTY OF   )     

On this      day of                 ,    before me personally appeared
                , proved to me on the basis of satisfactory evidence to be the
person who executed the foregoing instrument on behalf of                 , who
being by me duly sworn did depose and say that he/she is an authorized officer
of said corporation, that the said instrument was signed on behalf of said
corporation as authorized by its Board of Directors and that he/she acknowledged
said instrument to be the free act and deed of said corporation.

 

Notary Public [NAME OF GRANTOR], By:       Name:   Title:

 

STATE OF   )        )   ss.    COUNTY OF   )     

On this      day of                 ,    before me personally appeared
                , proved to me on the basis of satisfactory evidence to be the
person who executed the foregoing instrument on behalf of                 , who
being by me duly sworn did depose and say that he/she is an authorized officer
of said corporation, that the said instrument was signed on behalf of said
corporation as authorized by its Board of Directors and that he/she acknowledged
said instrument to be the free act and deed of said corporation.

[ADD SIGNATURE BLOCKS AND NOTARY BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT B-4



--------------------------------------------------------------------------------

Accepted and Agreed:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent

By:       Name:   Title:

 

EXHIBIT B-5



--------------------------------------------------------------------------------

SCHEDULE A

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND APPLICATIONS

 

Mark

 

Serial No.

 

Filing Date

 

Registration No.

 

Registration Date

 

EXHIBIT B-6



--------------------------------------------------------------------------------

EXHIBIT C

TO PLEDGE AND SECURITY AGREEMENT

FORM OF PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT, dated as of [                ], 20[    ] (as it
may be amended, restated, supplemented or otherwise modified from time to time,
this “Agreement”), is made by the entities identified as grantors on the
signature pages hereto (collectively, the “Grantors”) in favor of Wilmington
Trust, National Association, as collateral agent for the Junior Lien Secured
Parties (in such capacity, together with its successors and permitted assigns,
the “Collateral Agent”).

WHEREAS, the Grantors are party to a Pledge and Security Agreement, dated as of
March 12, 2018 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Pledge and Security Agreement”), between each
of the Grantors and the other grantors party thereto and the Collateral Agent
pursuant to which the Grantors granted a security interest to the Collateral
Agent in the Patent Collateral (as defined below) and are required to execute
and deliver this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral

SECTION 2.1. Grant of Security Interest. To secure the Junior Priority Secured
Obligations, each Grantor hereby grants to the Collateral Agent, for the benefit
of the Junior Lien Secured Parties, a security interest in and continuing lien
on all of such Grantor’s right, title and interest in, to and under the
following, in each case whether now or hereafter existing or in which such
Grantor now has or hereafter acquires an interest and wherever the same may be
located (collectively, the “Patent Collateral”):

(a) all United States and foreign patents and certificates of invention, or
industrial property designs, and applications for any of the foregoing,
including, without limitation, each patent and patent application listed on
Schedule A attached hereto;

(b) all reissues, divisions, continuations, continuations-in-part and extensions
thereof;

(c) all patentable inventions described and claimed therein;

(d) the right to sue or otherwise recover for any past, present and future
infringement or other violation thereof;

(e) all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto; and

(f) all other rights corresponding thereto throughout the world.

 

EXHIBIT C-1



--------------------------------------------------------------------------------

SECTION 2.2 Certain Limited Exclusions. Notwithstanding anything to the
contrary, in no event shall the Patent Collateral include or the security
interest granted under Section 2.1 hereof attach to any Excluded Assets.

SECTION 3. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Junior Lien Secured Parties pursuant to the Pledge and Security Agreement, and
the Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Patent Collateral
made and granted hereby are more fully set forth in the Pledge and Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Agreement is deemed to conflict with the Pledge and Security Agreement, the
provisions of the Pledge and Security Agreement shall control.

SECTION 4. Termination

Upon the payment in full of all Junior Priority Secured Obligations (other than
unasserted indemnification, tax gross-up, expense reimbursement or yield
protection obligations) and the cancellation or termination of the commitments
under any Future Junior Priority Agreement, the security interest granted hereby
shall automatically terminate hereunder and of record and all rights to the
Patent Collateral shall revert to the Grantors. Upon any such termination the
Collateral Agent shall, at the Grantors’ expense, execute and deliver to the
Grantors or otherwise authorize the filing of such documents as the Grantors
shall reasonably request, including financing statement amendments and/or
releases and/or reassignments of the Patent Collateral in the form appropriate
for recording in the U.S. Patent and Trademark Office or other applicable
Intellectual Property registry where the Collateral Agent’s security interest
may have been recorded, to evidence such termination.

SECTION 5. Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

SECTION 6. Intercreditor Agreement

Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Collateral Agent pursuant to this Agreement in respect
of the Patent Collateral and the exercise of any right or remedy by the
Collateral Agent hereunder in respect of the Patent Collateral, in each case,
(x) with respect to Patent Collateral constituting ABL Priority Collateral, are
subject to the limitations and provisions of the ABL Intercreditor Agreement,
and (y) are subject to the limitations and provisions of the First/Second
Priority Intercreditor Agreement and the Second Priority Pari Passu
Intercreditor Agreement. In the event of any inconsistency between the terms or
conditions of this Agreement (other than Section 2

 

EXHIBIT C-2



--------------------------------------------------------------------------------

and the definitions for the capitalized terms used therein) and the terms and
conditions of the ABL Intercreditor Agreement, the First/Second Priority
Intercreditor Agreement or the Second Priority Pari Passu Intercreditor
Agreement, the terms and conditions of ABL Intercreditor Agreement, the
First/Second Priority Intercreditor Agreement or the Second Priority Pari Passu
Intercreditor Agreement, as applicable, shall control. In the event of any
inconsistency between the terms or conditions of the ABL Intercreditor
Agreement, the First/Second Priority Intercreditor Agreement or the Second
Priority Pari Passu Intercreditor Agreement as such terms and conditions apply
to any interpretation of this Agreement, (a) the terms of the ABL Intercreditor
Agreement shall control over the First/Second Priority Intercreditor Agreement
and the Second Priority Pari Passu Intercreditor Agreement and (b) the terms of
the First/Second Priority Intercreditor Agreement shall control over the Second
Priority Pari Passu Intercreditor Agreement

SECTION 7. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Delivery of an executed signature
page to this Agreement by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

SECTION 8. Concerning the Collateral Agent

Wilmington Trust, National Association is entering into this Agreement solely in
its capacity as Collateral Agent pursuant to the Second Priority Pari Passu
Intercreditor Agreement, and shall be entitled to all of the rights, privileges
and immunities provided to the Collateral Agent thereunder in acting as
Collateral Agent pursuant hereto.

[Remainder of page intentionally left blank ]

 

EXHIBIT C-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR], By:       Name:   Title:

 

STATE OF   )        )   ss.    COUNTY OF   )     

On this      day of                 ,    before me personally appeared
                , proved to me on the basis of satisfactory evidence to be the
person who executed the foregoing instrument on behalf of                 , who
being by me duly sworn did depose and say that he/she is an authorized officer
of said corporation, that the said instrument was signed on behalf of said
corporation as authorized by its Board of Directors and that he/she acknowledged
said instrument to be the free act and deed of said corporation.

 

Notary Public

 

[NAME OF GRANTOR],

By:       Name:   Title:

 

STATE OF   )        )   ss.    COUNTY OF   )     

On this      day of                 ,    before me personally appeared
                , proved to me on the basis of satisfactory evidence to be the
person who executed the foregoing instrument on behalf of                 , who
being by me duly sworn did depose and say that he/she is an authorized officer
of said corporation, that the said instrument was signed on behalf of said
corporation as authorized by its Board of Directors and that he/she acknowledged
said instrument to be the free act and deed of said corporation.

[ADD SIGNATURE BLOCKS AND NOTARY BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT C-4



--------------------------------------------------------------------------------

Accepted and Agreed:

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent

By:        Name:   Title:

 

EXHIBIT C-5



--------------------------------------------------------------------------------

SCHEDULE A

to

PATENT SECURITY AGREEMENT

PATENTS AND PATENT APPLICATIONS

 

Title

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

EXHIBIT C-6



--------------------------------------------------------------------------------

EXHIBIT D

TO PLEDGE AND SECURITY AGREEMENT

FORM OF COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT, dated as of [                ], 20[    ] (as
it may be amended, restated, supplemented or otherwise modified from time to
time, this “Agreement”), is made by the entities identified as grantors on the
signature pages hereto (collectively, the “Grantors”) in favor of Wilmington
Trust, National Association, as collateral agent for the Junior Lien Secured
Parties (in such capacity, together with its successors and permitted assigns,
the “Collateral Agent”).

WHEREAS, the Grantors are party to a Pledge and Security Agreement, dated as of
March 12, 2018 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Pledge and Security Agreement”), between each
of the Grantors and the other grantors party thereto and the Collateral Agent
pursuant to which the Grantors granted a security interest to the Collateral
Agent in the Copyright Collateral (as defined below) and are required to execute
and deliver this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

SECTION 2. Grant of Security Interest in Copyright Collateral

SECTION 2.1 Grant of Security Interest. To secure the Junior Priority Secured
Obligations, each Grantor hereby grants to the Collateral Agent, for the benefit
of the Junior Lien Secured Parties, a security interest in and continuing lien
on all of such Grantor’s right, title and interest in, to and under the
following, in each case whether now or hereafter existing or in which such
Grantor now has or hereafter acquires an interest and wherever the same may be
located (collectively, the “Copyright Collateral”):

(a) all United States and foreign copyrights and all Mask Works (as defined
under 17 U.S.C. 901 of the U.S. Copyright Act), whether registered or
unregistered;

(b) all registrations and applications therefor including, without limitation,
the registrations and applications listed on Schedule A attached hereto;

(c) all extensions and renewals thereof;

(d) the right to sue or otherwise recover for any past, present and future
infringement or other violation of any of the foregoing;

(e) all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages and proceeds of suit now or
hereafter due and/or payable with respect thereto;

(f) all other rights corresponding thereto throughout the world; and

 

EXHIBIT D-1



--------------------------------------------------------------------------------

(g) all exclusive Copyright Licenses in respect of registered U.S. copyrights
for which such Grantor is the licensee and which are included in the Material
Intellectual Property.

SECTION 2.2 Certain Limited Exclusions. Notwithstanding anything to the
contrary, in no event shall the Copyright Collateral include or the security
interest granted under Section 2.1 hereof attach to any Excluded Asset.

SECTION 3. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Junior Lien Secured Parties pursuant to the Pledge and Security Agreement, and
the Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyright
Collateral made and granted hereby are more fully set forth in the Pledge and
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. In the event that any provision
of this Agreement is deemed to conflict with the Pledge and Security Agreement,
the provisions of the Pledge and Security Agreement shall control.

SECTION 4. Termination

Upon the payment in full of all Junior Priority Secured Obligations (other than
unasserted indemnification, tax gross-up, expense reimbursement or yield
protection obligations) and the cancellation or termination of the commitments
under any Future Junior Priority Agreement, the security interest granted hereby
shall automatically terminate hereunder and of record and all rights to the
Copyright Collateral shall revert to the Grantors. Upon any such termination the
Collateral Agent shall, at the Grantors’ expense, execute and deliver to the
Grantors or otherwise authorize the filing of such documents as the Grantors
shall reasonably request, including financing statement amendments and/or
releases and/or reassignments of Copyright Collateral in the form appropriate
for recording in the U.S. Copyright Office or other applicable Intellectual
Property registry where the Collateral Agent’s security interest may have been
recorded, to evidence such termination.

SECTION 5. Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

SECTION 6. Intercreditor Agreement

Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Collateral Agent pursuant to this Agreement in respect
of the Copyright Collateral and the exercise of any right or remedy by the
Collateral Agent hereunder in respect of the Copyright Collateral, in each case,
(x) with respect to Copyright Collateral constituting ABL Priority Collateral,
are subject to the limitations and provisions of the ABL Intercreditor
Agreement, and (y) are subject to the limitations and provisions of the
First/Second Priority Intercreditor Agreement and the Second Priority Pari Passu
Intercreditor

 

EXHIBIT D-2



--------------------------------------------------------------------------------

Agreement. In the event of any inconsistency between the terms or conditions of
this Agreement (other than Section 2 and the definitions for the capitalized
terms used therein) and the terms and conditions of the ABL Intercreditor
Agreement, the First/Second Priority Intercreditor Agreement or the Second
Priority Pari Passu Intercreditor Agreement, the terms and conditions of ABL
Intercreditor Agreement, the First/Second Priority Intercreditor Agreement or
the Second Priority Pari Passu Intercreditor Agreement, as applicable, shall
control. In the event of any inconsistency between the terms or conditions of
the ABL Intercreditor Agreement, the First/Second Priority Intercreditor
Agreement or the Second Priority Pari Passu Intercreditor Agreement as such
terms and conditions apply to any interpretation of this Agreement, (a) the
terms of the ABL Intercreditor Agreement shall control over the First/Second
Priority Intercreditor Agreement and the Second Priority Pari Passu
Intercreditor Agreement and (b) the terms of the First/Second Priority
Intercreditor Agreement shall control over the Second Priority Pari Passu
Intercreditor Agreement

SECTION 7. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Delivery of an executed signature
page to this Agreement by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

SECTION 8. Concerning the Collateral Agent

Wilmington Trust, National Association is entering into this Agreement solely in
its capacity as Collateral Agent pursuant to the Second Priority Pari Passu
Intercreditor Agreement, and shall be entitled to all of the rights, privileges
and immunities provided to the Collateral Agent thereunder in acting as
Collateral Agent pursuant hereto.

[Remainder of page intentionally left blank ]

 

EXHIBIT D-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR], By:         Name:   Title:

 

STATE OF   )        )   ss.    COUNTY OF   )     

On this      day of                 ,    before me personally appeared
                , proved to me on the basis of satisfactory evidence to be the
person who executed the foregoing instrument on behalf of                 , who
being by me duly sworn did depose and say that he/she is an authorized officer
of said corporation, that the said instrument was signed on behalf of said
corporation as authorized by its Board of Directors and that he/she acknowledged
said instrument to be the free act and deed of said corporation.

 

Notary Public [NAME OF GRANTOR], By:         Name:   Title:

 

STATE OF   )        )   ss.    COUNTY OF   )     

On this      day of                 ,    before me personally appeared
                , proved to me on the basis of satisfactory evidence to be the
person who executed the foregoing instrument on behalf of                 , who
being by me duly sworn did depose and say that he/she is an authorized officer
of said corporation, that the said instrument was signed on behalf of said
corporation as authorized by its Board of Directors and that he/she acknowledged
said instrument to be the free act and deed of said corporation.

[ADD SIGNATURE BLOCKS AND NOTARY BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT D-4



--------------------------------------------------------------------------------

Accepted and Agreed:

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent

By:       Name:   Title:

 

EXHIBIT D-5



--------------------------------------------------------------------------------

SCHEDULE A

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS AND APPLICATIONS

 

Title

 

Application No.

 

Filing Date

 

Registration No.

 

Registration Date

EXCLUSIVE COPYRIGHT LICENSES

 

Description of Copyright License

 

Name of Licensor

 

Registration Number of
underlying Copyright

 

EXHIBIT D-6